Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

ALIANTE GAMING, LLC,

 

as Borrower,

 

THE LENDERS NAMED HEREIN

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

Dated as of April 25, 2016

 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

     

TABLE OF CONTENTS

 

 

      Page

ARTICLE I.

  INTERPRETATION   1        

1.01.

  Definitions   1

1.02.

  GAAP   29

1.03.

  Headings   29

1.04.

  Plural Terms   30

1.05.

  Time   30

1.06.

  Governing Law   30

1.07.

  Construction   30

1.08.

  Entire Agreement   30

1.09.

  Calculation of Interest and Fees   30

1.10.

  References  30

1.11.

  Other Interpretive Provisions   31

1.12.

  Rounding   31        

ARTICLE II.

  CREDIT FACILITIES   31        

2.01.

  Loan Facility  31

2.02.

  Default Rate   38

2.03.

  Amount Limitations, Commitment Reductions, Etc   38

2.04.

  Fees   40

2.05.

  Prepayments   40

2.06.

  Other Payment Terms   43

2.07.

  Loan Accounts; Notes   44

2.08.

  Loan Funding   45

2.09.

  Pro Rata Treatment   46

2.10.

  Change of Circumstances   47

2.11.

  Taxes on Payments   49

2.12.

  Funding Loss Indemnification   52

2.13.

  Security   53

2.14.

  Lender Mitigation; Replacement of the Lenders   54

2.15.

  Defaulting Lenders   55

2.16.

  Authority to Charge Account   57        

ARTICLE III.

  CONDITIONS PRECEDENT   57

 

 
-i- 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

(continued)

 

 

    Page

3.01.

  Initial Conditions Precedent 57

3.02.

  Conditions Precedent to each Credit Event 57        

ARTICLE IV.

  REPRESENTATIONS AND WARRANTIES 58        

4.01.

  Representations and Warranties 58

4.02.

  Reaffirmation 66        

ARTICLE V.

  COVENANTS 66        

5.01.

  Affirmative Covenants 66

5.02.

  Negative Covenants 72

5.03.

  Financial Covenants 79        

ARTICLE VI.

  EVENTS OF DEFAULT 80        

6.01.

  Events of Default 80

6.02.

  Remedies 83        

ARTICLE VII.

  ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS 85

 

     

7.01.

  Appointment, Powers and Immunities 85

7.02.

  Reliance by the Administrative Agent 86

7.03.

  Defaults 86

7.04.

  Indemnification 87

7.05.

  Non-Reliance 87

7.06.

  Resignation of the Administrative Agent 88

7.07.

  Collateral Matters 88

7.08.

  Performance of Conditions 89

7.09.

  The Administrative Agent in its Individual Capacity; Other Relationships 89

7.10.

  Collateral Matters/Lender Rate Contracts/Lender Bank Products 89

7.11.

  Administrative Agent May File Proofs of Claim 90

7.12.

  Application of Gaming Laws 90        

ARTICLE VIII.

  MISCELLANEOUS 91        

8.01.

  Notices 91

8.02.

  Expenses 93

8.03.

  Indemnification 93

8.04.

  Waivers; Amendments 95

 

 
 -ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

8.05.

 

Successors and Assigns

97

8.06.

 

Setoff; Security Interest

102

8.07.

 

No Third Party Rights

103

8.08.

 

Partial Invalidity

103

8.09.

 

Jury Trial

103

8.10.

 

Confidentiality

103

8.11.

 

Counterparts

103

8.12.

 

Consent to Jurisdiction

104

8.13.

 

Relationship of Parties

104

8.14.

 

Time

105

8.15.

 

Waiver of Punitive Damages

105

8.16.

 

USA PATRIOT Act

105

8.17.

 

Clarification

105

8.18.

 

Government Savings Clause

105

 

 
-iii- 

--------------------------------------------------------------------------------

 

 

SCHEDULES

     

SCHEDULE I -

THE LENDERS

SCHEDULE 3.01 -

CONDITIONS PRECEDENT TO CLOSING

SCHEDULE 4.01(g) -

LITIGATION

SCHEDULE 4.01(h) -

REAL PROPERTY

SCHEDULE 4.01(k) -

MULTIEMPLOYER PLANS

SCHEDULE 4.01(o) -

SUBSIDIARIES

SCHEDULE 4.01(u) -

INSURANCE

SCHEDULE 4.01(v) -

AGREEMENTS WITH AFFILIATES, ETC.

SCHEDULE 5.01(d) -

INSURANCE REQUIREMENTS

SCHEDULE 5.02(a) -

EXISTING INDEBTEDNESS

SCHEDULE 5.02(b) -

EXISTING LIENS

SCHEDULE 5.02(e) -

EXISTING INVESTMENTS

 

EXHIBITS

     

EXHIBIT A

NOTICE OF BORROWING

EXHIBIT B

NOTICE OF CONVERSION

EXHIBIT C

NOTICE OF INTEREST PERIOD SELECTION

EXHIBIT D

NOTE

EXHIBIT E

FORM OF GUARANTY

EXHIBIT F

ASSIGNMENT AGREEMENT

EXHIBIT G

COMPLIANCE CERTIFICATE

EXHIBIT H

COLLATERAL CERTIFICATE

EXHIBIT I

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

 

 
-iv- 

--------------------------------------------------------------------------------

 

  

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of April 25, 2016, is entered into by and among:
(1) ALIANTE GAMING, LLC, a Nevada limited liability company (the “Borrower”);
(2) each of the financial institutions party to this Agreement from time to time
(collectively, the “Lenders”); and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as Administrative Agent.

 

RECITALS

 

A.     The Borrower has requested that the Lenders provide certain credit
facilities to the Borrower.

 

B.     The Lenders are willing to provide such credit facilities upon the terms
and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I. INTERPRETATION.

 

1.01.     Definitions. Unless otherwise indicated in this Agreement or any other
Credit Document, each term set forth below, when used in this Agreement or any
other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below.

 

“Adjusted EBITDA” shall mean, for any period, with respect to the Loan Parties,
(a) Net Income for such period, plus (b) to the extent deducted in determining
Net Income for such period, the sum of the following for such period (without
duplication): (i) Interest Expense for such period, (ii) income tax expense for
such period, (iii) depreciation and amortization for such period, and (iv)
extraordinary non-cash expenses and non-recurring non-cash expenses for such
period (in each case other than any such non-cash expense to the extent it
represents an accrual of or reserve for cash expenditures in any future period),
and minus (c) to the extent added in determining Net Income for such period, the
sum of the following for such period (without duplication): (i) interest income
for such period and (ii) the aggregate amount of extraordinary non-cash income
and gains and non-recurring non-cash income and gains during such period.

 

“Acquired Portion” shall have the meaning given to that term in Section
2.01(b)(v).

 

“Administrative Agent” shall mean Wells Fargo, when acting in its capacity as
administrative agent under any of the Credit Documents, and any successor
Administrative Agent appointed pursuant to Section 7.06. In such capacity, Wells
Fargo is also acting as collateral agent for the Lender Rate Contract
Counterparties and Lender Bank Product Providers.

 

 

 
-1-

--------------------------------------------------------------------------------

 

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or (c)
each of such Person’s officers, directors, managers, joint venturers and
partners; provided, however, that in no case shall any Lender Party be deemed to
be an Affiliate of any Loan Party for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” shall mean this Credit Agreement.

 

“Anti-Corruption Laws” shall have the meaning given to that term in Section
4.01(w)(ii).

 

“Anti-Terrorism Law” shall mean each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956 &
1957; and (d) any other Governmental Rule now or hereafter enacted to monitor,
deter or otherwise prevent terrorism or the funding or support of terrorism,
including, without limitation, economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (ii) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom
(collectively, “Sanctions”).

 

“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its Domestic Lending Office, and (b) in the case of
its LIBOR Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” shall mean, with respect to each Loan, the per annum margin
which is determined pursuant to the Pricing Grid. The Applicable Margin shall be
determined as provided in the Pricing Grid and may change as set forth in the
definition of Pricing Grid.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).

 

“Assignment” shall have the meaning given to that term in Section 8.05(c).

 

“Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).

 

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Assignment of Entitlements” shall mean the Assignment of Entitlements,
Contracts, Rents and Revenues, dated as of the Closing Date, by and between the
Borrower and the Administrative Agent.

 

“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).

 

“Base Rate” shall mean, on any day, the greatest of (a) the Federal Funds Rate
in effect on such day plus 0.50%, (b) the Prime Rate in effect on such day and
(c) the One Month LIBOR Rate for such day (determined on a daily basis as set
forth below) plus 1.00%. As used in this definition, “One Month LIBOR Rate”
shall mean, with respect to any interest rate calculation for a Loan or other
Obligation bearing interest at the Base Rate, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/100 of one percent) of
(i) the rate per annum reported on Reuters Screen LIBOR 01 Page (or any
successor or substitute page thereof), or if not reported by Reuters, as
reported by any service selected by the Administrative Agent, on the applicable
day (provided that if such day is not a Business Day for which a LIBOR Rate is
quoted, the next preceding Business Day for which a LIBOR Rate is quoted) at or
about 11:00 a.m., London time (or as soon thereafter as practicable), for Dollar
deposits being delivered in the London interbank eurodollar currency market for
a term of one month commencing on such date of determination, divided by (ii)
one minus the Reserve Requirement in effect on such day. If for any reason rates
are not available as provided in clause (i) of the preceding sentence, the rate
to be used in clause (i) shall be, at the Administrative Agent’s discretion (in
each case, rounded upward if necessary to the nearest 1/100 of one percent), (A)
the rate per annum at which Dollar deposits are offered to the Administrative
Agent in the London interbank eurodollar currency market or (B) the rate at
which Dollar deposits are offered to the Administrative Agent in, or by the
Administrative Agent to major banks in, any offshore interbank eurodollar market
selected by the Administrative Agent, in each case on the applicable day
(provided that if such day is not a Business Day for which Dollar deposits are
offered to the Administrative Agent in the London or such offshore interbank
eurodollar currency market, the next preceding Business Day for which Dollar
deposits are offered to the Administrative Agent in the London or such offshore
interbank eurodollar currency market) at or about 11:00 a.m., London time (or as
soon thereafter as practicable) (for delivery on such date of determination) for
a one month term. Notwithstanding the foregoing, if the Base Rate for any Loan
shall be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

 

“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in Section 2.01(d)(i).

 

“Borrower” shall have the meaning given to such term in clause (1) of the
introductory paragraph hereof.

 

“Borrower Materials” shall have the meaning given to that term in Section
5.01(a).

 

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is related to a LIBOR Loan, dealings in Dollar
deposits are carried out in the London interbank market.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such Person that is required to be reported as a
non-current asset on such Person’s balance sheet.

 

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including (x) renewals, improvements and replacements,
but excluding repairs in the ordinary course and (y) all amounts paid or accrued
on Capital Leases and other Indebtedness incurred or assumed to acquire Capital
Assets).

 

“Capital Leases” shall mean any and all lease obligations that are required to
be capitalized on the books of a lessee.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and/or the Lenders, as applicable, as
collateral subject to a first priority, perfected security interest securing the
Obligations or the obligations of a Defaulting Lender, as applicable, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Lenders). Derivatives of such
term shall have a corresponding meaning.

 

“Cash Equivalents” shall mean:

 

(a)     Direct obligations of, or obligations the principal and interest on
which are unconditionally guaranteed by, the United States or obligations of any
agency of the United States to the extent such obligations are backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

 

(b)     Certificates of deposit maturing within six months from the date of
acquisition thereof issued by a commercial bank or trust company organized under
the laws of the United States or a state thereof or that is a Lender; provided
that (i) such deposits are denominated in Dollars, (ii) such bank or trust
company has capital, surplus and undivided profits of not less than $500,000,000
and (iii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard and Poor’s Rating
Services or P-1 (or its equivalent) by Moody’s Investors Service, Inc.;

 

(c)     Open market commercial paper maturing within 270 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States or a state thereof; provided such commercial paper is rated at
least A-1 (or its equivalent) by Standard and Poor’s Rating Services or P-1 (or
its equivalent) by Moody’s Investors Service, Inc.; and

 

(d)     Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States or a state thereof or that
is a Lender; provided that (i) such bank or trust company has capital, surplus
and undivided profits of not less than $500,000,000, (ii) such bank or trust
company has certificates of deposit or other debt obligations rated at least A-1
(or its equivalent) by Standard and Poor’s Rating Services or P-1 (or its
equivalent) by Moody’s Investors Service, Inc., (iii) the repurchase obligations
of such bank or trust company under such repurchase agreement are fully secured
by a perfected security interest in a security or instrument of the type
described in clause (a), (b) or (c) above and (iv) such security or instrument
so securing the repurchase obligations has a fair market value at the time such
repurchase agreement is entered into of not less than 100% of such repurchase
obligations. Notwithstanding the foregoing, in no event shall “Cash Equivalents”
include auction rate securities.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Change of Control” shall mean the occurrence of any one or more of the
following:

 

(a)      Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Permitted Investors) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a “person” or “group” shall be deemed to have “beneficial ownership” of all
Equity Securities that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than thirty
percent (30%) of the Equity Securities of Parent entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
Parent;

 

(b)     Parent shall cease to (i) beneficially own and control directly one
hundred percent (100%) of the Equity Securities of the Borrower or (ii) control
the board of directors or any other governing body of the Borrower;

 

(c)     The Borrower shall cease to (i) beneficially own and control directly or
indirectly one hundred percent (100%) of the Equity Securities of any Subsidiary
or (ii) control the board of directors or any other governing body of such
Subsidiary;

 

(d)     During any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be comprised of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(e)     A “change of control” or “change in control” or any similar term as
defined in any document governing Indebtedness of any Loan Party which gives the
holders of such Indebtedness the right to accelerate or otherwise require
payment of such Indebtedness prior to the maturity date thereof or the right to
require such Loan Party to redeem, purchase or otherwise defease, or offer to
redeem, purchase or otherwise defease, all or any portion of such Indebtedness.

 

For the purpose of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Change of Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” shall mean the time and Business Day on which the satisfaction of
all the conditions precedent and the consummation of all of the transactions
contemplated in Section 3.01 occurs.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all Property in which the Administrative Agent or any
Lender has a Lien to secure the Obligations or the Guaranties.

 

“Collateral Certificate” shall mean a Collateral Certificate in substantially
the form of Exhibit H, appropriately completed and duly executed by the
Borrower.

 

“Commitment Fee Percentage” shall mean the per annum percentage which is used to
calculate Commitment Fees determined pursuant to the Pricing Grid.

 

“Commitment Fees” shall have the meaning given to that term in Section 2.04(b).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning given to that term in Section 8.01(b).

 

“Confidential Information” shall mean non-public information delivered to any
Lender or the Administrative Agent by or on behalf of any Loan Party pursuant to
the Credit Documents of such Loan Party; provided; however, that such term does
not include information that (a) was publicly known or otherwise known to the
receiving party prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by the receiving party or any person
acting on its behalf, (c) otherwise becomes known to the receiving party other
than through disclosure by any Loan Party or (d) constitutes financial
statements delivered to the Lenders and the Administrative Agent under Section
5.01(a) that are otherwise publicly available.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other Property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other Property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other Property is ever made or tendered, or such services are ever
performed or tendered, or (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person. The amount of any Contingent Obligation
shall (subject, in the case of Guaranty Obligations, to the last sentence of the
definition of “Guaranty Obligation”) be deemed equal to the maximum reasonably
anticipated liability in respect thereof, and shall, with respect to item
(b)(iv) of this definition be marked to market on a current basis.

 

“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its Property is bound.

 

“Control Agreement” shall mean a control agreement among the Borrower or a
Guarantor, a depository bank, a securities intermediary or a commodity
intermediary, as the case may be, and the Administrative Agent, in form and
substance acceptable to the Administrative Agent.

 

“Covered Entities” shall mean, collectively, (a) the Borrower and its
Subsidiaries, Parent and all guarantors and all pledgors of Collateral and (b)
each Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

 

“Credit Documents” shall mean and include this Agreement, the Notes, the
Guaranties, the Security Documents, the Assignment of Entitlements, the
Environmental Indemnity Agreement, each Notice of Borrowing, each Notice of
Interest Period Selection, each Notice of Conversion, the Collateral
Certificate, the Fee Letter and all other documents, instruments and agreements
delivered to the Administrative Agent or any Lender pursuant to Sections 3.01 or
3.02 and all other documents, instruments and agreements delivered by any Loan
Party to the Administrative Agent or any Lender in connection with this
Agreement or any other Credit Document on or after the date of this Agreement,
including, without limitation, any amendments, consents or waivers, as the same
may be amended, restated, supplemented or modified from time to time, but
excluding any Lender Rate Contracts and documents with respect to Lender Bank
Products.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

“Credit Event” shall mean the making of any Loan. “Credit Event” shall not
include the conversion of any Loan or the selection of any new Interest Period
for any LIBOR Loan.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Governmental Rules from time to time in effect affecting the rights of
creditors generally.

 

“Decreasing Lender” shall have the meaning given to that term in Section
2.01(b)(v).

 

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.15(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Default Rate” shall have the meaning given to that term in Section 2.02.

 

“Designated Deposit Account” means a deposit account to be maintained by the
Borrower with the Administrative Agent, as from time to time designated by the
Borrower by written notification to the Administrative Agent.

 

“Designated Person” shall mean any Person who (i) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State and/or any other similar lists maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the
U.S. Department of State pursuant to authorizing statute, executive order or
regulation, or by the United Nations Security Council, the European Union or any
EU member state (ii) (A) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(s) or (B) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (iii)(X) is an agency of the government of a
country, (Y) an organization controlled by a country, or (Z) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. Department of State or by the United Nations Security
Council, the European Union, or Her Majesty’s Treasury of the United Kingdom, or
as otherwise published from time to time, as such program may be applicable to
such agency, organization or Person. time to time, as such program may be
applicable to such agency, organization or Person.

 

“Disqualified Securities” shall mean any Equity Security which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is one year following the date of payment and satisfaction in full by
the Loan Parties of the Obligations, (b) is convertible into or exchangeable for
(i) debt securities or (ii) any Equity Security referred to in (a) above, in
each case at any time on or prior to the date that is one year following the
date of payment and satisfaction in full by the Loan Parties of the Obligations,
or (c) is entitled to receive a cash Distribution (other than for taxes
attributable to the operations of the business) or a Distribution of
Disqualified Securities on or prior to the date that is one year following the
date of payment and satisfaction in full by the Loan Parties of the Obligations.

 

“Distributions” shall mean the declaration or (without duplication) payment of
any distributions or dividends (in cash, Property or obligations) on, or other
payments on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, repurchase, redemption, retirement or other
acquisition of, any Equity Securities of any Person or of any warrants, options
or other rights to acquire the same (or to make any payments to any Person, such
as “phantom membership” or “phantom stock” payments or similar payments, where
the amount is calculated with reference to the fair market or equity value of
any Person), but excluding distributions or dividends payable by a Person solely
in membership interests or shares of common stock of such Person.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

“Dollars” and “$” shall mean the lawful currency of the United States and, in
relation to any payment under this Agreement, same day or immediately available
funds.

 

“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(b) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable Assignment
Agreement) and (b) subsequently, such other office or offices as such Lender may
designate to the Administrative Agent as the office at which such Lender’s Base
Rate Loans will thereafter be maintained and for the account of which all
payments of principal of, and interest on, such Lender’s Base Rate Loans will
thereafter be made.

 

“Effective Amount” shall mean with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date.

 

“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender, and (b) any other Person that is acceptable to
the Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (1) any Defaulting Lender, (2) any natural person,
(3) without the prior written consent of all of the Lenders, any Loan Party or
any Affiliate of a Loan Party or (4) any Person that has been found unsuitable
by any Gaming Board or as to whom such assignment would violate any Gaming Law.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) or any other benefit plan, program, policy,
agreement or arrangement providing for compensatory benefits, severance-related
benefits or other employee benefits established or maintained by a Loan Party
or, with respect to any such employee benefit plan that is subject to Section
412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses
(including costs of investigation, remediation, defense, settlement and
reasonable attorneys’ fees and consultants’ fees and any diminution in the value
of the security afforded to the Lenders with respect to any real property owned
or used by any Loan Party), that are incurred at any time (a) as a result of the
existence of any Hazardous Materials upon, about or beneath any real property
owned by or leased by any Loan Party or migrating or threatening to migrate to
or from any such real property regardless of whether or not caused by or within
the control of any Loan Party, (b) arising from any investigation, proceeding or
remediation of any location at which any Loan Party or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or (c)
arising in any manner whatsoever out of any violation of Environmental Laws by
any Loan Party or with respect to any real property owned or used by any Loan
Party.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

“Environmental Indemnity Agreement” shall mean that certain Certificate and
Indemnification Regarding Hazardous Substances, dated as of the Closing Date,
executed by the Borrower in favor of the Administrative Agent and the Lender
Parties.

 

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and safety (to the extent relating to human exposure to Hazardous
Material) and the environment, including all Governmental Rules pertaining to
the reporting, licensing, permitting, transportation, storage, disposal,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of Hazardous Materials.

 

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing; provided that Equity
Securities shall not include incentive units (defined in Parent’s operating
agreement) which may be issued by the Parent from time to time to any manager,
officer, employee, consultant or other service provider of the Loan Parties.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Loan Party under Sections 414(b) and (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of the provisions relating to Section
412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings to terminate a Pension Plan or Multiemployer Plan;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f)
an event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that a Pension Plan is considered an at-risk plan or a plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate; (i)  any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; or (j) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure by
any Loan Party or any of its ERISA Affiliates to make any required contribution
to a Multiemployer Plan.

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender by an assignment pursuant to Section 8.05(c),
its office designated as such in the applicable Assignment Agreement) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender’s LIBOR Loans will
thereafter be maintained and for the account of which all payments of principal
of, and interest on, such Lender’s LIBOR Loans will thereafter be made.

 

“Event of Default” shall have the meaning given to that term in Section 6.01.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Revolving Loan Commitment pursuant to a law in effect on the date on which (x)
such Lender acquires such interest in the Loan or Revolving Loan Commitments
(other than pursuant to an assignment request by the Borrower under Section
2.14(b)) or (y) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.11, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.11(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings:
- Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.

 

“Exempted Equity Issuance” shall mean any of the following: (a) the issuance of
Equity Securities by any Loan Party to another Loan Party or (b) the
contribution of capital by any Loan Party to another Loan Party.

 

“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Wells
Fargo on such day on such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” shall mean, collectively, (a) the letter agreement dated as of
March 4, 2016 among the Borrower and Wells Fargo regarding certain fees payable
to Wells Fargo as expressly indicated therein and (b) any other fee letter,
mandate letter or commitment letter executed after the Closing Date by one or
more Loan Parties and Wells Fargo in connection with this Agreement (including
any fee letter executed in connection with any increase under Section 2.01(b)).

 

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and statements of cash flows (and, in the case of
financial statements in respect of a fiscal year, statements of retained
earnings, or stockholders’ equity or members’ equity or partners’ capital) of
such Person for such period, and a balance sheet of such Person as of the end of
such period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual financial statements and, in each case, corresponding
figures from the comparable budgeted and projected figures for such period, all
prepared in reasonable detail and in accordance with GAAP.

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination, with
respect to the Loan Parties for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date (a) (i) Adjusted EBITDA
minus (ii) the aggregate amount of Maintenance Capital Expenditures made by the
Loan Parties during such period minus (iii) the aggregate amount of
Distributions made by the Loan Parties during such period (excluding any
Distribution made by one Loan Party to another Loan Party) minus (iv) the
aggregate amount of federal, state, local and foreign income taxes paid in cash
during such period divided by (b) Fixed Charges for such period.

 

“Fixed Charges” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication), of the following
items: (a) the aggregate principal amount of all regularly scheduled principal
payments or redemptions or similar acquisitions for value of Indebtedness for
such period, (b) Interest Expense to the extent paid in cash during such period,
(c) the portion of payments under Capital Leases that should be treated as
payment of principal in accordance with GAAP scheduled to be paid during such
period and (d) the difference, if positive, resulting from subtracting (i) the
Total Revolving Loan Commitment as in effect at the end of such period from (ii)
the highest aggregate amount of Loans outstanding during the most recent quarter
of such period.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Loan Party or any ERISA Affiliate which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States from time to time, consistently applied.

 

“Gaming Approvals” shall mean all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Board necessary for or relating to the conduct
of activities by any Loan Party.

 

“Gaming Board” shall mean any Governmental Authority that holds licensing or
permit authority over gambling, gaming or casino activities conducted by any
Loan Party within its jurisdiction (including the Nevada Gaming Commission and
Nevada Gaming Control Board).

 

“Gaming Laws” shall mean all Governmental Rules pursuant to which any Gaming
Board possesses licensing or permit authority over gambling, gaming, or casino
activities conducted by any Loan Party within its jurisdiction.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

“Gaming License” shall mean, in any jurisdiction in which any Loan Party
conducts any casino, gambling and gaming business or activities, any license,
permit or other authorization to conduct gambling, gaming or casino activities
that is granted or issued by the applicable Gaming Board.

 

“Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority or bureau of any of the foregoing, or any other
entity exercising executive, legislative, judicial, regulatory, tax or
administrative functions of or pertaining to government, including, without
limitation, the Federal Trade Commission, Federal Deposit Insurance Corporation,
the Federal Reserve Board, the Comptroller of the Currency, any central bank or
any comparable authority and any supra-national bodies such as the European
Union.

 

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability or licensing, authorization, plan, directive,
order, consent, exemption, waiver, consent order or consent decree of or from,
or notice to, action by or filing with, any Governmental Authority (including
any Gaming Board).

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its Property or otherwise payable by such Person.

 

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority
(including all Gaming Laws).

 

“Guarantor” shall mean Parent and each now existing or hereafter acquired or
created direct or indirect Subsidiary of the Borrower.

 

“Guaranty” shall mean that certain Guaranty Agreement, in substantially the form
of Exhibit E, delivered by each Guarantor from time to time party thereto in
favor of the Administrative Agent and the Lender Parties.

 

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof, provided that the term
“Guaranty Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guaranty Obligation shall
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.

 

“Increase Effective Date” shall have the meaning given to that term in
Section 2.01(b)(iv).

 

“Increasing Lenders” shall have the meaning given to that term in Section
2.01(b)(i).

 

“Indebtedness” of any Person shall mean, without duplication:

 

(a)     All obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments and all other obligations of such Person for borrowed
money (including the Loans and obligations to repurchase receivables and other
assets sold with recourse);

 

(b)     All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for trade
accounts payable, provided that (A) such trade accounts payable arise in the
ordinary course of business and (B) no material part of any such account is more
than ninety (90) days past due;

 

(c)     All obligations of such Person under conditional sale or other title
retention agreements with respect to property acquired by such Person (to the
extent of the value of such property if the rights and remedies of the seller or
the lender under such agreement in the event of default are limited solely to
repossession or sale of such property);

 

(d)     All obligations of such Person as lessee under or with respect to
Capital Leases and synthetic leases and all other off-balance sheet financing;

 

(e)     All obligations of such Person, contingent or otherwise, under or with
respect to Surety Instruments;

 

(f)     All Unfunded Pension Liabilities of such Person;

 

(g)     All obligations of such Person arising under acceptance facilities or
under facilities for the discount of accounts receivable of such Person;

 

(h)     All Contingent Obligations of such Person;

 

(i)     All Disqualified Securities of such Person;

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

(j)     With respect to any terminated Rate Contracts, the Termination Value
thereof;

 

(k)     All obligations of such Person with respect to letters of credit,
whether drawn or undrawn, contingent or otherwise;

 

(l)     All Guaranty Obligations of such Person with respect to the obligations
of other Persons of the types described in clauses (a) - (k) above; and

 

(m)     All obligations of other Persons (“primary obligors”) of the types
described in clauses (a) - (l) above to the extent secured by (or for which any
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any property (including accounts and contract rights) of
such Person, even though such Person has not assumed or become liable for the
payment of such obligations (and, for purposes of this clause (m), the amount of
the Indebtedness of such Person shall be deemed to be the lesser of (x) the
amount of all obligations of such primary obligors so secured by (or for which
any holder of such obligations has an existing right, contingent or otherwise,
to be secured by) the property of such Person and (y) the value of such
property).

 

To the extent not included above, “Indebtedness” of the Loan Parties shall
include all Obligations.

 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” shall have the meaning given to that term in Section 8.03.

 

“Interest Expense” shall mean, for any period, the sum (determined on a
consolidated basis without duplication), for the Loan Parties of the following:
(a) all interest, premium payments, debt discount, fees, charges and related
expenses payable during such period to any Person in connection with
Indebtedness or the deferred purchase price of assets that are treated as
interest, (b) the portion of rent actually paid during such period under Capital
Leases that should be treated as interest and (c) the net amounts payable (or
minus the net amounts receivable) under Rate Contracts accrued during such
period (whether or not actually paid or received during such period).

 

“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(c) or Section 2.01(e) which
commences on the first day of such Loan or the effective date of any conversion
and ends on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrower pursuant to Section 2.01(f) which commences
on the last day of the immediately preceding time period and ends on the last
day of that time period.

 

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business consistent with past practice), any purchase or
other acquisition of any Equity Securities or Indebtedness of any other Person,
any capital contribution by such Person to or any other investment by such
Person in any other Person (including (x) any Guaranty Obligations of such
Person with respect to any obligations of any other Person and (y) any payments
made by such Person on account of obligations of any other Person); provided,
however, that Investments shall not include (a) accounts receivable or other
indebtedness owed by customers of such Person (other than any Loan Party) which
are current assets and arose from sales or rentals of inventory in the ordinary
course of such Person’s business consistent with past practice or (b) prepaid
expenses of such Person incurred and prepaid in the ordinary course of business
consistent with past practice.

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership, other entity or other legal arrangement (whether
created pursuant to a contract or conducted through a separate legal entity)
formed by a Loan Party and one or more other Persons who are not Loan Parties.

 

“Lender” and “Lenders” shall have the meaning given to such terms in clause (2)
of the introductory paragraph hereof.

 

“Lender Bank Product Provider” shall mean any Lender or Affiliate of a Lender
which provides one or more Lender Bank Products.

 

“Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to any Loan Party, which may be accepted or
rejected in the sole discretion of a Loan Party, by any Lender Bank Product
Provider: (a) commercial credit cards; (b) cash management services (including
treasury management services, purchasing card services, daylight overdrafts,
multicurrency accounts, foreign cash letters, merchant card services, controlled
disbursement services, ACH transactions, and interstate depository network
services), and (c) returned items and foreign exchange services and facilities.

 

“Lender Parties” shall mean, collectively, the Lenders, the Lender Rate Contract
Counterparties, the Lender Bank Product Providers and the Administrative Agent.

 

“Lender Rate Contract(s)” shall mean one or more Rate Contracts between any Loan
Party and one or more Lender Rate Contract Counterparties with respect to
Indebtedness under this Agreement, on terms acceptable to such Loan Party and
such Lender Rate Contract Counterparty that is a party to such Rate Contract.

 

“Lender Rate Contract Counterparty” shall mean any Lender or Affiliate of a
Lender which enters into a Lender Rate Contract.

 

“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Section 2.01(c).

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

“LIBOR Rate” shall mean, with respect to any Interest Period for any LIBOR Loans
in any Revolving Loan Borrowing, a rate per annum equal to the quotient (rounded
upward if necessary to the nearest 1/100 of one percent) of (a) the rate per
annum reported on Reuters Screen LIBOR 01 Page (or any successor or substitute
page thereof), or if not reported by Reuters, as reported by any service
selected by the Administrative Agent at or about 11:00 a.m., London time (or as
soon thereafter as practicable), two Business Days prior to the first day of
such Interest Period, for Dollar deposits being delivered in the London
interbank eurodollar currency market for a term comparable to such Interest
Period, divided by (b) one minus the Reserve Requirement for such Loans in
effect from time to time. If for any reason rates are not available as provided
in clause (a) of the preceding sentence, the rate to be used in clause (a) shall
be, at the Administrative Agent’s discretion (in each case, rounded upward if
necessary to the nearest 1/100 of one percent), (i) the rate per annum at which
Dollar deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market or (ii) the rate per annum at which Dollar deposits
are offered to the Administrative Agent in, or by the Administrative Agent to
major banks in, any offshore interbank eurodollar market selected by the
Administrative Agent, in each case on the second Business Day prior to the
commencement of such Interest Period at or about 11:00 a.m. London time (or as
soon thereafter as practicable) (for delivery on the first day of such Interest
Period) for a term comparable to such Interest Period and in an amount
approximately equal to the amount of the Loan to be made or funded by the
Lenders as part of such Revolving Loan Borrowing. Notwithstanding the foregoing,
if the LIBOR Rate for any Loan shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. The LIBOR Rate shall be
adjusted automatically as to all LIBOR Loans then outstanding as of the
effective date of any change in the Reserve Requirement.

 

“Licenses” shall mean, collectively, any and all licenses (including provisional
licenses and Gaming Licenses), certificates of need, accreditations, permits,
franchises, rights to conduct business, approvals (by a Governmental Authority
(including any Gaming Board) or otherwise), consents, qualifications, operating
authority and any other authorizations.

 

“Lien” shall mean, with respect to any Property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such Property
or the income therefrom, including the interest of a vendor or lessor under a
conditional sale agreement, Capital Lease or other title retention agreement, or
any agreement to provide any of the foregoing, and the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any jurisdiction.

 

“Loan” shall mean a Revolving Loan.

 

“Loan Account” shall have the meaning given to that term in Section 2.07(a).

 

“Loan Parties” shall mean, collectively, Parent and the Borrower and its
Subsidiaries.

 

“Maintenance Capital Expenditure” shall mean, with respect to any Person and any
period, all amounts expended by such Person during such period for the
maintenance, repair, restoration or refurbishment of the Capital Assets of such
Person computed in accordance with GAAP, but excluding any capital expenditure
which adds to or increases the amount of gaming or other equipment in place on
the Closing Date, or further expands any structures or improvements to land.

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or
material adverse effect on, the business, operations, condition (financial or
otherwise), assets, properties or liabilities (whether actual or contingent) of
(i) the Loan Parties, taken as a whole, (ii) the Borrower or (iii) Parent; (b) a
material impairment of the ability of any Loan Party to pay or perform the
Obligations in accordance with the terms of this Agreement, any Guaranty or any
other Credit Document; (c) a material adverse effect on the rights and remedies
of the Administrative Agent or any Lender under this Agreement, the other Credit
Documents or any related document, instrument or agreement; (d) a material
adverse effect on the Administrative Agent’s or any Lender’s security interest
in the Collateral or the perfection or priority of such security interests;
(e) a material adverse effect on the validity or enforceability of any of the
Credit Documents or (f) the use, occupancy or operation of the entire Resort (or
the casino included therein).

 

“Material Contracts” shall mean, collectively, (a) the License Agreement dated
as of January 6, 2006 by and between the Borrower and North Valley Enterprises,
LLC and (b) any other agreement or arrangement to which any Loan Party is a
party (other than the Credit Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

“Material Documents” shall mean (i) the Organizational Documents of the Loan
Parties and (ii) the Material Contracts.

 

“Maturity” or maturity” shall mean, with respect to any Revolving Loan,
interest, fee or other amount payable by the Borrower under this Agreement or
the other Credit Documents, the date such Revolving Loan, interest, fee or other
amount becomes due, whether upon the stated maturity or due date, upon
acceleration or otherwise.

 

“Maturity Date” shall mean the five year anniversary of the Closing Date.

 

“Mortgages” shall mean (a) Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the date hereof, by the
Borrower in favor of First American Title Insurance Company, for the benefit of
the Administrative Agent (the “Resort Mortgage”) and (b) each deed of trust or
mortgage delivered from time to time in accordance with Section 5.01(k) or
otherwise in connection with the Credit Documents.

 

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained by any Loan Party or any ERISA Affiliate, or
to which any Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or previously has made or been obligated to make contributions.

 

“Negative Pledge” shall mean a Contractual Obligation which contains a covenant
binding on any Loan Party that prohibits Liens on any of its Property, other
than (a) any such covenant contained in a Contractual Obligation granting or
relating to a particular Permitted Lien which affects only the Property that is
the subject of such Permitted Lien and (b) any such covenant that does not apply
to Liens securing the Obligations.

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

“Net Condemnation Proceeds” shall mean an amount equal to: (a) any cash payments
or proceeds received by a Loan Party or the Administrative Agent as a result of
any condemnation or other taking or temporary or permanent requisition of any
Property of a Loan Party, any interest therein or right appurtenant thereto, or
any change of grade affecting such Property, as the result of the exercise of
any right of condemnation or eminent domain by a Governmental Authority
(including a transfer to a Governmental Authority in lieu or anticipation of a
condemnation), minus (b) (i) any actual and reasonable costs incurred by a Loan
Party in connection with any such condemnation or taking (including reasonable
fees and expenses of counsel), and (ii) provisions for all taxes payable as a
result of such condemnation, without regard to the consolidated results of
operations of the Loan Parties, taken as a whole.

 

“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties, as applicable, for such period determined on a consolidated basis.

 

“Net Insurance Proceeds” shall mean an amount equal to: (a) any cash payments or
proceeds received by a Loan Party or the Administrative Agent under any key man
life insurance policy or any casualty policy in respect of a covered loss
thereunder with respect to any property, minus (b) (i) any actual and reasonable
costs incurred by a Loan Party in connection with the adjustment or settlement
of any claims of a Loan Party in respect thereof (including reasonable fees and
expenses of counsel), (ii) provisions for all taxes payable as a result of such
event without regard to the consolidated results of operations of Loan Parties,
taken as a whole, and (iii) with respect to cash payments or proceeds from any
key man life insurance policies, reasonable and customary amounts paid by the
applicable Loan Party to (A) an executive recruiting firm related to hiring a
replacement executive officer, and (B) the replacement executive officer as a
signing bonus and relocation expenses.

 

“Net Proceeds” shall mean:

 

(a)     With respect to any sale of any asset or property by any Person, the
aggregate consideration received by such Person from such sale less the sum of
(i) the actual amount of the reasonable fees and commissions payable by such
Person other than to any of its Affiliates, (ii) the reasonable legal expenses
and other costs and expenses directly related to such sale that are to be paid
by such Person other than to any of its Affiliates (including, without
limitation, transfer, sale, use and other similar taxes payable in connection
with such sale), (iii) income taxes reasonably estimated to be payable by such
Person as a result of such sale, and (iv) the amount of any Indebtedness (other
than the Obligations) which is secured by such asset and is required to be
repaid or prepaid by such Person as a result of such sale; and

 

(b)     With respect to any issuance or incurrence of any Indebtedness by any
Person, the aggregate consideration received by such Person from such issuance
or incurrence less the sum of (i) the actual amount of the reasonable fees and
commissions payable by such Person other than to any of its Affiliates and (ii)
the reasonable legal expenses and the other reasonable costs and expenses
directly related to such issuance or incurrence that are to be paid by such
Person other than to any of its Affiliates; and

 

(c)     With respect to any issuance of Equity Securities by any Person, the
aggregate consideration received by such Person from such issuance less the sum
of (i) the actual amount of the reasonable fees and commissions payable by such
Person other than to any of its Affiliates and (ii) the reasonable legal
expenses and the other reasonable costs and expenses directly related to such
issuance that are to be paid by such Person other than to any of its Affiliates.

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

“New Lender” shall have the meaning given to that term in Section 2.01(b)(ii).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” shall have the meaning given to that term in Section 2.07(b).

 

“Notice of Borrowing” shall have the meaning given to that term in
Section 2.01(c).

 

“Notice of Conversion” shall have the meaning given to that term in Section
2.01(e).

 

“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(f)(ii).

 

“Obligations” shall mean and include (a) all loans, advances, debts, liabilities
and obligations, howsoever arising, owed or owing by the Borrower to the
Administrative Agent or any Lender of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising pursuant to the terms of this Agreement or any of
the other Credit Documents, including without limitation all interest (including
interest that accrues after the commencement of any bankruptcy or other
insolvency proceeding by or against the Borrower, whether or not allowed or
allowable), fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by the Borrower hereunder and thereunder and (b) any
and all obligations, howsoever arising, owed or owing by any Loan Party to any
Lender Party under or in connection with any Lender Rate Contract or Lender Bank
Product (provided that if any such Lender Party ceases to be a Lender or an
Affiliate of a Lender hereunder, such obligations under this clause (b) shall be
limited to those that relate to any transaction entered into under any such
Lender Rate Contract or any Lender Bank Product extended or provided prior to
the date such party ceased to be a Lender or an Affiliate of a Lender); provided
that “Obligations” shall exclude all Excluded Swap Obligations.

 

“Organizational Documents” shall mean, with respect to any Person, collectively,
(a) such Person’s articles or certificate of incorporation, articles or
certificate of organization, certificate of limited partnership, certificate of
formation, or comparable documents filed or recorded with the applicable
Governmental Authority of such Person’s jurisdiction of formation and (b) such
Person’s, bylaws, limited liability company agreement, partnership agreement or
other comparable organizational or governing documents.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Revolving Loan or Credit
Document).

 

 

 
-22-

--------------------------------------------------------------------------------

 

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(b).

 

“Parent” shall mean ALST Casino Holdco, LLC, a Delaware limited liability
company.

 

“Participant” shall have the meaning given to that term in Section 8.05(b).

 

“Participant Register” shall have the meaning given to that term in Section
8.05(b).

 

“Participation Seller” shall have the meaning given to that term in Section
8.05(h).

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a Foreign
Plan, that is subject to Title IV of ERISA or the minimum funding standards
under Section 412 of the Code and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has any obligation under or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time.

 

“Permitted Indebtedness” shall have the meaning given to that term in Section
5.02(a).

 

“Permitted Investor” shall mean each Person that is the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Securities that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)) of ten percent (10%) or more of the outstanding
Equity Interests of Parent on the Closing Date.

 

“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

“Pledged Intercompany Notes” shall mean original demand promissory notes in
favor of one or more of the Borrower and the Guarantors evidencing intercompany
advances pledged to the Administrative Agent pursuant to the Security Agreement.

 

“Pricing Grid” shall mean,

 

Tier

Total Leverage Ratio

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans

Commitment Fee Percentage

I

Greater than or equal to 3.00:1.00

3.00%

2.00%

0.350%

II

Greater than or equal to 2.00:1.00 but less than 3.00:1.00

2.50%

1.50%

0.350%

III

Less than 2.00:1.00

2.00%

1.00%

0.350%

 

Any increase or decrease in the Applicable Margin and Commitment Fee Percentage
resulting from a change in the Total Leverage Ratio shall become effective as of
the fifth Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 5.01(a)(iii); provided, however, that if no
Compliance Certificate is delivered when due in accordance with such Section,
then Tier I shall apply as of the date of the failure to deliver such Compliance
Certificate until such date as the Borrower delivers such Compliance Certificate
in form and substance reasonably acceptable to the Administrative Agent and
thereafter the Applicable Margin and Commitment Fee Percentage shall be based on
the Total Leverage Ratio indicated on such Compliance Certificate until such
time as the Applicable Margin and Commitment Fee Percentage are further adjusted
as set forth in this definition. Notwithstanding anything to the contrary
herein, the Applicable Margin and Commitment Fee Percentage in effect as of the
Closing Date shall be set at Tier II until the first time they are adjusted as
described in the preceding sentence. If the Total Leverage Ratio reported in any
Compliance Certificate shall be determined to have been incorrectly reported and
if correctly reported would have resulted in a higher Applicable Margin and
Commitment Fee Percentage, then the Applicable Margin and Commitment Fee
Percentage shall be retroactively adjusted to reflect the higher rate that would
have been applicable had the Total Leverage Ratio been correctly reported in
such Compliance Certificate and the additional amounts resulting therefrom shall
be due and payable upon demand from the Administrative Agent or any Lender (the
Borrower’s obligations to pay such additional amounts shall survive the payment
and performance of all other Obligations and the termination of this Agreement).

 

“Prime Rate” shall mean the per annum rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco, California as its
Prime Rate, with the understanding that Wells Fargo’s Prime Rate is one of its
base rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Any change in the Base Rate resulting
from a change in the Prime Rate shall become effective on the Business Day on
which each such change in the Prime Rate occurs.

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

“Pro Forma Fixed Charge Coverage Ratio” shall mean, as of the date of any
proposed Distribution under Section 5.02(f)(iii), (a) (i) Adjusted EBITDA for
the four consecutive fiscal quarter period most recently ended for which
Financial Statements of the Loan Parties are available (the “Test Period”),
minus (ii) the aggregate amount of Maintenance Capital Expenditures made by the
Loan Parties during the Test Period, minus (iii) the aggregate amount of
Distributions made by the Loan Parties in the then current fiscal quarter and
the three fiscal quarter period immediately preceding such fiscal quarter minus
(iv) the amount of such proposed Distribution minus (iv) the aggregate amount of
federal, state, local and foreign income taxes paid in cash during the Test
Period divided by (b) Fixed Charges for the Test Period.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Public Lender” shall have the meaning given to that term in Section 5.01(a).

 

“Rate Contract” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

 

“Receipt Date” shall have the meaning given to that term in Section 2.05(c)(v).

 

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Reduction Amount” shall have the meaning given to that term in Section 2.03(b).

 

“Reduction Date” shall have the meaning given to that term in Section 2.03(b).

 

“Reduction Notice” shall have the meaning given to that term in Section 2.03(a).

 

“Register” shall have the meaning given to that term in Section 8.05(d).

 

“Relevant Sale” shall have the meaning given to that term in Section
2.05(c)(ii).

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA and applicable regulations thereunder (other than events for which the
thirty (30) day notice period has been waived).

 

“Required Lenders” shall mean, at any time, the Lenders whose Revolving
Proportionate Shares then exceed fifty percent (50%) of the total Revolving
Proportionate Shares of all Lenders; provided that at any time any Lender is a
Defaulting Lender, such Defaulting Lender shall be excluded in determining
“Required Lenders”, and “Required Lenders” shall mean at such time
Non-Defaulting Lenders having total Revolving Proportionate Shares exceeding
fifty percent (50%) of the total Revolving Proportionate Shares of all
Non-Defaulting Lenders. Notwithstanding the foregoing, in no event shall
Required Lenders consist of fewer than two Non-Defaulting Lenders at any time at
which there shall be at least two Non-Defaulting Lenders party to this
Agreement, and for purposes of the foregoing, Lenders that are Affiliates of one
another shall be treated as a single Lender.

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

“Requirement of Law” applicable to any Person shall mean (a) such Person’s
Organizational Documents, (b) any Governmental Rule applicable to such Person,
(c) any Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan and for any calculation of the One Month LIBOR Rate, the
aggregate of the maximum of the reserve requirement rates (expressed as a
decimal) in effect on such day for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System. As used herein, the
term “reserve requirement” shall include, without limitation, any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.

 

“Resort” shall mean the casino and hotel commonly known as the “Aliante Casino +
Hotel” as of the Closing Date and located in North Las Vegas, Nevada and all
other Property owned by a Loan Party which is directly ancillary thereto or used
in connection therewith, including any hotels, resorts, card clubs, theaters,
parking facilities, recreational vehicle parks, timeshare operations, retail
shops, restaurants, other buildings, land, and other recreation and
entertainment facilities and related equipment.

 

“Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief operating officer, chief financial officer
or vice president of finance of such Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party and any
request or other communication conveyed telephonically or otherwise by a
Responsible Officer of a Loan Party (or any Person reasonably believed by the
Administrative Agent to be a Responsible Officer of a Loan Party) shall be
conclusively presumed to have been authorized by all necessary corporate,
company, partnership and/or other action on the part of such Loan Party and such
Responsible Officer (or such Person reasonably believed by the Administrative
Agent to be a Responsible Officer) shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Revolving Loan” shall have the meaning given to that term in Section 2.01(a).

 

“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Lenders to the Borrower on the same date
and of the same Type pursuant to a single Notice of Borrowing.

 

“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Revolving Loan Commitment” opposite such
Lender’s name on Part A of Schedule I, or, if changed, such Dollar amount as may
be set forth for such Lender in the Register.

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

“Revolving Proportionate Share” shall mean:

 

(a)     With respect to any Lender so long as the Revolving Loan Commitments are
in effect, the ratio (expressed as a percentage rounded to the eighth digit to
the right of the decimal point) of (i) such Lender’s Revolving Loan Commitment
at such time to (ii) the Total Revolving Loan Commitment at such time; and

 

(b)     With respect to any Lender at any other time, the ratio (expressed as a
percentage rounded to the eighth digit to the right of the decimal point) of
(i) the sum of the aggregate Effective Amount of such Lender’s Revolving Loans,
to (ii) the sum of the aggregate Effective Amount of all Revolving Loans.

 

The initial Revolving Proportionate Share of each Lender is set forth under the
caption “Revolving Proportionate Share” opposite such Lender’s name on Schedule
I.

 

“Sale and Leaseback” shall mean, with respect to any Person, the sale of
Property owned by such Person (the “Seller”) to another Person (the “Buyer”),
together with the substantially concurrent leasing of such Property by the Buyer
to the Seller.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions

 

“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, among each Loan Party party thereto and the Administrative Agent.

 

“Security Documents” shall mean and include the Security Agreement, each Control
Agreement, each Mortgage, each other pledge agreement or security agreement from
time to time delivered in accordance with Section 5.01(i), and all other
instruments, agreements, certificates, opinions and documents (including Uniform
Commercial Code financing statements and fixture filings) delivered to the
Administrative Agent or any Lender in connection with any Collateral or to
secure the Obligations or the obligation of a Guarantor under the Credit
Documents.

 

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the Property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.

 

“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
Equity Securities having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis. Unless otherwise indicated in this Agreement, “Subsidiary”
shall mean a Subsidiary of a Loan Party.

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swap Obligation” shall mean with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tax Return” shall mean all tax returns, statements, forms and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) for Taxes.

 

“Termination Value” shall mean, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Rate Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts which may include any Lender.

 

“Total Debt” shall mean, as of any date of determination, all Indebtedness of
the Loan Parties.

 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Total Debt as of such date to (b) Adjusted EBITDA of the Loan Parties for
the four consecutive fiscal quarter period most recently ended for which
Financial Statements of the Loan Parties are available.

 

“Total Revolving Loan Commitment” shall mean, as of the Closing Date, Fifty
Million Dollars ($50,000,000.00) or such lesser or greater amount (as
applicable) to which the Revolving Loan Commitments of the Lenders may be
increased in accordance with Section 2.01(b) or reduced in accordance with
Section 2.03(a) or (b).

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

“Type” shall mean, with respect to any Loan or Revolving Loan Borrowing at any
time, the classification of such Loan or Revolving Loan Borrowing by the type of
interest rate it then bears, whether an interest rate based upon the Base Rate
or the LIBOR Rate.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year, in each case, as of the immediately preceding valuation date.

 

“United States” and “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning specified in Section
2.11(g).

 

“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Total Revolving Loan Commitment at such time minus (b) the sum of the Effective
Amount of all Revolving Loans outstanding at such time.

 

“Wells Fargo” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

1.02.     GAAP. Unless otherwise indicated in this Agreement or any other Credit
Document, all accounting and financial terms used in this Agreement or any other
Credit Document shall be construed, and all accounting and financial
computations hereunder or thereunder shall be computed, in accordance with GAAP
applied in a consistent manner with the principles used in the preparation of
the Financial Statements of the Borrower referred to in Section 4.01(i).
Notwithstanding the other provisions of this Section 1.02, for purposes of
determining compliance with any covenant, including any financial covenant,
Indebtedness of the Loan Parties shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. If GAAP changes during
the term of this Agreement such that any covenants contained herein would then
be calculated in a different manner or with different components, the Borrower,
the Lenders and the Administrative Agent agree to negotiate in good faith to
amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating the Loan Parties’ financial condition to
substantially the same criteria as were effective prior to such change in GAAP;
provided, however, that, until the Borrower, the Lenders and the Administrative
Agent so amend this Agreement, all such covenants shall be calculated in
accordance with GAAP as in effect immediately prior to such change in GAAP.

 

1.03.     Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

1.04.     Plural Terms. All terms defined in this Agreement or any other Credit
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.

 

1.05.     Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean San Francisco, California time, unless
otherwise indicated.

 

1.06.     Governing Law. This Agreement and, unless otherwise expressly provided
in any such Credit Document, each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York.
The scope of the foregoing governing law provision is intended to be
all-encompassing of any and all disputes that may be brought in any court or any
mediation or arbitration proceeding and that relate to the subject matter of the
Credit Documents, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.

 

1.07.     Construction. This Agreement is the result of negotiations among, and
has been reviewed by, the Borrower, the Lenders, the Administrative Agent and
their respective counsel. Accordingly, this Agreement shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Borrower, any Lender or the Administrative Agent.

 

1.08.     Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof, excluding the Fee Letter.

 

1.09.     Calculation of Interest and Fees. All calculations of interest and
fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period; provided that any Loan or other Obligation that is repaid on the same
day on which it is made shall bear interest for one day and (b) shall be
calculated on the basis of a year of 360 days for actual days elapsed, except
that during any period any Loan bears interest based upon the Prime Rate, such
interest shall be calculated on the basis of a year of 365 or 366 days, as
appropriate, for actual days elapsed.

 

1.10.     References.

 

(a)     References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.

 

(b)     References in this Agreement or any other Credit Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments hereto or thereto, (ii) shall include all documents,
instruments or agreements issued or executed in replacement thereof if such
replacement is permitted hereby or thereby, and (iii) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
restated, modified and supplemented from time to time and in effect at any given
time if such amendment, restatement, modification or supplement is permitted
hereby or thereby.

 

 

 
-30-

--------------------------------------------------------------------------------

 

 

(c)     References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
restated, modified, codified or reenacted from time to time and in effect at any
given time.

 

(d)     References in this Agreement or any other Credit Document to any Person
in a particular capacity (i) shall include any successors to and permitted
assigns of such Person in that capacity and (ii) shall exclude such Person
individually or in any other capacity.

 

1.11.     Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive and
shall be deemed to be followed by the phrase “without limitation.” In the event
of any inconsistency between the terms of this Agreement and the terms of any
other Credit Document, the terms of this Agreement shall govern.

 

1.12.     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

 

ARTICLE II. CREDIT FACILITIES.

 

2.01.     Loan Facility.

 

(a)     Revolving Loan Availability. On the terms and subject to the conditions
of this Agreement, each Lender severally agrees to advance to the Borrower from
time to time during the period beginning on the Closing Date up to, but not
including the Maturity Date such loans in Dollars as the Borrower may request
from time to time under this Section 2.01(a) (individually, a “Revolving Loan”)
and each Revolving Loan may be repaid and reborrowed at the pursuant to the
terms hereof by Borrower; provided, however, that the sum of the Effective
Amount of all Revolving Loans made by such Lender at any time outstanding shall
not exceed the Total Revolving Loan Commitment at such time. All Revolving Loans
shall be made on a pro rata basis by the Revolving Lenders in accordance with
their respective Revolving Proportionate Shares, with each Revolving Loan
Borrowing to be comprised of a Revolving Loan by each Revolving Lender equal to
such Revolving Lender’s Revolving Proportionate Share of such Revolving Loan
Borrowing. Except as otherwise provided herein, the Borrower may borrow, repay
and reborrow Revolving Loans until the Maturity Date.

 

 

 
-31-

--------------------------------------------------------------------------------

 

 

(b)     Optional Increases.

 

(i)     On the terms and subject to the conditions set forth below, Borrower
may, at any time before the Maturity Date, increase the Total Revolving Loan
Commitment; provided that:

 

(A)     after giving effect to the requested increase, the aggregate amount of
the increases in the Total Revolving Loan Commitment shall not exceed
$20,000,000;

 

(B)     all required third party consents and approvals shall have been
obtained;

 

(C)     there shall be no more than three increases in the Total Revolving Loan
Commitment pursuant to this Section 2.01(b);

 

(D)     prior to the date of any proposed increase, the Total Revolving Loan
Commitment shall not have been decreased pursuant to Section 2.03(a);

 

(E)     each such increase in the Total Revolving Loan Commitment shall be equal
to $5,000,000 or an integral multiple of $1,000,000 in excess thereof;

 

(F)     After giving effect to such increase, the Borrower shall be in
compliance with each of the financial covenants set forth in Section 5.03 on a
pro forma basis;

 

(G)     no Default shall have occurred and be continuing or shall occur as a
result of such increase; and

 

(H)     the Borrower and the Guarantors shall have executed and delivered such
documents and instruments and taken such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases in the
Total Revolving Loan Commitment (including documents related to real property
Collateral (if any), insurance endorsements, new or amended Notes, any related
fee letters, documents evidencing the increased Revolving Loan Commitment held
by any applicable Lender, any joinder agreements related to a New Lender,
reaffirmations of the Guaranty, resolutions regarding the increase in the Total
Revolving Loan Commitment and related actions taken by the Borrower and the
Guarantors, certified as true and correct by a Responsible Officer and legal
opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).

 

Any request under this Section 2.01(b) shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase (and whether
such increase shall be an increase in the Total Revolving Loan Commitment) and
be accompanied by a certificate of a Responsible Officer stating that no Event
of Default exists or will occur as a result of such increase. If any fees are to
be paid or offered in connection with such increase, the Administrative Agent
(with the consent of Borrower) may also specify any fees offered to those
Lenders (the “Increasing Lenders”) which agree to increase the amount of their
respective Revolving Loan Commitment, which fees may be variable based upon the
amount by which any such Lender is willing to increase the amount of its
Revolving Loan Commitment; no Lender which is not an Increasing Lender shall be
entitled to receive any such fees. No Lender shall have any obligation, express
or implied, to offer to increase the amount of its Revolving Loan Commitment.
Only the consent of each Increasing Lender shall be required for an increase in
the amount of the Total Revolving Loan Commitment pursuant to this
Section 2.01(b)(i). No Lender which elects not to increase the amount of its
Revolving Loan Commitment may be replaced in respect of its existing Revolving
Loan Commitment as a result thereof without such Lender’s written consent.

 

 

 
-32-

--------------------------------------------------------------------------------

 

 

(ii)     Each Increasing Lender shall, as soon as practicable after the Borrower
has submitted its request under Section 2.01(b)(i), specify the amount of the
proposed increase in its Revolving Loan Commitment which it is willing to offer.
To the extent the increased Revolving Loan Commitment of the Increasing Lenders
is insufficient or there are no Increasing Lenders, the Borrower may designate
new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.01(b)(ii) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment. The Borrower shall pay a fee to
Wells Fargo or one of its Affiliates solely for the account of Wells Fargo (or
such Affiliate) in connection with any such increase as may be agreed to after
the Closing Date. The Borrower and Wells Fargo shall have discretion jointly to
adjust the allocation of the increased aggregate principal amount of the Total
Revolving Loan Commitment among Increasing Lenders and New Lenders.

 

(iii)     Each New Lender designated by the Borrower and reasonably acceptable
to the Administrative Agent shall become an additional party hereto as a New
Lender concurrently with the effectiveness of the proposed increase in the
amount of the Total Revolving Loan Commitment upon its execution of an
instrument of joinder (which may contain such modifications to this Agreement
and terms and conditions relating thereto as may be necessary to ensure that
such Revolving Loan Commitments are treated as Revolving Loan Commitments for
all purposes under the Credit Documents), in each case prepared by the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent. Each New Lender shall provide the documentation
required by Section 2.11(e).

 

(iv)     Subject to the foregoing, any increase in the Total Revolving Loan
Commitment requested by the Borrower shall be effective as of the date proposed
by the Borrower (the “Increase Effective Date”) and shall be in the principal
amount equal to (i) the amount which the Increasing Lenders are willing to
assume as increases to the amount of their Revolving Loan Commitments plus (ii)
the amount offered by the New Lenders with respect to the Total Revolving Loan
Commitment, in either case as adjusted by the Borrower and the Administrative
Agent pursuant to the last sentence of Section 2.01(b)(ii).

 

(v)     On or prior to the Increase Effective Date, with respect to any increase
in the Total Revolving Loan Commitment, the Administrative Agent shall notify
each Lender of the amount required to be paid by or to such Lender so that the
Revolving Loans held by the Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) shall be held by
each Lender pro rata in accordance with the Revolving Loan Commitments of the
Lenders as adjusted pursuant to the last sentence of Section 2.01(b)(ii). Each
Lender which is required to reduce the amount of Revolving Loans held by it
(each such Lender, a “Decreasing Lender”) shall irrevocably assign, without
recourse or warranty of any kind whatsoever (except that each Decreasing Lender
warrants that it is the legal and beneficial owner of the Revolving Loans
assigned by it under this Section 2.01(b)(v) and that such Revolving Loans are
held by such Decreasing Lender free and clear of adverse claims), to each
Increasing Lender and New Lender participating in the applicable increase in the
Total Revolving Loan Commitment, and each applicable Increasing Lender and New
Lender shall irrevocably acquire from the Decreasing Lenders, a portion of the
principal amount of the Revolving Loans of each Decreasing Lender (collectively,
the “Acquired Portion”) outstanding on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) in an amount such
that the principal amount of the Revolving Loans held by each applicable
Increasing Lender, New Lender and Decreasing Lender as of the Increase Effective
Date shall be held in accordance with each such Lender’s Revolving Proportionate
Share (if any) as of such date. Such assignment and acquisition shall be
effective on the Increase Effective Date automatically and without any action
required on the part of any party other than the payment by the applicable
Increasing Lenders and New Lenders to the Administrative Agent for the account
of the Decreasing Lenders of an aggregate amount equal to the Acquired Portion,
which amount shall be allocated and paid by the Administrative Agent at or
before 12:00 p.m. on the Increase Effective Date to the Decreasing Lenders pro
rata based upon the respective reductions in the principal amount of the
Revolving Loans held by such Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date). Each of the
Administrative Agent and the Lenders shall adjust its records accordingly to
reflect the payment of the Acquired Portion. The payments to be made in respect
of the Acquired Portion shall be made by the applicable Increasing Lenders and
New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 11:00 a.m. on the Increase Effective Date, such payments to
be made by the applicable Increasing Lenders and New Lenders pro rata based upon
the respective increases in the amount of the Revolving Loan Commitments held by
such Lenders on the Increase Effective Date.

 

 

 
-33-

--------------------------------------------------------------------------------

 

 

(vi)     To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.01(b)(v) above are LIBOR Loans and the Increase Effective Date is not
the last day of an Interest Period for such LIBOR Loans, the Decreasing Lenders
shall be entitled to compensation from the Borrower as provided in Section 2.12
(as if Borrower had prepaid such Revolving Loans in an amount equal to the
Acquired Portion on the Increase Effective Date).

 

(c)     Notice of Borrowing. The Borrower shall request each Revolving Loan
Borrowing by delivering to the Administrative Agent an irrevocable written
notice substantially in the form of Exhibit A (a “Notice of Borrowing”), duly
executed by a Responsible Officer of the Borrower and appropriately completed
which specifies, among other things:

 

(i)     The principal amount of the requested Revolving Loan Borrowing, which
shall be in the amount of $1,000,000 or an integral multiple of $100,000 in
excess thereof in the case of a Revolving Loan Borrowing consisting of Base Rate
Loans;

 

(ii)     Whether the requested Revolving Loan Borrowing is to consist of Base
Rate Loans or LIBOR Loans;

 

 

 
-34-

--------------------------------------------------------------------------------

 

 

(iii)     In the case of a Revolving Loan Borrowing, if the requested Revolving
Loan Borrowing is to consist of LIBOR Loans, the initial Interest Periods
selected by the Borrower for such LIBOR Loans in accordance with Section
2.01(f); and

 

(iv)     In the case of a Revolving Loan Borrowing, the date of the requested
Revolving Loan Borrowing, which shall be a Business Day.

 

For any LIBOR Loan, the Borrower shall give Notice of Borrowing to the
Administrative Agent not later than 11:00 a.m. at least (x) one (1) Business Day
before the Closing Date for a Revolving Loan Borrowing on the Closing Date and
(y) three (3) Business Days before the date of any other requested Revolving
Loan Borrowing. Each Notice of Borrowing shall be delivered by facsimile or by
e-mail containing a PDF of such signed and completed Notice of Borrowing to the
Administrative Agent to the facsimile number or e-mail address, as the case may
be and during the hours specified in Section 8.01; provided, however, that if
requested by the Administrative Agent, the Borrower shall promptly deliver to
the Administrative Agent the original of any Notice of Borrowing. In the event
that the Borrower desires to obtain a Revolving Loan Borrowing consisting of
LIBOR Loans on the Closing Date, Borrower must deliver to Administrative Agent a
customary LIBOR indemnity letter at least one (1) Business Day prior to the
Closing Date. If a LIBOR indemnity letter is not delivered to the Administrative
Agent at least one (1) Business Day prior to the Closing Date, any Revolving
Loan Borrowing advanced on the Closing Date shall consist of Base Rate Loans.

 

For a Base Rate Loan, the Borrower shall give Notice of Borrowing to the
Administrative Agent not later than 11:00 a.m. at least one (1) Business Day
before the date of the requested Revolving Loan Borrowing. Each Notice of
Borrowing shall be delivered by facsimile or by e-mail containing a PDF of such
signed and completed Notice of Borrowing to the Administrative Agent to the
facsimile number or e-mail address, as the case may be and during the hours
specified in Section 8.01; provided, however, that if requested by the
Administrative Agent, the Borrower shall promptly deliver to the Administrative
Agent the original of any Notice of Borrowing.

 

Upon receipt of a Notice of Borrowing, for either a LIBOR Loan or a Base Rate
Loan, the Administrative Agent shall promptly notify each Lender of the contents
of each Notice of Borrowing and of the amount and Type of (and, if applicable,
the Interest Period for) the Revolving Loan to be made by such Lender as part of
the requested Revolving Loan Borrowing.

 

(d)     Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan from the date of such Revolving Loan until paid in
full, at one of the following rates per annum:

 

(i)     During such periods as such Loan is a Base Rate Loan, at a rate per
annum equal to the Base Rate plus the Applicable Margin therefor as set forth in
the Pricing Grid; and

 

(ii)     During such periods as such Loan is a LIBOR Loan, at a rate per annum
equal at all times during each Interest Period for such LIBOR Loan to the LIBOR
Rate for such Interest Period plus the Applicable Margin therefor as set forth
in the Pricing Grid.

 

 

 
-35-

--------------------------------------------------------------------------------

 

 

All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates. The
number of Revolving Loan Borrowings consisting of LIBOR Loans shall not exceed
ten (10) in the aggregate at any time.

 

(e)     Conversion of Loans. Subject to Section 2.12, the Borrower may convert
any Revolving Loan Borrowing from one Type of Revolving Loan Borrowing to the
other Type; provided, however, that any such conversion shall be in the amount
of $1,000,000 or an integral multiple of $100,000 in excess thereof; provided,
that no Base Rate Loan may be converted into a LIBOR Loan after the occurrence
and during the continuance of an Event of Default and provided, further, that
any conversion of a LIBOR Loan on any day other than the last day of the
Interest Period therefor shall be subject to the payments required under
Section 2.12. The Borrower shall request such a conversion by delivering to the
Administrative Agent an irrevocable written notice to the Administrative Agent
substantially in the form of Exhibit B (a “Notice of Conversion”), duly executed
by a Responsible Officer of the Borrower and appropriately completed (or shall
notify the Administrative Agent by telephone, to be promptly confirmed by the
delivery to the Administrative Agent of a signed Notice of Conversion, which may
be delivered by facsimile or e-mail), which specifies, among other things:

 

(i)     The Revolving Loan Borrowing which is to be converted;

 

(ii)     The Type of Revolving Loan Borrowing into which such Revolving Loan
Borrowing is to be converted;

 

(iii)     If such Revolving Loan Borrowing is to be converted into a Revolving
Loan Borrowing consisting of LIBOR Loans, the initial Interest Period selected
by the Borrower for such LIBOR Loans in accordance with Section 2.01(f), as
applicable; and

 

(iv)     The date of the requested conversion, which shall be a Business Day.

 

The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 11:00 a.m. at least three (3) Business Days before the date of
the requested conversion of a Base Rate Loan into a LIBOR Loan or at least one
(1) Business Day before the date of the requested conversion of a LIBOR Loan
into a Base Rate Loan. Each Notice of Conversion shall be delivered by facsimile
or by e-mail containing a PDF of such signed and completed Notice of Conversion
to the Administrative Agent to the facsimile number or e-mail address and during
the hours specified in Section 8.01; provided, however, that if requested by the
Administrative Agent, the Borrower shall promptly deliver to the Administrative
Agent the original of any Notice of Conversion. The Administrative Agent shall
promptly notify each Lender of the contents of each Notice of Conversion
relating to Revolving Loans. For the avoidance of doubt, the provisions of this
Section 2.01(e) relate to the conversion of the type of interest rate (LIBOR or
Base Rate) applicable to the applicable Loans and do not permit the conversion
of a Revolving Loan into any other kind of Loan provided hereunder.

 

(f)     LIBOR Loan Interest Periods.

 

(i)     The initial and each subsequent Interest Period selected by the Borrower
for a Revolving Loan Borrowing consisting of LIBOR Loans, shall be one (1),
three (3) or six (6) months; provided, however, that (A) any Interest Period
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day unless such next Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day; (B) any Interest Period which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; (C) no Interest
Period as to any Revolving Loan Borrowing consisting of LIBOR Loans shall end
after the Maturity Date; (D) no LIBOR Loan shall be made or continued for an
additional Interest Period after the occurrence and during the continuance of an
Event of Default and (E) no Interest Period for any LIBOR Loan shall end after a
Reduction Date unless, after giving effect to such Interest Period, the
aggregate principal amount of the Base Rate Loans and LIBOR Loans having
Interest Periods ending on or prior to such Reduction Date equals or exceeds the
Reduction Amount due on such Reduction Date.

 

 

 
-36-

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower shall notify the Administrative Agent of the Borrower’s
selection of a new Interest Period for a Revolving Loan Borrowing consisting of
LIBOR Loans by an irrevocable written notice substantially in the form of
Exhibit C (a “Notice of Interest Period Selection”), duly executed by a
Responsible Officer of the Borrower and appropriately completed (or shall notify
the Administrative Agent by telephone, to be promptly confirmed by the delivery
to the Administrative Agent of a signed Notice of Interest Period Selection,
which may be delivered by facsimile or e-mail), not later than 11:00 a.m. at
least three (3) Business Days prior to the last day of each Interest Period for
a Revolving Loan Borrowing consisting of LIBOR Loans of the Interest Period
selected by the Borrower for the next succeeding Interest Period for such LIBOR
Loans; provided, however, that no LIBOR Loan shall be continued for an
additional Interest Period after the occurrence and during the continuance of an
Event of Default. Each Notice of Interest Period Selection shall be given by
facsimile or by e-mail containing a PDF of such signed and completed Notice of
Interest Period Selection to the Administrative Agent to the facsimile number or
e-mail address and during the hours specified in Section 8.01; provided,
however, that if requested by the Administrative Agent, the Borrower shall
promptly deliver to the Administrative Agent the original of any Notice of
Interest Period Selection. If the Borrower shall fail to notify the
Administrative Agent of the next Interest Period for a Revolving Loan Borrowing
consisting of LIBOR Loans in accordance with this Section 2.01(f), such LIBOR
Loans shall, so long as no Event of Default has occurred and is continuing,
automatically convert to LIBOR Loans with an Interest Period of one month on the
last day of the current Interest Period thereof. Notwithstanding the foregoing,
if an Event of Default has occurred and is continuing on the last day of an
Interest Period for any LIBOR Loan, such LIBOR Loan shall automatically convert
to a Base Rate Loan on such day. The Administrative Agent shall promptly notify
each Lender of the contents of each Notice of Interest Period Selection for the
Revolving Loans.

 

(g)     Scheduled Payments.

 

(i)     Interest – All Loans. The Borrower shall pay accrued interest on the
unpaid principal amount of each Revolving Loan Borrowing in arrears (i) in the
case of a Base Rate Loan, on the last Business Day of each calendar quarter
(commencing June 30, 2016), (ii) in the case of a LIBOR Loan, on the last day of
each Interest Period therefor (and, if any such Interest Period is longer than
three (3) months, every three (3) months after the first day of such Interest
Period); and (iii) in the case of all Loans, on the Maturity Date. All interest
that is not paid when due shall be due on demand.

 

 

 
-37-

--------------------------------------------------------------------------------

 

 

(ii)     Scheduled Principal Payments – Revolving Loans and Unreimbursed
Amounts. The Borrower shall repay the outstanding principal amount of the
Revolving Loans and Unreimbursed Amounts on the Maturity Date. The Borrower
shall also make the mandatory prepayments required by Section 2.05(c).

 

2.02.     Default Rate. Upon the occurrence and during the continuation of any
Event of Default other than an Event of Default described in Section 6.01(a),
(f) or (g), at the option of the Required Lenders, from and after the date of
such Event of Default until the time when such Event of Default shall have been
cured or waived in writing by the Required Lenders or all the Lenders (as may be
required by this Agreement), the Borrower shall pay interest on the aggregate,
outstanding amount of all Obligations hereunder (excluding Obligations in
respect of Lender Rate Contracts and Lender Bank Products) at a per annum rate
equal to the otherwise applicable interest rate plus four percent (4.00%) or, if
no such per annum rate is applicable to any such Obligations, at a per annum
rate equal to the Base Rate, plus the Applicable Margin for Base Rate Loans,
plus four percent (4.00%) (the “Default Rate”) payable on demand. Upon the
occurrence and during the continuation of an Event of Default described in
Section 6.01(a), (f) or (g) until the time when such Event of Default shall have
been cured or waived in writing by the Required Lenders or all the Lenders (as
may be required by this Agreement), the Borrower shall pay interest on the
aggregate, outstanding amount of all Obligations hereunder at a per annum rate
equal to the Default Rate (such Default Rate becoming effective on such date of
occurrence of such Event of Default without notice and shall be immediately due
and payable without notice or demand). Notwithstanding the foregoing, interest
shall not itself bear interest at the Default Rate.

 

2.03.     Amount Limitations, Commitment Reductions, Etc.

 

(a)     Optional Reduction or Cancellation of Commitments. The Borrower may,
upon three (3) Business Days written notice to the Administrative Agent (each a
“Reduction Notice”), permanently reduce the Total Revolving Loan Commitment by
the amount of $1,000,000 or an integral multiple of $500,000 in excess thereof
or cancel the Total Revolving Loan Commitment in its entirety; provided,
however, that:

 

(i)     The Borrower may not reduce the Total Revolving Loan Commitment prior to
the Maturity Date, if, after giving effect to such reduction, the Effective
Amount of all Revolving Loans then outstanding would exceed the Total Revolving
Loan Commitment; and

 

(ii)     The Borrower may not cancel the Total Revolving Loan Commitment prior
to the Maturity Date, if, after giving effect to such cancellation, any
Revolving Loan would then remain outstanding.

 

Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date
previously provided in the applicable Reduction Notice) if such condition is not
satisfied.

 

 

 
-38-

--------------------------------------------------------------------------------

 

 

(b)     Mandatory and Scheduled Reduction of Commitments.

 

(i)     The Total Revolving Loan Commitment shall be automatically and
permanently reduced by an amount equal to the maximum amount that would be
required to be applied as a mandatory prepayment of the Revolving Loans (and, if
applicable, Cash Collateralization of the Obligations) pursuant to
Section 2.05(c)(ii)-(v) or Section 2.05(d) if the Effective Amount of the
Revolving Loans was then equal to the amount of the Total Revolving Loan
Commitment (but without regard to the actual usage of the Total Revolving Loan
Commitment), such reduction to be effective on the date of the required
prepayment.

 

(ii)     The Total Revolving Loan Commitment shall be automatically and
permanently reduced on the last Business Day of each calendar quarter commencing
June 30, 2017 (each, a “Reduction Date”) by an amount (“the “Reduction Amount”)
equal to (A) the percentage set opposite the applicable period below multiplied
by (B) the sum of (x) the Total Revolving Loan Commitment on the Closing Date
and (y) the aggregate principal amount of all increases in the Total Revolving
Loan Commitment pursuant to Section 2.01(b) as of such Reduction Date:

 

Period

 

Quarterly Reduction Percentage

June 30, 2017

 

5%

September 30, 2017 to and including June 30, 2018

 

1.875%

September 30, 2018 to and including June 30, 2019

 

2.50%

September 30, 2019 to and including June 30, 2020

 

3.125%

September 30, 2020 and thereafter

 

3.75%

 

 

In the case of any reduction in the amount of the Total Revolving Loan
Commitment pursuant to Section 2.03(a) or Section 2.03(b)(i), the amount of
reduction in the Total Revolving Loan Commitment determined by reference to this
Section 2.03(b)(ii) shall not be affected and shall be in addition to any
reduction in the amount of the Total Revolving Loan Commitment pursuant to
Section 2.03(a) or Section 2.03(b)(i).

 

(iii)     The Total Revolving Loan Commitment shall be automatically and
permanently reduced to zero on the Maturity Date.

 

(c)     Effect of Revolving Loan Commitment Adjustments. From the effective date
of any reduction or increase of the Total Revolving Loan Commitment, the
Commitment Fees payable pursuant to Section 2.04(b) shall be computed on the
basis of the Total Revolving Loan Commitment as so reduced or increased. Once
reduced or cancelled, the Total Revolving Loan Commitment may not be increased
or reinstated without the prior written consent of all Lenders (except as
permitted under Section 2.01(b)). Any reduction of the Total Revolving Loan
Commitment pursuant to Section 2.03(a) or Section 2.03(b) shall be applied
ratably to reduce each Lender’s Revolving Loan Commitment in accordance with
Section 2.09(a)(i).

 

 

 
-39-

--------------------------------------------------------------------------------

 

 

2.04.     Fees.

 

(a)     Fee Letter. The Borrower shall pay to the Administrative Agent for its
own account, agent’s fees and other compensation in the non-refundable amounts
and at the times set forth in the Fee Letter.

 

(b)     Commitment Fees. The Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Lenders (other than any Defaulting Lender with
respect to the period during which it is a Defaulting Lender) as provided in
Sections 2.10(a)(iv), commitment fees (collectively, the “Commitment Fees”)
equal to the Commitment Fee Percentage of the daily average Unused Revolving
Commitment, for the period beginning on the date of this Agreement and ending on
the earlier of the Maturity Date or termination of cancellation of this
Agreement in accordance with the terms hereof. The Borrower shall pay the
Commitment Fees in arrears on the last Business Day of each calendar quarter
(commencing June 30, 2016) and on the Maturity Date (or if the Total Revolving
Loan Commitment is cancelled on a date prior to the Maturity Date, on such prior
date).

 

2.05.     Prepayments.

 

(a)     Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Section 2.05(b), a mandatory
prepayment required by Section 2.05(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay:

 

(i)     if a LIBOR Loan is being prepaid under Section 2.05(b) or Section
2.05(c), to the Administrative Agent for the account of the Lender that made
such LIBOR Loan all accrued interest to the date of such prepayment on the
amount prepaid,

 

(ii)     if a prepayment is made upon acceleration, to the Administrative Agent
for the account of the Lender that made such Loan all accrued interest and fees
to the date of such prepayment on the amount prepaid, and

 

(iii)     to such Lender if such prepayment is the prepayment of a LIBOR Loan on
a day other than the last day of an Interest Period for such LIBOR Loan, all
amounts payable to such Lender pursuant to Section 2.12.

 

Any prepayment shall be without prejudice to the Borrower’s obligations under
any Rate Contract, which shall remain in full force and effect subject to the
terms of such Rate Contract (including provisions that may require a reduction,
modification or early termination of a swap transaction, in whole or in part, in
the event of such prepayment, and may require the Borrower to pay any fees or
other amounts for such reduction, modification or early termination), and no
such fees or amounts shall be deemed a penalty hereunder or otherwise.

 

 

 
-40-

--------------------------------------------------------------------------------

 

 

(b)     Optional Prepayments. At its option, the Borrower may, without premium
or penalty but subject to Section 2.12 in the case of LIBOR Loans, upon one (1)
Business Day’s notice from the Borrower to the Administrative Agent in the case
of Base Rate Loans or three (3) Business Days’ notice from the Borrower to the
Administrative Agent in the case of LIBOR Loans, prepay the Revolving Loans in
any Revolving Loan Borrowing and all accrued but unpaid interest thereon in
part, in a minimum principal amount of $500,000 or in whole. Each such notice
shall specify the date and amount of such prepayment; provided that if such
prepayment is on any day other than on the last day of the Interest Period
applicable to such LIBOR Loan, the Borrower shall be subject to the payments
required by Section 2.12. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that such notice may
state that it is conditioned upon the effectiveness of other credit facilities,
in which case such notice may be revoked by the Borrower (by written notice to
the Administrative Agent on or prior to the specified prepayment date previously
provided) if such condition is not satisfied. Unless an Event of Default has
occurred and is continuing, all prepayments under this Section 2.05(b) which are
applied to reduce the principal amount of the Loans shall be applied in the
manner directed by the Borrower. If the Borrower fails to direct the application
of any such prepayments, then such prepayments shall be applied first to the
accrued but unpaid interest on and then any principal of the Revolving Loans
until paid in full. In each case, to the extent possible, such principal payment
shall be first applied to prepay Base Rate Loans and then if any funds remain,
to prepay LIBOR Loans.

 

(c)     Mandatory Prepayments. The Borrower shall prepay (or Cash Collateralize,
as applicable) the Obligations as follows:

 

(i)     If, at any time, the Effective Amount of all Revolving Loans then
outstanding exceeds the Total Revolving Loan Commitment at such time, the
Borrower shall immediately prepay the Revolving Loans to the extent Revolving
Loans in a sufficient amount are then outstanding in an aggregate principal
amount equal to such excess.

 

(ii)     If, at any time after the Closing Date, any Loan Party sells or
otherwise disposes of any assets (other than sales permitted under Section
5.02(c) (excluding clause (vi) thereof)), the Borrower shall, not later than
five (5) Business Days after the completion of each such sale or other
disposition, prepay (or Cash Collateralize, as applicable) the outstanding Loans
and other Obligations in the manner set forth in Section 2.05(d), in each case,
in an aggregate principal amount equal to one hundred percent (100%) of the Net
Proceeds from any such sale or disposition. Notwithstanding the foregoing, the
Borrower shall not be required to make a prepayment pursuant to this
Section 2.05(c)(iii) with respect to any sale or other disposition (a “Relevant
Sale”) if the Borrower advises the Administrative Agent in writing within four
(4) Business Days after the time the Net Proceeds from such Relevant Sale are
received that the applicable Loan Party intends to reinvest all or any portion
of such Net Proceeds in replacement assets to the extent the acquisition of such
replacement assets occurs within 180 days from the date of such Relevant Sale.
If, at any time after the occurrence of a Relevant Sale and prior to the
acquisition of the related replacement assets, the 180-day period provided in
the preceding sentence shall elapse or an Event of Default shall occur, then the
Borrower shall immediately prepay (or Cash Collateralize, as applicable), the
outstanding Loans and other Obligations in the amount and in the manner
described in the first sentence of this Section 2.05(c)(iii).

 

 

 
-41-

--------------------------------------------------------------------------------

 

 

(iii)     If, at any time after the Closing Date, any Loan Party issues or
incurs any Indebtedness for borrowed money (including Indebtedness evidenced by
notes, bonds, debentures or other similar instruments but excluding Permitted
Indebtedness) and the Net Proceeds thereof exceed $100,000 during the term of
this Agreement, the Borrower shall, immediately after such issuance or
incurrence, prepay (or Cash Collateralize, as applicable) the outstanding Loans
and other Obligations in the manner set forth in Section 2.06(d), in each case,
in an aggregate principal amount equal to one hundred percent (100%) of the Net
Proceeds of such Indebtedness.

 

(iv)     If, at any time after the Closing Date, any Loan Party issues or sells
any Equity Securities or receives any capital contribution from any other Person
(other than through an Exempted Equity Issuance), the Borrower shall,
immediately after such issuance or sale, prepay (or Cash Collateralize, as
applicable) the outstanding Loans and other Obligations in the manner set forth
in Section 2.05(d), in each case, in an aggregate principal amount equal to one
hundred percent (100%) of the Net Proceeds of such Equity Securities.

 

(v)     Not later than five (5) Business Days after the date of receipt (the
“Receipt Date”) by a Loan Party (or the Administrative Agent) of any Net
Insurance Proceeds or Net Condemnation Proceeds which, when added to all Net
Insurance Proceeds and Net Condemnation Proceeds received by the Loan Parties
during the term of this Agreement, exceed $500,000 in the aggregate, the
Borrower shall prepay (or Cash Collateralize, as applicable) the outstanding
Loans and other Obligations in the manner set forth in Section 2.05(d) in an
amount equal to such Net Insurance Proceeds or Net Condemnation Proceeds.
Notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment pursuant to this Section 2.05(c)(v) with respect to any particular
Net Insurance Proceeds or Net Condemnation Proceeds if (A) the Borrower advises
the Administrative Agent in writing within four (4) Business Days after the
related Receipt Date that it or another Loan Party intends to repair, restore or
replace the assets from which such Net Insurance Proceeds or Net Condemnation
Proceeds were derived to the extent such repair, restoration or replacement is
completed (x) within 180 days after the related Receipt Date or (y) if the
applicable Loan Party enters into a binding commitment within 180 days after the
related Receipt Date, within 270 days after the related Receipt Date and (B) the
Net Insurance Proceeds or Net Condemnation Proceeds are sufficient to defray the
entire cost of such repair, restoration or replacement or if not, the Borrower
has deposited with the Administrative Agent good funds equal to the difference
between the cost of such repair, restoration or replacement and the amount of
Net Insurance Proceeds or Net Condemnation Proceeds deposited with the
Administrative Agent, and such funds and proceeds will be held by the
Administrative Agent and disbursed under procedures established by the
Administrative Agent in good faith. If, at any time after the occurrence of a
Receipt Date and prior to the completion of the corresponding repair,
restoration or replacement, the applicable 180-day period or 270-day period
provided in the preceding sentence shall elapse without the completion of the
related repair, restoration or replacement, or the Borrower shall fail to
provide and deposit the funds and proceeds required under clause (B) above, or
an Event of Default shall occur, then the Borrower shall immediately prepay (or
Cash Collateralize, as applicable) the outstanding Loans and other Obligations
in the amount and in the manner described in the first sentence of this Section
2.05(c)(v). If the Borrower has provided the written notice contemplated by the
prior sentence, then until such Net Insurance Proceeds or Net Condemnation
Proceeds are needed to pay for the related repair, restoration or replacement
such proceeds shall be held by the Administrative Agent as Collateral. No right
to apply proceeds to repair, restoration or replacement shall exist if any such
repair, restoration or replacement cannot reasonably be completed prior to 180
days before the Maturity Date.

 

 

 
-42-

--------------------------------------------------------------------------------

 

 

(vi)     The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment (or Cash Collateralization, as applicable) required under this
Section 2.05(c), (A) a certificate signed by the chief financial officer or vice
president of finance of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment (or Cash Collateralization, as
applicable) and (B) to the extent practicable, at least three days prior written
notice of such prepayment (or Cash Collateralization, as applicable). Each
notice of prepayment (or Cash Collateralization, as applicable) shall specify
the prepayment (or Cash Collateralization, as applicable) date and the Type and
principal amount of each Loan (or portion thereof) to be prepaid. In the event
that the Borrower shall subsequently determine that the actual amount required
to be prepaid (or Cash Collateralized, as applicable) was greater than the
amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitments shall be permanently reduced) and/or deliver additional Cash
Collateral in an amount equal to the amount of such excess, and the Borrower
shall concurrently therewith deliver to the Administrative Agent a certificate
signed by the chief financial officer or vice president of finance of the
Borrower demonstrating the derivation of the additional amount resulting in such
excess.

 

(d)     Application of Loan Prepayments. All prepayments required under
Sections 2.05(c)(iii)-(v) shall be applied: (A) first, to prepay the Revolving
Loans to the extent Revolving Loans are then outstanding. Without modifying the
order of application of prepayments set forth in the preceding sentence, all
such prepayments shall, to the extent possible, be first applied to prepay Base
Rate Loans and then if any funds remain, to prepay LIBOR Loans.

 

2.06.     Other Payment Terms.

 

(a)     Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment, setoff or offset. The
Borrower shall make all payments due to each Lender or the Administrative Agent
under this Agreement or any other Credit Document by payments to the
Administrative Agent at the Administrative Agent’s office located at the address
specified in Section 8.01, with each payment due to a Lender to be for the
account of such Lender and such Lender’s Applicable Lending Office. The Borrower
shall make all payments under this Agreement or any other Credit Document in
lawful money of the United States and in same day or immediately available funds
not later than 12:00 noon on the date due. The Administrative Agent shall
promptly disburse to each Lender each payment received by the Administrative
Agent for the account of such Lender.

 

 

 
-43-

--------------------------------------------------------------------------------

 

 

(b)     Date. Whenever any payment due hereunder shall fall due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be.

 

(c)     Application of Payments. All payments hereunder shall be applied first
to unpaid fees, costs and expenses then due and payable under this Agreement or
the other Credit Documents, second to accrued interest then due and payable
under this Agreement or the other Credit Documents and finally to reduce the
principal amount of outstanding Loans. The proceeds of the Collateral will be
applied as set forth in Section 6.02.

 

(d)     Failure to Pay the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower at least one (1) Business Day prior
to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent shall be
entitled to assume that the Borrower has made or will make such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be paid to the Lenders on such due date
an amount equal to the amount then due such Lenders. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at a per annum
rate equal to the daily Federal Funds Rate from time to time in effect. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amount owing by such Lender under this Section 2.06(d) shall be conclusive
absent manifest error.

 

2.07.     Loan Accounts; Notes.

 

(a)     Loan Accounts. The obligation of the Borrower to repay the Loans made to
it by each Lender and to pay interest thereon at the rates provided herein shall
be evidenced by an account or accounts maintained by such Lender on its books
(individually, a “Loan Account”), except that any Lender may request that its
Loans be evidenced by a note or notes pursuant to Section 2.07(b). Each Lender
shall record in its Loan Accounts (i) the date and amount of each Loan made by
such Lender, (ii) the interest rates applicable to each such Loan and the
effective dates of all changes thereto, (iii) the Interest Period for each LIBOR
Loan, (iv) the date and amount of each principal and interest payment on each
Loan and (v) such other information as such Lender may determine is necessary
for the computation of principal and interest payable to it by the Borrower
hereunder; provided, however, that any failure by a Lender to make, or any error
by any Lender in making, any such notation shall not affect the Borrower’s
Obligations. The Loan Accounts shall be conclusive absent manifest error as to
the matters noted therein. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control.

 

(b)     Notes. Each Lender’s Revolving Loans shall be evidenced by a promissory
note substantially in the form of Exhibit D (individually, a “Note”) which note
shall be (i) payable to such Lender, (ii) in the amount of such Lender’s
Revolving Loan Commitment, (iii) dated the Closing Date and (iv) otherwise
appropriately completed. The Borrower authorizes each Lender to record on the
schedule annexed to such Lender’s Note the date and amount of each Revolving
Loan made by such Lender and of each payment or prepayment of principal thereon
made by the Borrower, and agrees that all such notations shall be conclusive
absent manifest error with respect to the matters noted; provided, however, that
any failure by a Lender to make, or any error by any Lender in making, any such
notation shall not affect the Borrower’s Obligations. The Borrower further
authorizes each Lender to attach to and make a part of such Lender’s Note
continuations of the schedule attached thereto as necessary. If, because any
Lender designates separate Applicable Lending Offices for Base Rate Loans and
LIBOR Loans, such Lender requests that separate promissory notes be executed to
evidence separately such Revolving Loans, then each such note shall be
substantially in the form of Exhibit D, mutatis mutandis to reflect such
division, and shall be (w) payable to such Lender, (x) in the amount of such
Lender’s Revolving Loan Commitment, (y) dated the Closing Date and (z) otherwise
appropriately completed. Such notes shall, collectively, constitute a Note.

 

 

 
-44-

--------------------------------------------------------------------------------

 

 

2.08.     Loan Funding.

 

(a)     Lender Funding and Disbursement to the Borrower. Each Lender shall,
before 11:00 a.m. on the date of each Revolving Loan Borrowing, make available
to the Administrative Agent at the Administrative Agent’s office specified in
Section 8.01, in same day or immediately available funds, such Lender’s
Revolving Proportionate Share of such Revolving Loan Borrowing. After the
Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Section 3.02 (and, if such Revolving Loan
Borrowing consists of the initial Loans, Section 3.01), the Administrative Agent
shall, subject to Section 5.01(f), promptly make all funds so received available
to the Borrower in like funds as received by the Administrative Agent by (i)
crediting the Designated Deposit Account with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower.

 

(b)     Lender Failure to Fund. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Revolving Loan Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s Revolving Proportionate Share of such Revolving Loan Borrowing, the
Administrative Agent shall be entitled to assume that such Lender has made or
will make such portion available to the Administrative Agent on the date of such
Revolving Loan Borrowing in accordance with Section 2.08(a), and the
Administrative Agent may on such date, in reliance upon such assumption,
disburse or otherwise credit to the Borrower a corresponding amount. If any
Lender does not make the amount of its such Lender’s Revolving Proportionate
Share of any Revolving Loan Borrowing available to the Administrative Agent on
or prior to the date of such Revolving Loan Borrowing, such Lender shall pay to
the Administrative Agent, on demand, interest which shall accrue on such amount
from the date of such Revolving Loan Borrowing until such amount is paid to the
Administrative Agent at per annum rates equal to the daily Federal Funds Rate
from time to time in effect. A certificate of the Administrative Agent submitted
to any Lender with respect to any amount owing by such Lender under this Section
2.08(b) shall be conclusive absent manifest error with respect to such amount.
If the amount of any Lender’s Revolving Proportionate Share of any Revolving
Loan Borrowing is not paid to the Administrative Agent by such Lender within
three (3) Business Days after the date of such Revolving Loan Borrowing, the
Borrower shall repay such amount to the Administrative Agent, on demand,
together with interest thereon, for each day from the date such amount was
disbursed to the Borrower until the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to the Loans
comprising such Revolving Loan Borrowing.

 

 

 
-45-

--------------------------------------------------------------------------------

 

 

(c)     Lenders’ Obligations Several. The failure of any Lender to make the Loan
to be made by it as part of any Revolving Loan Borrowing shall not relieve any
other Lender of its obligation hereunder to make its Loan as part of such
Revolving Loan Borrowing, but, no Lender shall be obligated in any way to make
any Loan which another Lender has failed or refused to make or otherwise be in
any way responsible for the failure or refusal of any other Lender to make any
Loan required to be made by such other Lender on the date of any Revolving Loan
Borrowing or to fund any participation required to be funded by such other
Lender.

 

2.09.     Pro Rata Treatment.

 

(a)     Borrowings, Commitment Reductions, Etc. Except as otherwise
provided herein (including the application of funds provided for under Section
2.15(a)(ii) arising from the existence of a Defaulting Lender and the
termination of the unused Revolving Loan Commitment of a Defaulting Lender
provided for under Section 2.15(a)(iv)):

 

(i)     Each Revolving Borrowing and reduction of the Total Revolving Loan
Commitment shall be made or shared among the Lenders pro rata according to their
respective Revolving Proportionate Shares;

 

(ii)     Each payment of interest on Loans in any Revolving Loan Borrowing shall
be shared among the Lenders which hold the Loans in such Revolving Loan
Borrowing pro rata according to (A) the respective unpaid principal amounts of
such Loans of such Lenders and (B) the dates on which such Loans became owing to
such Lenders;

 

(iii)     Each payment of Commitment Fees  shall be shared among the Lenders
(except for Defaulting Lenders) pro rata according to (A) their respective
Revolving Proportionate Shares and (B) in the case of each Lender which becomes
a Lender hereunder after the date hereof, the date upon which such Lender so
became a Lender;

 

(iv)     Each payment of interest (other than interest on Loans or interest in
respect of Lender Rate Contracts or Lender Bank Products) shall be shared among
the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent;

 

(v)     Each payment of any fees due in connection with any amendment hereto or
any waiver of or forbearance from any Event of Default existing hereunder shall
be shared among those Lenders consenting to such amendment, waiver or
forbearance or as otherwise agreed to by such Lenders; and

 

 

 
-46-

--------------------------------------------------------------------------------

 

 

(vi)     All other payments under this Agreement and the other Credit Documents
(including, without limitation, fees paid in connection with any amendment,
consent, waiver or the like) shall be for the benefit of the Person or Persons
specified.

 

(b)     Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff,
offset, or otherwise) on account of the Loans made by it, in excess of its
ratable share of payments on account of the Loans, such Lender shall forthwith
purchase from the other Lenders such participations in the Loans as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase shall
be rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.09(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff or offset)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

Notwithstanding the foregoing, the provisions of this Section 2.09(b) shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and
applied in accordance with the express terms of this Agreement (including the
application of funds provided for under Section 2.15(a)(ii) arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Affiliate of a Loan Party (as to which the provisions of this Section 2.09(b)
shall apply).

 

2.10.     Change of Circumstances.

 

(a)     Inability to Determine Rates. If, on or before the first day of any
Interest Period for any LIBOR Loan, (i) any Lender shall advise the
Administrative Agent that the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined due to the unavailability of funds in or
other circumstances affecting the London interbank market or (ii) any Lender
shall advise the Administrative Agent that the rate of interest for such Loan,
as the case may be, does not adequately and fairly reflect the cost to such
Lender of making or maintaining such LIBOR Loan, the Administrative Agent shall
immediately give notice of such condition to the Borrower and the other Lenders.
After the giving of any such notice and until the Administrative Agent shall
otherwise notify the Borrower that the circumstances giving rise to such
condition no longer exist, the Borrower’s right to request the making of,
conversion to or a new Interest Period for LIBOR Loans shall be suspended. Any
LIBOR Loans outstanding at the commencement of any such suspension shall be
converted at the end of the then current Interest Period for such LIBOR Loans
into Base Rate Loans, unless such suspension has then ended.

 

 

 
-47-

--------------------------------------------------------------------------------

 

 

(b)     Illegality. If any Change of Law shall make it unlawful or impossible
for any Lender to make or maintain any LIBOR Loan, such Lender shall immediately
notify the Administrative Agent and the Borrower in writing of such Change of
Law. Upon receipt of such notice, (i) the Borrower’s right to request the making
of, conversion to or a new Interest Period for LIBOR Loans with respect to such
Lender shall be terminated, and (ii) the Borrower shall, at the request of such
Lender, either (A) pursuant to Section 2.01(e), convert any such then
outstanding LIBOR Loans of such Lender into Base Rate Loans at the end of the
current Interest Period for such LIBOR Loans or (B) immediately repay or convert
any such LIBOR Loans of such Lender if such Lender shall notify the Borrower
that such Lender may not lawfully continue to fund and maintain such LIBOR
Loans. Any conversion or prepayment of LIBOR Loans made pursuant to the
preceding sentence prior to the last day of an Interest Period for such LIBOR
Loans shall be deemed a prepayment thereof for purposes of Section 2.12. After
any Lender notifies the Administrative Agent and the Borrower of such a Change
of Law and until such Lender notifies the Administrative Agent and the Borrower
that it is no longer unlawful or impossible for such Lender to make or maintain
a LIBOR Loan, all Revolving Loans of such Lender shall be Base Rate Loans.

 

(c)     Increased Costs. If any Change of Law shall:

 

(i)     Impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate); or

 

(ii)     Subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     Impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or any such Lender of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to the Administrative Agent, or to reduce the amount of any
sum received or receivable by the Administrative Agent or such Lender (whether
of principal, interest or any other amount) then, upon request of the
Administrative Agent or such Lender, the Borrower will pay to the Administrative
Agent or such Lender, as the case may be, such additional amount or amounts as
will compensate the Administrative Agent or such Lender, as the case may be, for
such additional costs incurred or reduction suffered. The obligations of the
Borrower under this Section 2.10(c) shall survive the payment and performance of
the Obligations and the termination of this Agreement. A certificate setting
forth in reasonable detail the amount of such increased or reduced amount
submitted by such Lender to Borrower shall be conclusive absent manifest error.

 

 

 
-48-

--------------------------------------------------------------------------------

 

 

(d)     Capital Requirements. If any Lender determines that any Change of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Loan Commitment of such Lender or the Loans made
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change of Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. The obligations of the Borrower under this Section 2.10(d) shall
survive the payment and performance of the Obligations and the termination of
this Agreement. A certificate setting forth in reasonable detail the amount of
such increased or reduced amount submitted by such Lender to Borrower shall be
conclusive absent manifest error.

 

Taxes on Payments.

 

(a)     Defined Terms. For purposes of this Section Taxes on Payments, the term
“applicable law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)     Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.11) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

 

 
-49-

--------------------------------------------------------------------------------

 

 

(e)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.11, the
applicable Loan Party shall deliver to the Administrative Agent one of the
following: (x) the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, (y) a copy of the return
reporting such payment or (z) other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.05 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(g)     Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

 

 
-50-

--------------------------------------------------------------------------------

 

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)     executed copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

 

 
-51-

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
becomes inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.     

 

(i)     Survival. Each party’s obligations under this Section Taxes on Payments
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Loan Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

 

2.12.     Funding Loss Indemnification. If the Borrower shall (a) repay, prepay
or convert any LIBOR Loan on any day other than the last day of an Interest
Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment or conversion, a payment upon acceleration or
otherwise), (b) fail to borrow any LIBOR Loan for which a Notice of Borrowing
has been delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise), (c) fail to convert
any Revolving Loans into LIBOR Loans in accordance with a Notice of Conversion
delivered to the Administrative Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise), or (d) fail to continue a LIBOR
Loan for which a Notice of Interest Period Selection has been delivered to the
Administrative Agent, the Borrower shall pay to the appropriate Lender within
five (5) Business Days after demand a prepayment fee, failure to borrow fee,
failure to convert fee or failure to continue fee, as the case may be
(determined as though 100% of the LIBOR Loan had been funded in the London
interbank eurodollar currency market), equal to the sum of:

 

 

 
-52-

--------------------------------------------------------------------------------

 

 

(a)     $250; plus

 

(b)     the amount, if any, by which (i) the additional interest would have
accrued on the amount prepaid or not borrowed at the LIBOR Rate plus the
Applicable Margin for LIBOR Loans if that amount had remained or been
outstanding through the last day of the applicable Interest Period exceeds (ii)
the interest that such Lender could recover by placing such amount on deposit in
the London interbank eurodollar currency market for a period beginning on the
date of the prepayment or failure to borrow and ending on the last day of the
applicable Interest Period (or, if no deposit rate quotation is available for
such period, for the most comparable period for which a deposit rate quotation
may be obtained); plus

 

(c)     all out-of-pocket expenses incurred by such Lender reasonably
attributable to such payment, prepayment or failure to borrow.

 

Each Lender’s determination of the amount of any prepayment fee payable under
this Section 2.12 shall be conclusive in the absence of manifest error. The
obligations of the Borrower under this Section 2.12 shall survive the payment
and performance of the Obligations and the termination of this Agreement.

 

2.13.     Security.

 

(a)     Security Documents. The Loans, together with all other Obligations,
shall be secured by the Liens granted by the Borrower under the Security
Documents. All obligations of a Guarantor under the Credit Documents shall be
secured by the Liens granted by such Guarantor under the Security Documents (or,
in the case of any Mortgage, the obligations described in such Mortgage and
subject to any limitation specifically set forth therein). So long as the terms
thereof are in compliance with this Agreement, each Lender Rate Contract and
Lender Bank Product shall be secured by the Lien of the Security Documents with
the priority set forth in Section 6.02.

 

(b)     Further Assurances. The Borrower shall deliver, and shall cause each
Guarantor to deliver, to the Administrative Agent such mortgages, deeds of
trust, security agreements, pledge agreements, lessor consents and estoppels
(containing appropriate mortgagee and Lender protection language), control
agreements, and other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings and landlord waivers) as the Administrative Agent may request to:

 

 

 
-53-

--------------------------------------------------------------------------------

 

 

(i)     grant, perfect, maintain, protect and evidence security interests in
favor of the Administrative Agent, for the benefit of the Lender Parties, in any
or all present and future property of the Borrower and the Guarantors prior to
the Liens or other interests of any Person, except for Permitted Liens; and

 

(ii)     otherwise establish, maintain, protect and evidence the rights provided
to the Administrative Agent, for the benefit of the Lender Parties, pursuant to
the Security Documents.

 

The Borrower shall fully cooperate with the Administrative Agent and the Lenders
and perform all additional acts requested by the Administrative Agent or any
Lender to effect the purposes of this Section 2.14.

 

2.14.     Lender Mitigation; Replacement of the Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10(c), or requires the Borrower to pay any
Indemnified Taxes to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.11, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10(c) or Section 2.11, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)     Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.10(c) or Section 2.10(d), (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.11 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.14(a) or (iii) any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
8.05), all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.10(c), Section 2.10(d) or Section 2.11) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)     the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 8.05;

 

 

 
-54-

--------------------------------------------------------------------------------

 

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 2.12(c) or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with applicable law; and

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

2.15.     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, modification, supplement, extension, termination,
waiver or consent with respect to this Agreement or any other Credit Document
shall be restricted as set forth in the definition of Required Lenders and in
the paragraph immediately following subsection (f) of Section 8.04.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.02 or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Administrative Agent or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Administrative
Agent or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made, such payment
shall be applied solely to pay the Loans of, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans until such time as
all Loans are held by the Lenders pro rata in accordance with their
Proportionate Shares. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 

 
-55-

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     Any Defaulting Lender shall not be entitled to receive any Commitment
Fee under Section 2.04(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fees
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(iv)     Termination of Revolving Loan Commitment. The Borrower may terminate
the unused amount of the Revolving Loan Commitment of a Defaulting Lender upon
not less than three (3) Business Days’ prior notice to the Administrative Agent
(which will promptly notify the Lenders thereof), and in such event the
provisions of clause (ii) above will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that (i) no Event of Default shall have occurred and be continuing and (ii) such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender..

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent agree
in writing in their sole discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans to be held pro rata by the Lenders in accordance with their Revolving
Proportionate Shares, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

(c)     Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three (3) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.15(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

 

 
-56-

--------------------------------------------------------------------------------

 

 

2.16.     Authority to Charge Account. From and after the date the Borrower has
opened the Designated Deposit Account, the Borrower may elect in writing to
authorize the Administrative Agent to charge the Designated Deposit Account for
the payment of principal, interest, fees and other charges payable by the
Borrower under the Credit Documents in such amounts as directed by such written
authorization. The Borrower may terminate such authorization at any time in its
sole discretion. The Administrative Agent shall promptly notify the Borrower of
all such charges to the Designated Deposit Account, which notice may be given
before or after such charges are made. Nothing herein shall (a) obligate the
Administrative Agent to charge any such account in this manner or to charge any
account at a time when there are not sufficient good funds in such account or
(b) excuse the Borrower from paying such amounts as and when due even if there
are not sufficient good funds in such account.

 

ARTICLE III. CONDITIONS PRECEDENT.

 

3.01.     Initial Conditions Precedent. The Closing Date and the obligations of
the Lenders to make the Loans comprising the initial Revolving Loan Borrowing
are subject to the satisfaction or waiver of the conditions set forth on
Schedule 3.01.

 

3.02.     Conditions Precedent to each Credit Event. The occurrence of each
Credit Event (including the initial Revolving Loan Borrowings) is subject to the
further conditions that:

 

(a)     The Borrower shall have delivered to the Administrative Agent the Notice
of Borrowing for such Credit Event in accordance with this Agreement; and

 

(b)     On the date such Credit Event is to occur and after giving effect to
such Credit Event, the following shall be true and correct:

 

(i)     The representations and warranties of the Loan Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as of such date);

 

(ii)     No Default has occurred and is continuing or will result from such
Credit Event; and

 

 

 
-57-

--------------------------------------------------------------------------------

 

 

(iii)     No material adverse change in the business, operations, condition
(financial or otherwise), assets, properties, liabilities (whether actual or
contingent) or prospects of (A) the Loan Parties, taken as a whole, (B) the
Borrower or (C) Parent has occurred since December 31, 2015.

 

The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing shall be deemed to be a representation and warranty by the Borrower
that each of the statements set forth above in this Section 3.02(b) is true and
correct as of the date of such notice.

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES.

 

4.01.     Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders for itself
and each of the other Loan Parties as follows and agrees that each of such
representations and warranties shall be deemed to survive until full, complete
and indefeasible payment and performance of the Obligations and shall apply anew
to each Revolving Loan Borrowing hereunder.

 

(a)     Due Incorporation, Qualification, etc. Each Loan Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license and where the failure to
be so qualified or licensed, individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.

 

(b)     Authority. The execution, delivery and performance by each Loan Party of
each Credit Document executed, or to be executed, by such Loan Party and the
consummation of the transactions contemplated thereby (i) are within the power
of such Loan Party and (ii) have been duly authorized by all necessary actions
on the part of such Loan Party.

 

(c)     Enforceability. Each Credit Document executed, or to be executed, by
each Loan Party has been, or will be, duly executed and delivered by such Loan
Party and constitutes, or will constitute, a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

(d)     Non-Contravention. The execution and delivery by each Loan Party of the
Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of Loan proceeds)
contemplated thereby do not (i) violate any Requirement of Law applicable to
such Loan Party (including, without limitation, all Gaming Laws); (ii) violate
any provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate (whether after the giving of notice or lapse of time
or both), any Contractual Obligation of such Loan Party; (iii) result in the
creation or imposition of any Lien (or the obligation to create or impose any
Lien) upon any Property, asset or revenue of such Loan Party (except such Liens
as may be created in favor of the Administrative Agent, for the benefit of the
Lender Parties, pursuant to this Agreement or the other Credit Documents), (iv)
result in a revocation, termination or other material restriction on any
Governmental Authorizations material to the business, operations or properties
of the Loan Parties, or (v) violate any provision of any existing law, rule,
regulation, order, writ, injunction or decree of any court or Governmental
Authority to which it is subject.

 

 

 
-58-

--------------------------------------------------------------------------------

 

 

(e)     Approvals.

 

(i)     No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including, without limitation, the equity holders of any Person) is required in
connection with the borrowing of the Loans, the granting of Liens under the
Credit Documents, the execution and delivery of the Credit Documents (or any
documents executed in connection therewith) executed by any Loan Party or the
performance or consummation of the transactions contemplated hereby and thereby,
except for those which have been made or obtained and are in full force and
effect, except as provided in Nevada Gaming Commission regulation 8.130.

 

(ii)     All Governmental Authorizations required for the activities and
operations of the Loan Parties (including gaming operations, as applicable) and
the ownership of all property owned, operated or leased by the Loan Parties have
been duly obtained and are in full force and effect without any known conflict
with the rights of others and free from any unduly burdensome restrictions,
except where any such failure to obtain such Governmental Authorizations or any
such conflict or restriction could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Loan Party has
received any written notice or other written communications from any
Governmental Authority regarding (A) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any Governmental Authorization or License, or (B) any other
limitations on the conduct of business by any Loan Party, except where any such
revocation, withdrawal, suspension, termination, modification, imposition or
limitation could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

(iii)     No Governmental Authorization is required for either (x) the pledge or
grant by any Loan Party as applicable of the Liens purported to be created in
favor of the Administrative Agent in connection herewith or any other Credit
Document or (y) subject to applicable Gaming Laws, the exercise by the
Administrative Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Security
Documents or created or provided for by any Governmental Rule), except for
(1) such Governmental Authorizations that have been obtained and are in full
force and effect and fully disclosed to Administrative Agent in writing, and
(2) filings or recordings contemplated in connection with this Agreement or any
Security Document.

 

(f)     No Violation or Default. No Loan Party is in violation of or in default
with respect to (i) any Requirement of Law applicable to such Person (including
Gaming Laws, Regulations T, U, and X, the Investment Company Act and the
Anti-Terrorism Laws) or (ii) any Contractual Obligation of such Person (nor is
there any waiver in effect which, if not in effect, could result in such a
violation or default), where, in each case, such violation or default could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

 

 

 
-59-

--------------------------------------------------------------------------------

 

 

(g)     Litigation. Except as set forth in Schedule 4.01(g), no actions
(including derivative actions), suits, proceedings (including arbitration
proceedings or mediation proceedings) or to Borrower’s knowledge, investigations
are pending or threatened against any Loan Party at law or in equity in any
court, arbitration proceeding or before any other Governmental Authority which
(i) could reasonably be expected to (alone or in the aggregate) have a Material
Adverse Effect or (ii) seek to enjoin, either directly or indirectly, the
execution, delivery or performance by any Loan Party of the Credit Documents or
the transactions contemplated thereby or any documents executed in connection
therewith.

 

(h)     Real Property, Etc.

 

(i)     All real property owned or leased by the Loan Parties is described) in
Schedule 4.01(h) (as supplemented from time to time by the Borrower in a notice
delivered pursuant to Section 5.01(a)(ix)). The Loan Parties own and have good
and marketable title, or a valid leasehold interest in, all their respective
properties and assets as reflected in the most recent Financial Statements of
the Loan Parties delivered to the Administrative Agent (except those assets and
properties disposed of in the ordinary course of business or otherwise in
compliance with this Agreement since the date of such Financial Statements) and
all respective assets and properties acquired by the Loan Parties since such
date (except those disposed of in the ordinary course of business or otherwise
in compliance with this Agreement), except, in each case, such defects in title
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect. Such assets and properties are subject to no Lien, except for
Permitted Liens. Each of the Loan Parties has complied in all material respects
with all material obligations under all material leases to which it is a party
and enjoys peaceful and undisturbed possession under such leases. The real
properties owned by the Loan Parties are taxed separately and do not include any
other property, and for all purposes the real properties may be mortgaged,
conveyed and otherwise dealt with as a separate legal parcel.

 

(ii)     The Borrower conducts, in the ordinary course of business, for itself
and the other Loan Parties, a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties.
No Loan Party (A) has violated any Environmental Laws, (B) has any liability
under any Environmental Laws or (C) has received notice or other communication
of an investigation or to Borrower’s knowledge is under investigation by any
Governmental Authority having authority to enforce Environmental Laws, where
such violation, liability or investigation could have, individually or in the
aggregate, a Material Adverse Effect. Each Loan Party’s use and operation of its
business properties are in compliance with all applicable Governmental Rules,
including all applicable land use and zoning laws, except to the extent that
non-compliance could not reasonably be expected to have a Material Adverse
Effect.

 

 

 
-60-

--------------------------------------------------------------------------------

 

 

(i)     Financial Statements. The Financial Statements of the Loan Parties which
have been delivered to the Administrative Agent, (i) are in accordance with the
books and records of the Borrower, as applicable, which have been maintained in
accordance with good business practice; (ii) except as indicated in the
accountant’s report, have been prepared in conformity with GAAP; and
(iii) fairly present in all material respects the financial conditions and
results of operations of the Loan Parties as of the date thereof and for the
period covered thereby. None of the Loan Parties has any Contingent Obligations,
liability for taxes or other outstanding obligations which, in any such case,
are material in the aggregate, except as disclosed in the Financial Statements
of the Loan Parties furnished to the Administrative Agent and the Lenders
pursuant to item (d)(i) of Schedule 3.01, or in the Financial Statements
delivered to the Administrative Agent pursuant to Section 5.01(a)

 

(j)     Creation, Perfection and Priority of Liens; Equity Securities.

 

(i)     The execution and delivery of the Security Documents by the Loan Parties
party thereto, together with the filing of any Uniform Commercial Code financing
statements and the recording of the U.S. Patent and Trademark Office filings and
U.S. Copyright Office filings delivered to the Administrative Agent for filing
and recording, and as of the date delivered, the recording of any mortgages or
deeds of trust delivered to the Administrative Agent for recording (but not yet
recorded), are effective to create in favor of the Administrative Agent, for the
benefit of the Lender Parties, as security for the Obligations, a valid and
perfected first priority Lien on all of the Collateral existing as of the date
of such execution and delivery (subject only to Permitted Liens).

 

(ii)     All outstanding Equity Securities of the Loan Parties are duly
authorized, validly issued, fully paid and non-assessable. There are no
outstanding subscriptions, options, conversion rights, warrants or other
agreements or commitments of any nature whatsoever (firm or conditional)
obligating the Loan Parties to issue, deliver or sell, or cause to be issued,
delivered or sold, any additional Equity Securities of the Loan Parties, or
obligating the Loan Parties to grant, extend or enter into any such agreement or
commitment. All Equity Securities of the Loan Parties have been offered and sold
in compliance with all federal and state securities laws and all other
Requirements of Law, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

(iii)     Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lender Parties, a legal, valid,
binding and enforceable Lien on, and security interest in, the respective Loan
Party’s right, title and interest in and to the real property subject thereto
and proceeds thereof, and, each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereof in such real property and proceeds thereof, as security for the
Obligations or the obligations of a Guarantor under the Credit Documents (as
applicable), in each case prior and superior in right to any other Person
(except with respect to Permitted Liens).

 

(k)     ERISA. Except as set forth on Schedule 4.01(k):

 

(i)     Based upon the actuarial assumptions specified for funding purposes in
the latest valuation of each Pension Plan that any Loan Party or any ERISA
Affiliate maintains or contributes to, or has any obligation under, no such
Pension Plan has any Unfunded Pension Liabilities. Neither any Loan Party nor
any ERISA Affiliate has any liability with respect to any post-retirement
benefit under any employee welfare plan (as defined in Section 3(1) of ERISA),
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA or similar state law.

 

 

 
-61-

--------------------------------------------------------------------------------

 

 

(ii)     Each Employee Benefit Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the IRC, and no condition exists or
event has occurred with respect to any such Employee Benefit Plan which would
result in the incurrence by any Loan Party or any ERISA Affiliate of any
material liability, fine or penalty. Each Employee Benefit Plan, related trust
agreement, arrangement and commitment of any Loan Party or any ERISA Affiliate
is legally valid and binding and in full force and effect. No Employee Benefit
Plan is being audited or investigated by any government agency or is subject to
any pending or threatened claim or suit. No Loan Party or ERISA Affiliate has
engaged in a prohibited transaction under Section 406 of ERISA or Section 4975
of the IRC with respect to any Employee Benefit Plan which would result in the
incurrence by any Loan Party or ERISA Affiliate of any material liability.

 

(iii)     No Loan Party or ERISA Affiliate contributes to or has any material
contingent obligations to any Multiemployer Plan. No Loan Party or ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA. No Loan Party or ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of Section 4241 or Section 4245 of ERISA or that
any Multiemployer Plan intends to terminate or has been terminated under Section
4041A of ERISA.

 

(iv)     No Loan Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or (C)
otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
reasonably be expected to have a Material Adverse Effect.

 

(l)     Margin Stock; Other Regulations. No Loan Party owns any Margin Stock
which, in the aggregate, would constitute a substantial part of the assets of
the Borrower or the Loan Parties (taken as a whole), and not more than 25% of
the value (as determined by any reasonable method) of the assets of any Loan
Party is represented by Margin Stock, and no proceeds of any Loan will be used,
whether directly or indirectly, to purchase, acquire or carry any Margin Stock
or to extend credit, directly or indirectly, to any Person for the purpose of
purchasing or carrying any Margin Stock. No Loan Party is subject to regulation
under the Investment Company Act of 1940, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or to any other Governmental Rule
limiting its ability to incur indebtedness.

 

(m)     Trademarks, Patents, Copyrights and Licenses. The Loan Parties each
possess and either own, or have the right to use to the extent required, all
necessary trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated. The Loan Parties each conduct their respective businesses without
infringement or, to the Borrower’s knowledge, claim of infringement of any
trademark, trade name, trade secret, service mark, patent, copyright, license or
other intellectual property rights of any other Person (which is not a Loan
Party), except where such infringement or claim of infringement could not have a
Material Adverse Effect. There is no infringement or, to the Borrower’s
knowledge, claim of infringement by others of any material trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property right of the Borrower or any of the other Loan Parties.
Each of the patents, trademarks, trade names, service marks and copyrights owned
by any Loan Party which is registered with any Governmental Authority is set
forth on the schedules to the Security Agreement.

 

 

 
-62-

--------------------------------------------------------------------------------

 

 

(n)     Governmental Charges. The Loan Parties have timely filed or caused to be
timely filed with the appropriate taxing authorities all Tax Returns which are
required to be filed by them. The Tax Returns accurately reflected all
liabilities for Taxes of the Loan Parties for the periods covered thereby. The
Loan Parties have paid, or made provision for the payment of, all Taxes and
other Governmental Charges which have or may have become due pursuant to said
returns or otherwise and all other indebtedness, except such Governmental
Charges or indebtedness, if any, which are being contested in good faith by
appropriate proceedings and as to which adequate reserves (determined in
accordance with GAAP) have been established. All Taxes which any Loan Party was
required by law to withhold or collect in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party have been duly withheld or collected, and have been timely paid over to
the proper authorities to the extent due and payable. No Loan Party has executed
or filed with the Internal Revenue Service or any other Governmental Authority
any agreement or other document extending, or having the effect of extending,
the period for assessment or collection of any taxes or Governmental Charges
other than filing an extension for the filing of Parent’s Form 1065 for the year
ended 2015.

 

(o)     Subsidiaries, Etc. Schedule 4.01(o) (as supplemented by the Borrower in
a notice delivered pursuant to Section 5.01(a)(vii)) sets forth each of the
Subsidiaries of each Loan Party, its jurisdiction of organization, the classes
of its Equity Securities, the number of Equity Securities of each such class
issued and outstanding, the percentages of Equity Securities of each such class
owned directly or indirectly by each Loan Party and whether such Loan Party owns
such Equity Securities directly or, if not, the Subsidiary of such Loan Party
that owns such Equity Securities and the number of Equity Securities and
percentages of Equity Securities of each such class owned directly or indirectly
by such Loan Party. Except as set forth on Schedule 4.01(o) (as supplemented as
set forth above), none of the Loan Parties currently has any Subsidiaries. All
of the outstanding Equity Securities of each such Subsidiary indicated on
Schedule 4.01(o) as owned by each Loan Party are owned beneficially and of
record by such Loan Party free and clear of all adverse claims. Each of the
Subsidiaries of each Loan Party is organized under the laws of the United States
or any state thereof.

 

(p)     Solvency, Etc. Each of the Loan Parties is Solvent (before and after
giving effect to any transactions on each date this representation is made or
deemed made).

 

(q)     Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, and there are no strikes, lockouts, work stoppages or
slowdowns, or, to the knowledge of the Borrower, jurisdictional disputes or
organizing activities occurring or threatened which alone or in the aggregate
could have a Material Adverse Effect.

 

 

 
-63-

--------------------------------------------------------------------------------

 

 

(r)     No Material Adverse Effect. Since December 31, 2015, no event has
occurred and no condition exists which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(s)     Accuracy of Information Furnished; Material Documents.

 

(i)     The Credit Documents and the other certificates, statements and
information (excluding projections) furnished by the Loan Parties to the
Administrative Agent and the Lenders in connection with the Credit Documents and
the transactions contemplated thereby, taken as a whole, do not contain any
untrue statement of a material fact and do not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the
Credit Documents and the transactions contemplated thereby, including but not
limited to, Section 5.01(a)(v), have been prepared on a basis consistent with
the historical Financial Statements described above, except as described
therein, have been based upon reasonable assumptions and represent, as of their
respective dates of presentations, the Loan Parties’ good faith and reasonable
estimates of the future performance of the Loan Parties, and the Borrower has no
reason to believe that such estimates and assumptions are not reasonable.
Notwithstanding the foregoing, it is understood and agreed that (A) any
financial or business projections furnished by the Loan Parties are subject to
significant uncertainties and contingencies, which may be beyond the control of
the Loan Parties, (B) no assurance is given by the Loan Parties that the result
in any such projection will be realized and (C) the actual results may differ
from the projections and such differences may be material.

 

(ii)     The copies of the Material Documents which have been delivered to the
Administrative Agent in accordance with Section 3.01 are true, correct and
complete copies of the respective originals thereof, as in effect on the Closing
Date, and no amendments or modifications have been made to the Material
Documents, except as set forth by documents delivered to the Administrative
Agent in accordance with Section 3.01 or otherwise as permitted by Section
5.02(m). None of the Material Documents has been terminated and each of the
Material Documents is in full force and effect. None of the Loan Parties is in
default in the observance or performance of any of its material obligations
under the Material Documents and each Loan Party has taken all action required
to be taken as of the Closing Date to keep unimpaired its rights thereunder.

 

(t)     Brokerage Commissions. No person is entitled to receive any brokerage
commission, finder’s fee or similar fee or payment in connection with the
extensions of credit contemplated by this Agreement as a result of any agreement
entered into by any Loan Party. No brokerage or other fee, commission or
compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by any Loan
Party, and the Borrower agrees to indemnify the Administrative Agent and the
Lenders against any such claims for brokerage fees or commissions and to pay all
expenses including, without limitation, reasonable attorney’s fees incurred by
the Administrative Agent and the Lenders in connection with the defense of any
action or proceeding brought to collect any such brokerage fees or commissions.

 

 

 
-64-

--------------------------------------------------------------------------------

 

 

(u)     Policies of Insurance. The properties of the Loan Parties are insured
with financially sound and reputable insurance companies not Affiliates of the
Loan Parties, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate. Schedule
4.01(u) sets forth a true and complete listing of all insurance maintained by
the Loan Parties as of the Closing Date. Such insurance has not been terminated
and is in full force and effect, and each of the Loan Parties has taken all
action required to be taken as of the date of this Agreement to keep unimpaired
its rights thereunder. The parties hereto agree that the insurance coverage
specified on Schedule 4.01(u) satisfies the requirements of this Section 4.01(u)
and Section 5.01(d) on the Closing Date.

 

(v)     Agreements with Affiliates and Other Agreements. Except as disclosed on
Schedule 4.01(v), no Loan Party has entered into and, as of the date of the
applicable Credit Event does not contemplate entering into, any material
agreement or contract with any Affiliate of any Loan Party, except upon terms at
least as favorable to such Loan Party as an arms-length transaction with
unaffiliated Persons, based on the totality of the circumstances. No Loan Party
is a party to or is bound by any Contractual Obligation or is subject to any
restriction under its respective charter or formation documents, which could not
reasonably be expected to have a Material Adverse Effect.

 

(w)     Sanctions, Anti-Terrorism and Anti-Corruption.

 

(i)     Each Covered Entity (A) is not and will not become a Designated Person;
(B) is not and will not become controlled by a Designated Person; (C) has not
received and will not receive funds or other Property from a Designated Person;
and (D) is not and will not become in breach of, and is not the subject of any
action or to the knowledge of Borrower, investigation under, any Anti-Terrorism
Law. Each Covered Entity does not knowingly engage and will not knowingly engage
in any dealings or transactions, and is not and will not be otherwise
associated, with any Designated Person. Each Covered Entity has taken
commercially reasonable measures to ensure compliance with the Anti-Corruption
Laws and Anti-Terrorism Laws including the requirements that (1) no Person who
owns any direct or indirect interest in such Covered Entity is a Designated
Person, (2) funds invested directly or indirectly in such Covered Entity are
derived from legal sources, (3) no Covered Entity is the subject of any
Sanctions and (4) no Covered Entity is located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions.

 

(ii)     No portion of the proceeds of any Loan or other credit made hereunder
has been or will be used, directly or indirectly for, and no fee, commission,
rebate or other value has been or will (A) be paid to, or for the benefit of,
any governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable
Governmental Rules, including the U.S. Foreign Corrupt Practices Act of 1977
(collectively, with such Governmental Rules, “Anti-Corruption Laws”), as amended
or (B) be used to violate any Anti-Terrorism Law.

 

 

 
-65-

--------------------------------------------------------------------------------

 

 

(x)     No Burdensome Restrictions. No Requirement of Law could reasonably be
expected to have a Material Adverse Effect.

 

(y)     Flood Hazard Insurance. With respect to each parcel of real property
subject to a Mortgage, the Administrative Agent has received (a) such flood
hazard certifications and searches, and, if such parcel is located in a special
flood hazard area, copies of effective flood hazard insurance policies
reasonably satisfactory to the Administrative Agent, (b) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of such real property into
or out of a special flood hazard area.

 

(z)     Participation Agreement. All obligations of the Borrower under the
Participation Agreement dated as of August 7, 2007 entered into with Clark
County, Nevada have been paid in full and the Borrower has no commitment to
advance further amounts thereunder.

 

4.02.     Reaffirmation. The Borrower shall be deemed to have reaffirmed, for
the benefit of the Lenders and the Administrative Agent, each representation and
warranty contained in Article IV on and as of the date of each Credit Event,
except for representations and warranties expressly made as of a specified date,
which shall be true as of such date.

 

ARTICLE V. COVENANTS.

 

5.01.     Affirmative Covenants. So long as any Loan remains unpaid, or any
other Obligation remains unpaid or unperformed (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), or any portion of any Revolving Loan Commitment remains in force, the
Borrower will comply, and will cause compliance by the other Loan Parties, with
the following affirmative covenants, unless the Required Lenders shall otherwise
consent in writing.

 

(a)     Financial Statements, Reports, etc. The Borrower shall furnish to the
Administrative Agent and each Lender the following, each in such form and such
detail as the Administrative Agent or the Required Lenders shall reasonably
request:

 

(i)     As soon as available and in no event later than sixty (60) days after
the last day of each fiscal quarter, copies of the Financial Statements of the
Loan Parties (prepared on a consolidated and consolidating basis) for such
fiscal month or fiscal quarter, as applicable, and for the fiscal year to date,
certified by the president, chief executive officer, chief operating officer,
chief financial officer or vice president of finance of the Borrower to present
fairly in all material respects the financial condition, results of operations,
cash flows and other information reflected therein and to have been prepared in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes), which Financial Statements shall be accompanied by a
management discussion and analysis from management of the Borrower which
discusses results;

 

 

 
-66-

--------------------------------------------------------------------------------

 

 

(ii)     As soon as available and in no event later than one hundred (100) days
after the close of each fiscal year, copies of the consolidated and
consolidating Financial Statements of the Loan Parties for such year, audited
(as to the consolidated Financial Statements) by an independent certified public
accountants of recognized national standing or otherwise reasonably acceptable
to Administrative Agent, which Financial Statements shall be accompanied by a
management discussion and analysis from management of the Borrower which
discusses results and copies of the unqualified opinion of such accountants and,
to the extent delivered to the Loan Parties, management letters delivered by
such accountants in connection with all such Financial Statements and prepared
in accordance with GAAP;

 

(iii)     Contemporaneously with the Financial Statements for each fiscal
quarter and each fiscal year end required by the foregoing clauses (i) and (ii),
a compliance certificate of the president, chief executive officer, chief
operating officer, chief financial officer or vice president of finance of the
Borrower in substantially the form of Exhibit G (a “Compliance Certificate”);

 

(iv)     As soon as possible and in no event later than five (5) Business Days
after any Loan Party knows of the occurrence or existence of (A) any ERISA
Event, (B) any actual litigation, suits, claims, disputes or investigations
against any Loan Party involving potential monetary damages payable by any Loan
Party of $250,000 or more (alone or in the aggregate) or in which injunctive
relief or similar relief is sought, which relief, if granted, could have a
Material Adverse Effect, (C) any other event or condition which, either
individually or in the aggregate, could have a Material Adverse Effect,
including (I) breach or non-performance of, or any default under, a Contractual
Obligation of a Loan Party; or (II) any dispute, litigation, investigation,
proceeding or suspension between a Loan Party and any Governmental Authority; or
(D) the occurrence of any action by any Governmental Authority that results in
the suspension or revocation of any License of any Loan Party, the statement of
a Responsible Officer of the Borrower setting forth details of such event,
condition, Default or default and the action which the Borrower proposes to take
with respect thereto. Each notice pursuant to this Section 5.01(a)(iv) shall
describe with particularity any and all provisions of this Agreement or other
Credit Document that have been breached;

 

(v)     As soon as available, and in any event not later than
fifteen (15) Business Days prior to the commencement of each fiscal year, the
budget and projected financial statements of the Loan Parties for such fiscal
year (detailed on a quarterly basis), including, in each case, projected balance
sheets, statements of income and retained earnings and statements of cash flow
of the Loan Parties, all in reasonable detail and in any event to include
projected Capital Expenditures and quarterly projections of the Borrower’s
compliance with each of the covenants set forth in Section 5.03 of this
Agreement;

 

(vi)     As soon as possible and in no event later than five (5) Business Days
prior to the occurrence of any event or circumstance that would require a
prepayment pursuant to Section 2.05(c), a statement of the president, chief
executive officer, chief operating officer, chief financial officer or vice
president of finance of the Borrower setting forth the details thereof;

 

 

 
-67-

--------------------------------------------------------------------------------

 

 

(vii)     As soon as possible and in no event later than ten (10) days prior
thereto, written notice of the establishment or acquisition by a Loan Party of
any new Subsidiary or the issuance of any new Equity Securities of any existing
Loan Party;

 

(viii)     As soon as possible and in no event later than five (5) Business Days
after the receipt thereof by a Loan Party, a copy of any notice, summons,
citations or other written communications concerning any actual, alleged,
suspected or threatened violation of any Environmental Law, or any liability of
a Loan Party for Environmental Damages;

 

(ix)     As soon as possible and in no event later than sixty (60) days prior to
the acquisition by any Loan Party of any leasehold or ownership interest in real
property, a written supplement to Schedule 4.01(h);

 

(x)     Without derogation of the Borrower’s obligation under Section 5.02(k),
as soon as possible and in no event later than five (5) Business Days after the
effectiveness thereof, any material change in accounting policies of or
financial reporting practices by the Loan Parties;

 

(xi)     As soon as possible and in no event later than five (5) Business Days
after the receipt thereof by the Borrower, a copy of any material notice,
summons, citation or other written communications concerning the revocation,
failure to renew or suspension of any gaming or gambling license or other
material operating license or material permit of any Loan Party; and

 

(xii)     Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the Properties, operations or
condition (financial or otherwise) of the Loan Parties, and compliance by the
Borrower with the terms of this Agreement and the other Credit Documents as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a)(i) or
Section 5.01(a)(ii) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on Parent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.

 

 

 
-68-

--------------------------------------------------------------------------------

 

 

The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (the “Borrower Materials”) by posting the Borrower
Materials on one or more Platforms. All Borrower Materials (other than those
filed with the SEC) shall be confidential information and shall not be disclosed
by Administrative Agent or Lenders. Upon request, Borrower may consent in
writing to the posting of identified Borrower Materials as public information,
for such Lenders that are “public-side” Lenders (i.e. Lenders that do not wish
to receive non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”). In such event Borrower will (w) as to the
consented to Borrower Material that may be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state security
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor”. The marking of any Borrower
Material as “PUBLIC” shall be at the sole and absolute discretion of Borrower.

 

(b)     Books and Records. The Loan Parties shall at all times keep proper books
of record and account in which full, true and correct entries will be made of
their transactions in accordance with GAAP.

 

(c)     Inspections. Subject to any applicable Gaming Laws restricting such
actions, the Loan Parties shall permit the Administrative Agent and each Lender,
or any agent or representative thereof, upon reasonable notice and during normal
business hours so long as no Default shall have occurred and be continuing and
otherwise at any time as the Administrative Agent and any Lender may determine
with or without prior notice to the Borrower, to visit and inspect any of the
properties and offices of the Loan Parties, to conduct audits of any or all of
the Collateral, to examine the books and records of the Loan Parties and make
copies thereof, and to discuss the affairs, finances and business of the Loan
Parties with, and to be advised as to the same by, their officers, auditors and
accountants, all at such times (during normal business hours) and intervals as
the Administrative Agent or any Lender may request, all at the Borrower’s
expense; provided that the Borrower shall be responsible for such expenses not
more than once per calendar year unless an Event of Default has occurred and is
continuing.

 

(d)     Insurance. The Loan Parties shall:

 

(i)     Carry and maintain insurance (A) the insurance coverage specified on
Schedule 5.01(d), (B) to the extent not already included on Schedule 5.01(d),
insurance during the term of this Agreement of the types and in the amounts
customarily carried from time to time by others engaged in substantially the
same business as the Loan Parties and operating in the same or similarly
situated geographic area, and the Borrower shall deliver evidence of insurance
complying with the requirements of this Section 5.01(d), in each case for the
business and properties of the Borrower and that such policies state that such
insurance shall not be cancelled or revised in any material manner without 30
days prior written notice by the insurer to the Administrative Agent and (C)
insurance required by any Mortgage.

 

 

 
-69-

--------------------------------------------------------------------------------

 

 

(ii)     Furnish to any Lender, upon written request, full information as to the
insurance carried;

 

(iii)     Carry and maintain each policy for such insurance with (A) a company
which is rated A or better by A.M. Best and Company at the time such policy is
placed and at the time of each annual renewal thereof or (B) any other insurer
which is satisfactory to the Administrative Agent; and

 

(iv)     Obtain and maintain endorsements acceptable to the Administrative Agent
for such insurance (including form 438BFU or equivalent) naming the
Administrative Agent and the Lenders as additional insureds and naming the
Administrative Agent as lender’s loss payee and including lender’s loss payable
endorsements;

 

provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.

 

Without limiting the foregoing, each Loan Party shall maintain, if available,
fully paid flood hazard insurance on all real property that is located in a
special flood hazard area and that is subject to a Mortgage, on such terms and
in such amounts as required by The National Flood Insurance Reform Act of 1994
(“Flood Act”) or as otherwise required by the Administrative Agent (but at a
minimum as required by the Flood Act), (ii) furnish to the Administrative Agent
evidence of renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area. The parties
hereto agree that the insurance coverage specified on Schedule 4.01(u) satisfies
the requirements of this Section 5.01(d) and Section 4.01(u) as of the Closing
Date.

 

(e)     Governmental Charges and Other Indebtedness. Each Loan Party shall
promptly pay and discharge when due (i) all Taxes and other Governmental
Charges, (ii) all Indebtedness which, if unpaid, could become a Lien upon the
property of such Loan Party and (iii) subject to any subordination provisions
applicable thereto, all other Indebtedness which in each case, if unpaid, could
be reasonably likely to have a Material Adverse Effect, except such Taxes,
Governmental Charges and Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made;
provided that in each such case appropriate reserves are maintained in
accordance with GAAP and no material property of any Loan Party is at impending
risk of being seized, levied upon or forfeited.

 

(f)     Use of Proceeds. The Borrower shall use the proceeds of the Revolving
Loans to (i) refinance certain existing Indebtedness of the Borrower, (ii) pay
fees, commissions and expenses incurred in connection with the this Agreement,
and (iii) for the ongoing working capital and other general business purposes of
the Borrower. No part of the proceeds of any Loan or any other extension of
credit hereunder shall be used, whether directly or indirectly, (A) to purchase,
acquire or carry any Margin Stock, or (B) for any purpose that entails a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U, and X, (C) to fund any Distributions or any portion thereof,
(D) for payment to, or for the benefit of, any governmental official, political
party, official of a political party or any other Person acting in an official
capacity in violation of any applicable Anti-Corruption Laws, (E) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Designated Person, or (F) in any manner that would
result in the violation of any Anti-Terrorism Laws applicable to any Loan Party.

 

 

 
-70-

--------------------------------------------------------------------------------

 

 

(g)     General Business Operations. Each of the Loan Parties shall
(i) preserve, renew and maintain in full force its corporate, partnership or
limited liability company existence and good standing under the Governmental
Rules of the jurisdiction of its organization and all of its rights, permits,
Licenses (including all gaming, horse racing and video lottery licenses and
permits), leases, qualifications, privileges franchises and other authority
reasonably necessary to the conduct of its business, (ii) conduct its business
activities in compliance with all Gaming Laws and all other Requirements of Law
and Contractual Obligations applicable to such Person, (iii) keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and from time to time make, or cause to be made,
all necessary and proper repairs, except, in each case, where any failure,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and (iv) subject to Borrower’s commercially
reasonable judgment, maintain, preserve and protect all of its rights to enjoy
and use material trademarks, trade names, service marks, patents, copyrights,
Licenses, and leases and (v) conduct its business in an orderly manner without
voluntary interruption except where any failure could not reasonably be expected
to have a Material Adverse Effect. No Loan Party shall change its jurisdiction
of formation.

 

(h)     Compliance with Laws. Each Loan Party shall comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including, without limitation, all Environmental Laws, ERISA,
Anti-Terrorism Laws and Anti-Corruption Laws), noncompliance with which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(i)     New Subsidiaries. The Borrower shall, at its own expense promptly, and
in any event within ten (10) Business Days, after the formation of or as of the
date of the acquisition of any Subsidiary by any Loan Party, (A) notify the
Administrative Agent of such event in writing (to the extent notice has not
already been provided in accordance with Section 5.01(a)(vii)), (B) cause such
Subsidiary to execute and deliver or otherwise become a party to the Guaranty,
the Security Agreement and each other applicable Security Document, in each case
in accordance with the terms thereof, (C) deliver (or cause the appropriate
Person to deliver) to the Administrative Agent all stock certificates and other
instruments constituting Collateral thereunder free and clear of all adverse
claims, accompanied by undated stock powers or other instruments of transfer
executed in blank, (D) cause each document (including each Uniform Commercial
Code financing statement and each filing with respect to intellectual property
owned by each such Subsidiary) required by law or requested by the
Administrative Agent or the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lender Parties, a valid, legal and perfected first-priority
security interest in and lien on the Collateral subject to the Security
Documents to be so filed, registered or recorded and evidence thereof delivered
to the Administrative Agent, (F) deliver (or cause the appropriate Person to
deliver) the Organizational Documents, certificates, resolutions and other
documents that would have been required of such Subsidiary under clause (b) of
Schedule 3.01 if such Subsidiary had been the Borrower on the Closing Date and
(G) if requested by the Administrative Agent, deliver an opinion of counsel in
form and substance satisfactory to the Administrative Agent with respect to each
new Guarantor, the pledge of the Equity Securities of each Subsidiary, and the
other matters set forth in this Section 5.01(i).

 

 

 
-71-

--------------------------------------------------------------------------------

 

 

(j)     Appraisals. During the existence of an Event of Default or upon the
written request of any Lender acting pursuant to any Requirement of Law, the
Borrower agrees that the Administrative Agent may, at the expense of the
Borrower, commission an appraisal of any property (i) to which any Loan Party
holds legal title and (ii) which is encumbered by any Security Document.

 

(k)     Additional Collateral. If at any time from and after the Closing Date,
any Loan Party acquires any fee or leasehold interest in real property, such
Loan Party shall promptly deliver to the Administrative Agent, at its own
expense, all documentation and information in form and substance reasonably
satisfactory to the Administrative Agent (including any appraisals, surveys and
environmental reports) to assist the Administrative Agent in obtaining deeds of
trust or mortgages on such fee or leasehold interest in such real property and
ALTA policies of title insurance, with such endorsements as the Administrative
Agent may reasonably require, issued by a company and in form and substance
satisfactory to the Administrative Agent, in an amount equal to the principal
amount of the Total Revolving Loan Commitment insuring the Administrative
Agent’s Lien on such additional real property Collateral to be of first
priority, subject only to such exceptions as the Administrative Agent shall
approve in its discretion, with all costs thereof to be paid by such Loan Party.

 

(l)     Continual Operation. The Borrower shall continuously operate the Resort
in the manner operated as of the Closing Date (or as contemplated on the Closing
Date to be operated), in each case in compliance with all applicable
Requirements of Law in all material respects, except the Borrower may add or
cease to operate any ancillary amenity in its commercially reasonable judgment.

 

(m)     Accounts. Promptly (and in no event later than 60 days) after the
Closing Date, the Borrower shall use best efforts to cause forms of Control
Agreements to be negotiated and agreed to by each applicable party thereto.

 

5.02.     Negative Covenants. So long as any Loan or any other Obligation
remains unpaid or unperformed (other than contingent indemnification obligations
to the extent no claim giving rise thereto has been asserted), or any portion of
any Revolving Loan Commitment remains in force, the Borrower will comply, and
will cause compliance by the other Loan Parties or Loan Parties, as applicable,
with the following negative covenants, unless the Required Lenders shall
otherwise consent in writing.

 

(a)     Indebtedness. None of the Loan Parties shall create, incur, assume or
permit to exist any Indebtedness or engage in any off-balance sheet finance
transaction or other similar transaction except for the following (“Permitted
Indebtedness”):

 

 

 
-72-

--------------------------------------------------------------------------------

 

 

(i)     Indebtedness of the Loan Parties under the Credit Documents;

 

(ii)     Indebtedness of the Loan Parties listed in Schedule 5.02(a) and
existing on the date of this Agreement and any Indebtedness of the Loan Parties
under initial or successive refinancings of any Indebtedness permitted by this
Section 5.02(a)(ii); provided that (A) the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced, (B) the final maturity date and weighted average life of such
refinancing shall not be prior to or shorter than that applicable to the
Indebtedness prior to such refinancing and (C) the material terms and provisions
of any such refinancing (including maturity, redemption, prepayment, default and
subordination provisions) are no less favorable to the applicable Loan Party and
the Lenders than the Indebtedness being refinanced;

 

(iii)     Indebtedness of the Loan Parties under (x) Lender Rate Contracts and
(y) other Rate Contracts entered into in the ordinary course of business with
respect to Indebtedness permitted by the other provisions of this
Section 5.02(a); provided that (A) all such other Rate Contracts are entered
into in connection with bona fide hedging operations and not for speculation,
(B) the aggregate notional principal amount under all such other Rate Contracts
does not exceed the principal amount of the Indebtedness to which such other
Rate Contracts relate and (C) such other Rate Contracts are permitted under
Section 5.02(l);

 

(iv)     Indebtedness of the Loan Parties with respect to surety, appeal,
indemnity, performance or other similar bonds in the ordinary course of business
(including surety or similar bonds issued in connection with the stay of a
proceeding of the type described in Section 6.01(h));

 

(v)     Guaranty Obligations of any Loan Party in respect of Permitted
Indebtedness of any other Loan Party;

 

(vi)     Indebtedness owing to any other Loan Parties; provided that the
Investment constituting such Indebtedness is permitted by Section 5.02(e)(iii);

 

(vii)     purchase money Indebtedness and Capital Lease obligations in an
aggregate principal amount not to exceed $750,000 at any one time outstanding;
and

 

(viii)     Other unsecured Indebtedness in an aggregate principal amount not to
exceed $750,000 at any one time outstanding.

 

(b)     Liens. No Loan Party shall create, incur, assume or permit to exist any
Lien or Negative Pledge on or with respect to any of its Property, whether now
owned or hereafter acquired, except for the following (“Permitted Liens”):

 

(i)     Liens in favor of the Administrative Agent or any Lender securing the
Obligations and Negative Pledges under the Credit Documents;

 

(ii)     Liens listed in Schedule 5.02(b) and existing on the date of this
Agreement and any replacement Liens (covering the same or a lesser scope of
Property) in respect of replacement Indebtedness permitted under Section
5.02(a)(ii);

 

 

 
-73-

--------------------------------------------------------------------------------

 

 

(iii)     Liens for Taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and have not proceeded to judgment; provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no Property of any Loan Party is subject to impending
risk of loss or forfeiture by reason of nonpayment of the obligations secured by
such Liens;

 

(iv)     statutory Liens, possessory liens of carriers and warehousemen,
materialmen Liens, mechanic’s Liens and landlord Liens, in each case arising in
the ordinary course of business with respect to obligations which are not
delinquent or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto in accordance with GAAP and, by reason of nonpayment, no Property of any
Loan Party is subject to a material impending risk of loss or forfeiture;

 

(v)     Deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety, appeal or customs bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business; and

 

(vi)     Purchase money Liens and associated Negative Pledges incurred with
respect to property acquired using the proceeds of Indebtedness and Capital
Leases permitted under Section 5.02(a)(vii);

 

(vii)     Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in
Section 5.02(b)(ii) above; provided that any extension, renewal or replacement
Lien (A) is limited to the Property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount and has material terms no less
favorable to the Lenders than the Indebtedness secured by the existing Lien;

 

(viii)     leases or subleases granted to others (in the ordinary course of
business consistent with past practices) not interfering in any material respect
with the ordinary conduct of the business or operations of any Loan Party;

 

(ix)     easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party;

 

(x)     Liens on the real property subject to any of the Mortgages identified in
each ALTA title policy received by the Administrative Agent (in form and
substance satisfactory to the Administrative Agent ) relating to such real
property;

 

(xi)     deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessor, utilities and other service providers;

 

(xii)     bankers liens and rights of setoff or offset with respect to customary
depository arrangements entered into in the ordinary course of business; and

 

 

 
-74-

--------------------------------------------------------------------------------

 

 

(xiii)     Liens arising by reason of security for surety or appeal bonds in the
ordinary course of business of any Loan Party;

 

provided, however, that the foregoing exceptions shall not permit any Lien on
any Equity Securities issued by any Loan Party (other than Parent), except for
Liens in favor of the Administrative Agent securing the Obligations (or any
guaranty thereof) pursuant to (and to the extent set forth in) the Security
Documents.

 

(c)     Asset Dispositions. No Loan Party shall, directly or indirectly, sell,
lease, convey, transfer or otherwise dispose (including, without limitation, via
any sale and leaseback transaction) of any of its Property, whether now owned or
hereafter acquired, except for the following:

 

(i)     sales and leases by the Loan Parties of inventory and equipment in the
ordinary course of their businesses;

 

(ii)     sales by the Loan Parties of any materially damaged, worn-out or
obsolete equipment in the ordinary course of their businesses;

 

(iii)     sales or other dispositions by any Loan Party of Investments permitted
by Section 5.02(e)(ii) for not less than fair market value; provided that no
Default shall have occurred and be continuing and the proceeds of such sale or
other disposition are retained as working capital with such Loan Party;

 

(iv)     sales or other dispositions of assets and property (A) by the Borrower
to any Guarantor (other than Parent), (B) by any Guarantor to the Borrower or
(C) by any Guarantor to another Guarantor (other than Parent); provided that the
terms of any such sales or other dispositions by or to the Borrower are on terms
which are no less favorable to the Borrower than would prevail in the market for
similar transactions between unaffiliated parties dealing at arm’s length;

 

(v)     transfers permitted by Section 5.02(b), Section 5.02(d),
Section 5.02(e), Section 5.02(f), Section 5.02(s) and Section 5.02(l); and

 

(vi)     sales or other dispositions of assets or property so long as (A) no
Default or Event of Default exists or shall result therefrom, (B) the Loan
Parties receive consideration at the time of the asset sale at least equal to
the fair market value of the assets sold or otherwise disposed of, and at least
75% of the consideration received in the asset sale by the Loan Parties is in
the form of cash or Cash Equivalents and (C) the aggregate fair market value of
all Property disposed of in reliance on this clause (vi) shall not exceed
$2,500,000 in any fiscal year; provided that all such amounts are applied in
accordance with Section 2.05(c);

 

provided that nothing herein shall be construed to permit the sale, conveyance,
transfer or other disposition of any Equity Securities of any Loan Party (other
than (x) Parent or (y) the creation of a Lien thereon in favor of the
Administrative Agent pursuant to (and to the extent set forth in) the Security
Documents).

 

 

 
-75-

--------------------------------------------------------------------------------

 

 

(d)     Mergers, Acquisitions, Etc. No Loan Party shall reorganize, recapitalize
or consolidate with or merge into any other Person or permit any other Person to
merge into it, or liquidate or dissolve or permit any of its Subsidiaries to
liquidate or dissolve, or acquire any Person as a new Subsidiary or acquire all
or substantially all of the assets, or any identifiable business unit or
division, of any other Person, except that the Borrower and the other Loan
Parties may merge with each other; provided that (x) no Default shall have
occurred and be continuing or would result after giving effect to any such
merger and (y) in any such merger involving the Borrower and another Loan Party,
the Borrower is the surviving Person.

 

(e)     Investments. None of the Loan Parties shall make any Investment except
for Investments in the following:

 

(i)     Investments by the Loan Parties in deposit accounts, securities accounts
or commodity accounts, cash and Cash Equivalents, provided that any such
Investments of any Loan Party are, to the extent required by Section 5.02(q)
below, subject to a Control Agreement;

 

(ii)     Investments listed in Schedule 5.02(e) existing on the date of this
Agreement;

 

(iii)     Investments by the Loan Parties in each other; provided that any such
Investments shall be evidenced by one or more Pledged Intercompany Notes subject
to a first perfected security interest in favor of the Administrative Agent and
in the Administrative Agent’s possession;

 

(iv)     Investments consisting of loans to employees, officers and directors in
the ordinary course of business in an aggregate amount not exceeding $250,000 at
any one time outstanding;

 

(v)     extensions of trade credit in the ordinary course of business to
customers of the Loan Parties;

 

(vi)     Investments received in connection with the settlement of a bona fide
dispute with another Person after making reasonable efforts to collect cash in
respect thereof; and

 

(vii)     other Investments not exceeding $2,000,000 in the aggregate.

 

(f)     Dividends, Redemptions, Etc. No Loan Party shall make any Distributions
or set apart any sum for any such purpose except as follows:

 

(i)     so long as no Default has occurred and is continuing, Parent may declare
and make other Distributions with respect to its Equity Securities payable
solely in shares of Equity Securities (other than Disqualified Securities);

 

(ii)     any Subsidiary of the Borrower may make Distributions to the Borrower
or any intervening Subsidiary; and

 

 

 
-76-

--------------------------------------------------------------------------------

 

 

(iii)     additional Distributions so long as, in each case, no Default has
occurred or would result therefrom and the Pro Forma Fixed Charge Coverage Ratio
would be no less than the minimum Fixed Charge Coverage Ratio required under
Section 5.03(c) after giving effect to such Distribution.

 

(g)     Change in Business. No Loan Party shall engage, either directly or
indirectly through Affiliates, in any business different from the business of
the Borrower and Parent as of the Closing Date and any business complementary
thereto.

 

(h)     Payments of Indebtedness, Etc. No Loan Party shall prepay, redeem,
purchase, defease, acquire or otherwise satisfy (or offer to redeem, purchase,
acquire or otherwise satisfy) in any manner prior to the scheduled payment
thereof any Indebtedness (other than the Obligations) or lease obligations of
any Loan Party; or make any payment or deposit any monies, securities or other
property with any trustee or other Person that has the effect of providing for
the satisfaction (or assurance of any satisfaction) of any Indebtedness of any
Loan Party prior to the date when due or otherwise to provide for the defeasance
of any such Indebtedness other than, so long as in each case no Default has
occurred or would result therefrom, prepayments up to $500,000 in the aggregate
during the term of this Agreement.

 

(i)     ERISA.

 

(i)     No Loan Party or any ERISA Affiliate shall (A) adopt or institute any
Employee Benefit Plan; (B) take any action which will result in the partial or
complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan; (C) engage or permit any Person to engage in any
transaction prohibited by Section 406 of ERISA or Section 4975 of the Code
involving any Employee Benefit Plan or Multiemployer Plan which would subject a
Loan Party or any ERISA Affiliate to any tax, penalty or other liability
including a liability to indemnify; (D) incur or allow to exist any accumulated
funding deficiency (within the meaning of Section 412 of the Code or Section 302
of ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Employee Benefit Plan or Multiemployer Plan; (F) fail to
comply with the requirements of Section 4980B of the Code or Part 6 of Title
I(B) of ERISA or any similar applicable state law; or (G) adopt any amendment to
any Pension Plan which would require the posting of security pursuant to Section
401(a)(29) of the Code where singly or cumulatively could reasonably be expected
to have a Material Adverse Effect.

 

(ii)     No Loan Party shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan where singly or cumulatively could reasonably be
expected to have a Material Adverse Effect.

 

(j)     Transactions with Affiliates. No Loan Party shall enter into or permit
to exist any Contractual Obligation with any Affiliate (other than any other
Loan Party) or engage in any other transaction with any Affiliate (other than
any other Loan Party) except:

 

 

 
-77-

--------------------------------------------------------------------------------

 

 

(i)     upon terms at least as favorable to such Loan Party as an arms-length
transaction with unaffiliated Persons;

 

(ii)     any Distribution permitted by Section 5.02(f) hereof; and

 

(iii)     the payment of reasonable fees to directors of the Loan Parties.

 

(k)     Accounting Changes. No Loan Party shall change (i) its fiscal year
(currently January 1 through December 31) or (ii) its accounting practices or
principles except as required by GAAP.

 

(l)     Rate Contracts. No Loan Party shall enter into any Rate Contract, except
(i) Rate Contracts entered into to hedge or mitigate risks to which such Loan
Party has actual exposure (other than those in respect of Equity Securities of
any Loan Party), and (ii) Rate Contracts entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of a Loan Party.

 

(m)     Amendment of Material Documents. No Loan Party shall agree to amend,
modify, supplement or replace any Material Document or any document executed and
delivered in connection therewith, in each case in a manner which could
reasonably be expected to adversely affect the interests of any Loan Party, the
Administrative Agent or the Lenders.

 

(n)     Restrictive Agreements. No Loan Party shall agree to any restriction or
limitation (other than as set forth in this Agreement or the other Credit
Documents) on the making of Distributions or the transferring of assets from any
Loan Party to another Loan Party except pursuant to a request by a Governmental
Authority.

 

(o)     Joint Ventures; Foreign Subsidiaries. No Loan Party shall (i) enter into
or maintain any interest in any Joint Venture or (ii) form or acquire any
Subsidiary or take any other action that would result in any Loan Party being
organized or domiciled under the law of any jurisdiction outside the United
States.

 

(p)     Sales and Leaseback; Off-Balance Sheet Financing. No Loan Party shall
engage except as may be reasonably approved by the Administrative Agent in (i)
any Sale and Leaseback transaction with respect to any of its Property of any
character, whether now owned or hereafter acquired or (ii) any off-balance sheet
financing or similar transaction.

 

(q)     Accounts. From and after the six month anniversary of the Closing Date
(as such date may be extended by the Administrative Agent in its reasonable
discretion), no Loan Party shall fail to (x) deliver to the Administrative Agent
a fully executed Control Agreement with respect to each of its deposit,
securities and commodity accounts or (y) within 30 days after opening or
acquiring a new deposit, securities or commodity account, deliver to the
Administrative Agent a Control Agreement with respect to such account; provided
that the foregoing requirement to deliver Control Agreements shall not apply to
any deposit account maintained with Wells Fargo.

 

(r)     Sanctions, Anti-Terrorism and Anti-Corruption.

 

 

 
-78-

--------------------------------------------------------------------------------

 

 

(i)     Each Covered Entity (A) will not become a Designated Person; (B) will
not become controlled by a Designated Person; (C) will not receive funds or
other Property from a Designated Person; and (D) will not become in breach of,
or is not the subject of any action or investigation under, any Anti-Terrorism
Law. Each Covered Entity will not knowingly engage in any dealings or
transactions, and is not and will not be otherwise knowingly associated, with
any Designated Person. Each Covered Entity will comply, in all respects, with
Anti-Terrorism Laws. Each Covered Entity will take commercially reasonable
measures to ensure compliance with Anti-Corruption Laws and Anti-Terrorism Laws
including the requirement that (x) no Person who owns any direct or indirect
interest in such Covered Entity is a Designated Person and (y) funds invested
directly or indirectly in such Covered Entity are derived from legal sources.

 

(ii)     The Borrower shall not permit any portion of the proceeds of any Loan
or other credit made hereunder to be used, directly or indirectly for, and no
fee, commission, rebate or other value to be paid (A) to, or for the benefit of,
any governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable
Anti-Corruption Laws or any other Governmental Rules or (B) in any manner that
would result in the violation of any Anti-Terrorism Laws or any other
Governmental Rules applicable to any party hereto.

 

5.03.     Financial Covenants. So long as any Loan remains unpaid, or any other
Obligation remains unpaid or unperformed, or any portion of any Revolving Loan
Commitment remains in force, the Borrower will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:

 

(a)     Total Leverage Ratio. The Borrower shall not permit the Total Leverage
Ratio at any time from and after the Closing Date to be greater than the ratio
set forth opposite the applicable period below:

 

Period

 

Maximum Total Leverage Ratio

Closing Date through and including June 29, 2017

 

4.00:1.00

June 30, 2017 to and including June 29, 2018

 

3.75:1.00

June 30, 2018 to and including June 29, 2019

 

3.50:1.00

June 30, 2019 to and including June 29, 2020

 

3.00:1.00

June 30, 2020 to and including June 29, 2021

 

2.50:1.00

June 30, 2021 and thereafter

 

2.00:1.00

 

(b)     Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio as at the end of any fiscal quarter to be less than
1.05:1.00.

 

 

 
-79-

--------------------------------------------------------------------------------

 

 

(c)     Minimum Adjusted EBITDA. The Borrower shall not permit, as of the last
day of any fiscal quarter, Adjusted EBITDA of the Loan Parties for the four
fiscal quarter period ending thereon to be less than $12,000,000.

 

ARTICLE VI. EVENTS OF DEFAULT.

 

6.01.     Events of Default. The occurrence or existence of any one or more of
the following events set forth in this Section 6.01 shall constitute an “Event
of Default” hereunder.

 

(a)     Non-Payment. Any Loan Party shall (i) fail to pay when due any principal
of any Loan (including any amount due in respect thereof under the Guaranties)
or (ii) fail to pay within three (3) days after the same becomes due, any
interest, fees or other amounts payable under the terms of this Agreement or any
of the other Credit Documents (including, to the extent not included in clause
(i), the Guaranties); or

 

(b)     Specific Defaults. Any Loan Party shall fail to observe or perform any
covenant, obligation, condition or agreement applicable to such Loan Party set
forth in Section 5.01(a), Section 5.01(f), Section 5.01(g), Section 5.01(h),
Section 5.01(i), Section 5.01(l), Section 5.02 or Section 5.03; or

 

(c)     Other Defaults. (i) Any Loan Party shall fail to observe or perform any
covenant, obligation, condition or agreement set forth in the Guaranty or any
Security Document and such default shall continue beyond any period of grace
provided with respect thereto; (ii) any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement or any other Credit Document and such failure shall continue for
thirty (30) days after the date of such failure, provided that if such Loan
Party shall have commenced and is diligently pursuing efforts to cure such
failure (and, if requested, shall have provided the Administrative Agent
evidence reasonably satisfactory to it with respect to such diligent efforts)
within thirty (30) days after the date of such failure, such failure shall not
constitute an Event of Default until the earlier of (x) the date such Loan Party
is no longer diligently pursuing efforts to cure such failure and (y) the date
forty-five (45) days after the date of such failure; or (iii) any Loan Party
shall fail to perform any covenant, obligation, condition or agreement in any
Lender Rate Contract or documentation for any Lender Bank Product and such
failure shall continue beyond any period of grace provided with respect thereto;
or (iii) any Loan Party shall fail to perform any covenant, obligation,
condition or agreement in any Lender Rate Contract or documentation for any
Lender Bank Product and such failure shall continue beyond any period of grace
provided with respect thereto; or

 

(d)     Representations and Warranties. Any representation, warranty,
certificate, information or other statement (financial or otherwise) made or
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in or in connection with this Agreement or any of the other Credit
Documents, or as an inducement to the Administrative Agent or any Lender to
enter into this Agreement, shall be false, incorrect, incomplete or misleading
in any material respect (or with respect to Section 4.01(w) or if such
representation, warranty, certificate, information or other statement (financial
or otherwise) is qualified by materiality, in any respect) when made, deemed
made, reaffirmed or furnished; or

 

 

 
-80-

--------------------------------------------------------------------------------

 

 

(e)     Cross-Default. (i) Any Loan Party shall fail to make any payment on
account of any Indebtedness or Contingent Obligation of such Person (other than
the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness or Contingent Obligation exceeds $500,000 or the effect of such
failure is to cause, or permit the holder or holders thereof to cause,
Indebtedness and/or Contingent Obligations of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $500,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral or (ii) any Loan Party shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness and/or Contingent Obligations of any Loan
Party (other than the Obligations) in an aggregate amount exceeding $500,000 to
become redeemable, due, liquidated or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral; or

 

(f)     Insolvency; Voluntary Proceedings. Any Loan Party shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), or (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or, in each case, any
analogous procedure or step is taken in any jurisdiction; or

 

(g)     Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Loan Party or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings
seeking liquidation, reorganization or other relief with respect to any Loan
Party or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement, or, in each case, any analogous procedure or step is taken in any
jurisdiction; or

 

(h)     Judgments. (i) One or more judgments, orders, decrees or arbitration
awards requiring any Loan Party to pay an aggregate amount of $750,000 or more
(exclusive of amounts covered by insurance issued by an insurer not an Affiliate
of the Borrower and otherwise satisfying the requirements set forth in Section
5.01(d)) shall be rendered against any Loan Party in connection with any single
or related series of transactions, incidents or circumstances and the same shall
not be satisfied, vacated or stayed for a period of ten (10) consecutive days;
provided that if one or more judgments, orders, decrees or arbitration awards
requiring any Loan Party to pay an aggregate amount of $1,000,000 or more
(exclusive of amounts covered by insurance issued by an insurer not an Affiliate
of the Borrower and otherwise satisfying the requirements set forth in Section
5.01(d)) shall be rendered against any Loan Party in connection with any single
or related series of transactions, incidents or circumstances such circumstance
shall be an Event of Default whether or not the same has been satisfied, vacated
or stayed; (ii) any judgment, writ, assessment, warrant of attachment, Tax lien
or execution or similar process shall be issued or levied against a part of the
property of any Loan Party with an aggregate value in excess of $750,000
(exclusive of amounts covered by insurance issued by an insurer not an Affiliate
of the Borrower and otherwise satisfying the requirements set forth in Section
5.01(d)) and the same shall not be released, stayed, vacated or otherwise
dismissed within thirty (30) days after issue or levy; or (iii) any other
judgments, orders, decrees, arbitration awards, writs, assessments, warrants of
attachment, tax liens, executions or similar processes which, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect are
rendered, issued or levied; or

 

 

 
-81-

--------------------------------------------------------------------------------

 

 

(i)     Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Loan Party not to be, a legal, valid and
binding obligation of such Loan Party enforceable in accordance with its terms
or shall otherwise cease to be in full force and effect; or

 

(j)     Security Documents. Any Lien intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, first priority (except as
expressly otherwise provided in this Agreement or such Security Document)
perfected Lien in the Collateral covered thereby, or any Loan Party shall issue,
create or permit to be outstanding any Equity Securities which shall not be
subject to a first priority perfected Lien under the Security Documents (other
than Equity Securities not required to be pledged under the Credit Documents);
or

 

(k)     ERISA.

 

(i)     Any ERISA Event which has resulted or could reasonably be expected to
result in liability to any Loan Party or that could reasonably be expected to
have a Material Adverse Effect; or

 

(ii)     Any Reportable Event which the Administrative Agent reasonably believes
in good faith constitutes grounds for the termination of any Pension Plan by the
PBGC or for the appointment of a trustee by the PBGC to administer any Pension
Plan shall occur and be continuing for a period of thirty (30) days or more
after notice thereof is provided to any Loan Party by the Administrative Agent;
or

 

(iii)     Any Pension Plan shall be terminated within the meaning of Title IV of
ERISA or a trustee shall be appointed by the PBGC to administer any Pension
Plan; or

 

(l)     Change of Control. Any Change of Control shall occur; or

 

 

 
-82-

--------------------------------------------------------------------------------

 

 

(m)     Involuntary Dissolution or Split Up. Any order, judgment or decree shall
be entered against any Loan Party decreeing its involuntary dissolution or split
up and such order shall remain undischarged and unstayed for a period in excess
of sixty (60) days; or

 

(n)     Other Default. The occurrence of an Event of Default (as such term is or
may hereafter be specifically defined in any other Credit Document) under any
other Credit Document; or

 

(o)     Guarantors. Any Guarantor shall repudiate or purport to revoke the
Guaranty; or

 

(p)     Designated Person. Any Loan Party shall become a Designated Person; or

 

(q)     Unfunded Pension Liabilities. The aggregate amount of Unfunded Pension
Liabilities of the Loan Parties shall exceed $100,000; or

 

(r)     Material Contracts. The occurrence of any default under or material
breach of any Material Contract or the termination of any Material Contract; or

 

(s)     Gaming Operations. (i) Any Loan Party fails to obtain or fails to
maintain in full force and effect any material Gaming Approval (including any
Gaming License) from, or any finding of suitability by, any Person, including
any Governmental Authority (including any Gaming Board), required for the
operation by any Loan Party of the businesses of the Borrower, provided that
such Loan Party shall have 90 days from the date of service of such disciplinary
complaint (or such longer period expressly permitted by such Governmental
Authority not exceeding 180 days from the date of service of such disciplinary
complaint) to cause such disciplinary complaint to be dismissed or settled
without a revocation, denial, non-renewal or suspension of any such Gaming
Approval or (ii) the loss of or failure to obtain any operating licenses or
other licenses or permits or the occurrence of any event or circumstance which
in any such case results in the failure to have any material portion of the
Resort open to conduct gaming activities for any reason for more than ten (10)
consecutive days or which results in the prohibition of the Borrower to conduct
gaming activities at the Resort, for a period in excess of five (5) consecutive
days.

 

6.02.     Remedies. At any time after the occurrence and during the continuance
of any Event of Default (other than an Event of Default referred to in Section
6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon instructions
from the Required Lenders, by written notice to the Borrower, (a) terminate the
Revolving Loan Commitments and the obligations of the Lenders to make Loans and
(b) declare all or a portion of the outstanding Obligations (other than in
connection with Lender Rate Contracts or Lender Bank Products) payable by the
Borrower to be immediately due and payable, in each case, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Notes to the contrary
notwithstanding. Upon the occurrence or existence of any Event of Default
described in Section 6.01(f) or 6.01(g), immediately and without notice, (1) the
Revolving Loan Commitments and the obligations of the Lenders to make Loans
shall automatically terminate and (2) all outstanding Obligations payable by the
Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Notes to
the contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Administrative Agent may
exercise any other right, power or remedy available to it under any of the
Credit Documents or otherwise by law. Notwithstanding anything to the contrary
in the Credit Documents, all Cash Collateral pledged by the Borrower, shall
first be applied to reimburse the remaining Obligations in the manner set forth
below:

 

 

 
-83-

--------------------------------------------------------------------------------

 

 

The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral (subject to the prior sentence with respect to Cash
Collateral) and any payments received by the Administrative Agent with respect
to any Guaranty shall, in each case, be distributed by the Administrative Agent
in the following order of priorities:

 

First, to the Administrative Agent in an amount sufficient to pay in full the
costs and expenses of the Administrative Agent (including, without limitation,
such costs and expenses incurred in connection with such sale, disposition or
other realization or in the protection or preservation of any of the Collateral,
including all fees, costs, expenses, liabilities and advances incurred or made
by the Administrative Agent in connection therewith, including, without
limitation, reasonable attorneys’ fees and costs), and any and all other unpaid
and unreimbursed liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, fees, expenses or disbursements of the Administrative
Agent;

 

Second, to the Lenders and Lender Rate Contract Counterparties in an amount
equal to accrued interest then due and payable on the Obligations (including any
net scheduled payments in respect of Lender Rate Contracts but excluding any
obligations in respect of Lender Bank Products and excluding the Termination
Value of any Lender Rate Contracts);

 

Third, pari passu and ratably, to (i) the Lenders in an amount equal to the
outstanding principal amount of the Revolving Loans and (ii) the Lender Rate
Contract Counterparties to whom Obligations are owed in connection with any
Lender Rate Contract in amount equal to such Obligations (which amount, for the
avoidance of doubt shall include the Termination Value);

 

Fourth, to the Lender Bank Product Providers in an amount equal to any
Obligations related to Lender Bank Products which are then unpaid;

 

Fifth, to the Lenders Administrative Agent and the Lender Parties in an amount
equal to any other Obligations which are then unpaid; and

 

Finally, upon payment in full of all of the Obligations, to the Person(s)
legally entitled thereto.

 

 

 
-84-

--------------------------------------------------------------------------------

 

 

No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Credit
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder or at law or
in equity.

 

Notwithstanding the foregoing or anything to the contrary in any Control
Agreement, without the prior written authorization of the applicable Loan Party
(including as contemplated by Section 2.16), the Administrative Agent agrees
that (x) it will not debit any account of such Loan Party or instruct any
depository bank, securities intermediary or commodity intermediary to transfer
any amount or property from any account of such Loan Party unless, in each case,
an Event of Default under Section 6.01(a), (f) or (g) has occurred (and, in the
case of an Event of Default under Section 6.01(a), been continuing for more than
90 days) and (y) the amount (or fair market value, in the case of property) of
any such debit or transfer will not exceed the amount of the Obligations due and
payable at such time.

 

ARTICLE VII. ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS.

 

7.01.     Appointment, Powers and Immunities.

 

(a)     Each Lender (on its own behalf or on behalf of any Affiliate of such
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) hereby appoints and authorizes the Administrative Agent to act as its
agent hereunder and under the other Credit Documents with such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each Lender (on its own behalf and on behalf of
any Affiliate of such Lender that is party to a Lender Rate Contract or
providing Lender Bank Products) hereby authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers as are set forth herein or
therein, together with such other powers as are reasonably incidental thereto.
For the avoidance of doubt, notwithstanding anything to the contrary herein or
the other Credit Documents, the Administrative Agent is acting as administrative
agent for the Lenders only and the Administrative Agent is not acting as
administrative agent for any other Lender Parties; the Lender Parties (other
than the Lenders) that are receiving the benefit of the Collateral are receiving
such benefit as an accommodation from the Administrative Agent in its capacity
as Administrative Agent for such Lender Parties and the Administrative Agent
shall have no liability whatsoever to such Lender Parties. The Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement or in any other Credit Document, be a trustee for any
Lender (or any Affiliate of such Lender that is party to a Lender Rate Contract
or providing Lender Bank Products) or have any fiduciary duty to any Lender (or
any Affiliate of such Lender that is party to a Lender Rate Contract or
providing Lender Bank Products). Notwithstanding anything to the contrary
contained herein the Administrative Agent shall not be required to take any
action which is contrary to this Agreement or any other Credit Document or any
applicable Governmental Rules. Neither the Administrative Agent nor any Lender
shall be responsible to any other Lender for any recitals, statements,
representations or warranties made by any Loan Party contained in this Agreement
or in any other Credit Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document or for any failure by any Loan Party to perform its obligations
hereunder or thereunder. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible to any Lender for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. Neither the Administrative Agent nor any of its directors,
officers, employees, agents or advisors shall be responsible to any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, except to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from its or their own gross negligence or willful
misconduct. Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Credit Documents
as shall be directed by the Required Lenders or in the absence of such
direction, such action as the Administrative Agent in good faith deems advisable
under the circumstances.

 

 

 
-85-

--------------------------------------------------------------------------------

 

 

(b)     Any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 7.01(a) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder and
hereunder at the direction of the Administrative Agent, shall be entitled to the
benefits of all provisions of this Article VII, Section 8.02 and Section 8.03 as
if set forth in full herein with respect thereto.

 

7.02.     Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certificate, notice or other document (including
any facsimile or e-mail) believed by it in good faith to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons
(including any certificate, notice or other document from a Loan Party that a
sale, transfer, or other disposition of Collateral is permitted by
Section 5.02(c)), and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent with
reasonable care. As to any other matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to take any action or
exercise any discretion, but shall be required to act or to refrain from acting
upon instructions of the Required Lenders and shall in all cases be fully
protected by the Lenders in acting, or in refraining from acting, hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders (or all Lenders if required by Section 8.04), and such
instructions of the Required Lenders (or all the Lenders as the case may be) and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.

 

7.03.     Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything to the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including, without limitation,
the enforcement by any Lender of its Note) shall be determined by the Required
Lenders in their sole discretion.

 

 

 
-86-

--------------------------------------------------------------------------------

 

 

7.04.     Indemnification. Without limiting the Obligations of the Borrower
hereunder, each Lender agrees to indemnify the Administrative Agent, ratably in
accordance with its Revolving Proportionate Share of all Obligations and
Commitments, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof; provided, however, that no Lender shall be
liable for any of the foregoing to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have arisen from
the Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The obligations of each Lender under this Section 7.04 shall survive the payment
and performance of the Obligations, the termination of this Agreement and any
Lender ceasing to be a party to this Agreement (with respect to events which
occurred prior to the time such Lender ceased to be a Lender hereunder).

 

7.05.     Non-Reliance. Each Lender represents that it has, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Loan Parties and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its Affiliates nor any of their
respective directors, officers, employees, agents or advisors shall (a) be
required to keep any Lender informed as to the performance or observance by any
Loan Party of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Loan Party; (b) have any duty or responsibility to
disclose to or otherwise provide any Lender, and shall not be liable for the
failure to disclose or otherwise provide any Lender, with any credit or other
information concerning any Loan Party which may come into the possession of the
Administrative Agent or that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity, except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or the other
Credit Documents; or (c) be responsible to any Lender for (i) any recital,
statement, representation or warranty made by any Loan Party or any officer,
employee or agent of any Loan Party in this Agreement or in any of the other
Credit Documents, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Credit Document,
(iii) the value or sufficiency of the Collateral or the validity or perfection
of any of the liens or security interests intended to be created by the Credit
Documents, or (iv) any failure by any Loan Party to perform its obligations
under this Agreement or any other Credit Document.

 

 

 
-87-

--------------------------------------------------------------------------------

 

 

7.06.     Resignation of the Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Borrower and the Lenders. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent, if not a Lender, shall be reasonably acceptable
to the Borrower; provided, however, that the Borrower shall have no right to
approve a successor Administrative Agent if a Default has occurred and is
continuing. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from the duties and obligations
thereafter arising hereunder; provided that the retiring Administrative Agent
shall be discharged from the duties and obligations arising hereunder from and
after the end of such thirty (30) day period even if no successor has been
appointed. If no such successor has been appointed, the Required Lenders shall
act as the Administrative Agent, hereunder and under the other Credit Documents.
After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Article VII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent. The successor Administrative
Agent (or if there is no successor, one of the Lenders appointed by the Required
Lenders that accepts such appointment) shall also simultaneously replace the
then existing Administrative Agent.

 

7.07.     Collateral Matters.

 

(a)     The Administrative Agent is hereby authorized by each Lender (on its own
behalf and on behalf of any Affiliate of such Lender that is party to a Lender
Rate Contract or providing Lender Bank Products), without the necessity of any
notice to or further consent from any Lender (or any Affiliate of such Lender
that is party to a Lender Rate Contract or providing Lender Bank Products), and
without the obligation to take any such action, to take any action with respect
to any Collateral or any Security Document which may from time to time be
necessary to perfect and maintain perfected the Liens of the Security Documents.

 

(b)     Each of the Lenders (on its own behalf and on behalf of any Affiliate of
such Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release (and to execute and deliver such documents,
instruments and agreements as the Administrative Agent may deem necessary to
release) any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Revolving Loan Commitments and the
payment in full of all Loans and all other Obligations payable under this
Agreement and under the other Credit Documents (other than contingent
indemnification obligations and Obligations in respect of Lender Rate Contracts
and Lender Bank Products except to the extent the Administrative Agent has
received prior written notice from the applicable Lender Party of any such
Lender Rate Contract or the existence of such Obligations in respect of Lender
Bank Products); (ii) constituting property of the Loan Parties which is sold,
transferred or otherwise disposed of in connection with any transaction not
prohibited by this Agreement or the Credit Documents; (iii) constituting
property leased to the Loan Parties under an operating lease which has expired
or been terminated in a transaction not prohibited by this Agreement or the
Credit Documents or which will concurrently expire and which has not been and is
not intended by the Loan Parties to be, renewed or extended; (iv) consisting of
an instrument, if the Indebtedness evidenced thereby has been paid in full; or
(v) if approved or consented to by those of the Lenders required by Section
8.04. Upon request by the Administrative Agent, the Lenders will (and will cause
their Affiliates that are party to Lender Rate Contracts or provided Lender Bank
Products to) confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 7.07.

 

 

 
-88-

--------------------------------------------------------------------------------

 

 

(c)     Unless all the Lenders otherwise consent in writing, any and all cash
collateral for the Obligations shall be released to the Borrower, to the extent
not applied to the Obligations, only if (i) the Revolving Loan Commitments have
been terminated (ii) all Obligations (other than contingent indemnification
obligations and Obligations in respect of Lender Rate Contracts and Lender Bank
Products except to the extent the Administrative Agent has received prior
written notice from the applicable Lender Party of any such Lender Rate Contract
or the existence of such Obligations in respect of Lender Bank Products) have
been paid in full and are no longer outstanding, including any other contingent
obligations.

 

7.08.     Performance of Conditions. For the purpose of determining fulfillment
by the Borrower and the other Loan Parties of conditions precedent specified in
Sections 3.01 and 3.02 only, each Lender shall be deemed to have consented to,
and approved or accepted, or to be satisfied with each document or other matter
sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required under Article III to be consented to, or
approved by or acceptable or satisfactory to, that Lender, unless an officer of
the Administrative Agent who is responsible for the transactions contemplated by
the Credit Documents shall have received written notice from that Lender prior
to the making of the requested Loan specifying its objection thereto and either
(i) such objection shall not have been withdrawn by written notice to the
Administrative Agent or (ii) in the case of any condition to the making of a
Loan, that Lender shall not have made available to the Administrative Agent that
Lender’s Revolving Proportionate Share of such Loan.

 

7.09.     The Administrative Agent in its Individual Capacity; Other
Relationships. The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Loan Party and its
Affiliates as though the Administrative Agent were not the Administrative Agent
hereunder. With respect to Loans, if any, made by the Administrative Agent in
its capacity as a Lender, the Administrative Agent in its capacity as a Lender
shall have the same rights and powers under this Agreement and the other Credit
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary, trust or other special relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.

 

7.10.     Collateral Matters/Lender Rate Contracts/Lender Bank Products. Each
Lender on its own behalf on behalf of its Affiliates understands and agrees that
(a) counterparties to Lender Rate Contracts and Lender Bank Products will have
the benefits of the Collateral as set forth in the Credit Documents so long as
such counterparty is a Lender or an Affiliate of a Person that is a Lender and
(b) if the Obligations (excluding Obligations in respect of Lender Rate
Contracts and Lender Bank Products except to the extent the Administrative Agent
has received prior written notice from the applicable Lender Party of any such
Lender Rate Contract or such Obligations in respect of Lender Bank Products) are
repaid as described in Section 7.07, the Collateral will be released as
described in Section 7.07 and such Lender and its Affiliates will no longer have
the benefits of the Collateral.

 

 

 
-89-

--------------------------------------------------------------------------------

 

 

7.11.     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04, 8.02 and 8.03) allowed in such
judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04, 8.02 and 8.03.

 

7.12.     Application of Gaming Laws.

 

(a)     This Agreement, the Security Agreement and the other Credit Documents
are subject to Gaming Laws and approval, if so required, of the applicable
Gaming Board. Without limiting the foregoing, each of the Administrative Agent
and the Lender Parties acknowledges that (i) it is subject to being called
forward by the Gaming Board in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Credit Documents,
including with respect to the Collateral (including Equity Securities), may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and only to the extent that required
approvals are obtained from the requisite Gaming Boards. Without limiting the
foregoing, the Borrower and the Lenders authorize the Administrative Agent to
execute and deliver one or more Affidavits substantially in the form attached
hereto as Exhibit L.

 

 

 
-90-

--------------------------------------------------------------------------------

 

 

(b)     Each of the Administrative Agent and the Lender Parties agrees to
cooperate with all Gaming Boards in connection with the provision of such
documents or other information as may be requested by such Gaming Boards
relating to the Loan Parties or to the Credit Documents. The Borrower hereby
consents to any such disclosure by the Administrative Agent and the Lender
Parties to any Gaming Board and releases such parties from any liability for any
such disclosure.

 

(c)     If during the existence of an Event of Default hereunder or under any of
the other Credit Documents it shall become necessary, or in the opinion of the
Required Lenders advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lender Parties to become
licensed under any Governmental Rule as a condition to receiving the benefit of
any Collateral encumbered by the Security Documents or other Credit Documents or
to otherwise enforce the rights of the Administrative Agent and the Lenders
under the Credit Documents, the Borrower hereby agrees to assist the
Administrative Agent and the Lender Parties and any such agent, supervisor,
receiver or other representative obtain licenses and to execute such further
documents as may be required in connection therewith.

 

ARTICLE VIII. MISCELLANEOUS.

 

8.01.     Notices.

 

(a)     Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon the Borrower, any
Lender or the Administrative Agent under this Agreement or the other Credit
Documents shall be in writing and faxed, mailed, e-mailed or delivered,

 

(i)     if to the Borrower or to the Administrative, at its respective facsimile
number, e-mail address or address set forth below or,

 

(ii)     if to any Lender, at the address or facsimile number specified for such
Lender in Part B of Schedule I (or to such other facsimile number or address for
any party as indicated in any notice given by that party to the other parties).

 

All such notices and communications shall be effective

 

(i)     when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service;

 

(ii)     when mailed, first-class postage prepaid and addressed as aforesaid
through the United States Postal Service, upon receipt;

 

(iii)     when delivered by hand, upon delivery; and

 

 

 
-91-

--------------------------------------------------------------------------------

 

 

(iv) when sent by facsimile transmission or e-mail, upon confirmation of
receipt; provided, however, that any notice delivered to the Administrative
Agent under Article II shall not be effective until actually received by such
Person.

 

  The Administrative Agent:      

Wells Fargo Bank, National Association

5340 Kietzke Lane, Suite 102

MAC A4649-027

Reno, NV 89511

Attention: Lee Wagner

Tel. No. (775) 689-6008

Fax No. (775) 689-6026

E-mail: Lee.Wagner@wellsfargo.com

       

The Borrower:

Aliante Gaming, LLC

7300 Aliante Parkway

North Las Vegas, NV 89084
Attention: Neil Friedman

Tel. No. (702) 692-7820

Fax No. (702) 692-7480

E-mail: nfriedman@aliantegaming.com

 

 

With a copy to:

Greenberg Traurig, LLP

3773 Howard Hughes Parkway, Suite 400N

Las Vegas, NV 89169
Attention: Michael J. Bonner

Tel. No. (702) 792-3773

Fax No. (702) 792-9002

E-mail: bonnerm@gtlaw.com

 

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 11:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day. In any case where
this Agreement authorizes notices, requests, demands or other communications by
the Borrower to the Administrative Agent or any Lender to be made by telephone
or facsimile, the Administrative Agent or any Lender may conclusively presume
that anyone purporting to be a person designated in any incumbency certificate
or other similar document received by the Administrative Agent or a Lender is
such a person.

 

(b)     Subject to the confidentiality provisions set forth in this Agreement,
the Borrower agrees that the Administrative Agent may make any material
delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Credit Documents or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as The Debt Exchange, Inc., SyndTrak Online
or a substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent’s gross negligence or willful
misconduct. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. Each Lender agrees that notice to it (as provided
in the next sentence) (a “Notice”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication. Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 

 

 
-92-

--------------------------------------------------------------------------------

 

 

8.02.     Expenses. The Borrower shall pay on demand, whether or not any Credit
Event occurs hereunder, (a) all reasonable fees and expenses, including
syndication expenses, travel expenses, attorneys’, consultants’ and experts’
fees and expenses incurred by the Administrative Agent in connection with the
syndication of the facilities provided hereunder, due diligence, the
preparation, negotiation, execution and delivery of, and the exercise of its
duties under, this Agreement and the other Credit Documents, and the
preparation, negotiation, execution and delivery of amendments, waivers,
consents, modifications and supplements related to the Credit Documents, (b) all
reasonable fees and expenses of the Administrative Agent in connection with the
use of any Platform, (c) any and all excise, sales or other similar taxes and
(d) all fees and expenses, including reasonable attorneys’ fees and expenses,
incurred by the Administrative Agent and the Lenders in the enforcement or
attempted enforcement of any of the Obligations or in preserving any of the
Administrative Agent’s or the Lenders’ rights and remedies (including, without
limitation, all such fees and expenses incurred in connection with any “workout”
or restructuring affecting the Credit Documents or the Obligations or any
bankruptcy or similar proceeding involving any Loan Party). The obligations of
the Borrower under this Section 8.02 shall survive the payment and performance
of the Obligations and the termination of this Agreement.

 

 

 
-93-

--------------------------------------------------------------------------------

 

 

8.03.     Indemnification. To the fullest extent permitted by law, and in
addition to any other indemnity set forth in the Credit Documents, the Borrower
agrees to (a) protect, indemnify, defend and hold harmless the Administrative
Agent, the Lenders and their Affiliates and their respective directors,
officers, employees, attorneys, agents, trustees and advisors (collectively,
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, costs, disbursements, or expenses of any kind or
nature and from any suits, claims or demands (including in respect of or for
reasonable attorneys’ fees and other expenses) arising on account of or in
connection with any matter or thing or action or failure to act by Indemnitees,
or any of them, arising out of or relating to (i) the Credit Documents or any
transaction contemplated thereby or related thereto, including the making of any
Loans, the funding of any Unreimbursed Amounts and any use by the Borrower of
any proceeds of the Loans, (ii) any Environmental Damages, (iii) any claims for
brokerage fees or commissions in connection with the Credit Documents or any
transaction contemplated thereby or in connection with the Borrower’s failure to
conclude any other financing, and to reimburse each Indemnitee on demand for all
legal and other expenses incurred in connection with investigating or defending
any of the foregoing, (iv) the use of any Platform or (v) any and all excise,
sales or other similar taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Security Documents, including any penalties,
claims or other losses resulting from any delay in paying such excise, sales or
other similar taxes and (b) reimburse each Indemnitee for all reasonable legal
fees and other expenses in connection with such Indemnitee’s investigation or
defense of any of the foregoing; provided, however, that nothing contained in
this Section 8.03 shall obligate the Borrower to protect, indemnify, defend or
hold harmless any Indemnitee against any such liabilities, obligations, losses,
damages, penalties, judgments, costs, disbursements, or expenses to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen out of the gross negligence or willful misconduct of
such Indemnitee. In the case of any investigation, litigation or proceeding to
which the indemnity set forth in this Section 8.03 applies, such indemnity shall
be effective whether or not such investigation, litigation or proceeding is
brought by the Borrower, the holders of the Borrower’s Equity Securities, any
creditor of the Borrower, an Indemnitee or any other Person and whether or not
an Indemnitee is otherwise a party thereto. Upon receiving knowledge of any
suit, claim or demand asserted by a third party that the Administrative Agent or
any Lender believes is covered by this indemnity, the Administrative Agent or
such Lender, as applicable, shall give the Borrower notice of the matter with
reasonable promptness; provided, however, that the failure of the Administrative
Agent or such Lender to so notify the Borrower shall not relieve the Borrower
from its obligations under this Section 8.03 or result in any liability of the
Administrative Agent or the Lenders. In connection with any such suit, claim or
demand, the Administrative Agent or such Lender may select its own counsel or
request that the Borrower defend such suit, claim or demand, with legal counsel
satisfactory to the Administrative Agent or such Lender as the case may be, at
the Borrower’s sole cost and expense; provided, however, that the Administrative
Agent or such Lender shall have the right to defend, at the Borrower’s sole cost
and expense, any such matter that is in connection with a formal proceeding
instituted by any Governmental Authority having authority to regulate or oversee
any aspect of the Administrative Agent’s or such Lender’s business or that of
its Affiliates. The Administrative Agent or such Lender may also require the
Borrower to defend the matter. Notwithstanding the foregoing provisions, the
Indemnitees will be entitled to employ counsel separate from counsel for the
Borrower and for any other party in such action if any such Indemnitee
reasonably determines that a conflict of interest or other reasonable basis
exists which makes representation by counsel chosen by the Borrower not
advisable, all at the Borrower’s expense. In the event an Indemnitee (or any of
its officers, directors or employees) appears as a witness in any action or
proceeding brought against the Borrower in which an Indemnitee is not named as a
defendant, the Borrower agrees to reimburse such Indemnitee for all
out-of-pocket expenses incurred by it (including reasonable fees and expenses of
counsel) in connection with its appearing as a witness. Any failure or delay of
the Administrative Agent or any Lender to notify the Borrower of any such suit,
claim or demand shall not relieve the Borrower of its obligations under this
Section 8.03. No Indemnitee referred to above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee, in each case
as determined by a final and non-appealable judgment of a court of competent
jurisdiction. The Borrower shall not, without the prior written consent of each
Indemnitee affected thereby (which consent will not be unreasonably withheld),
settle any threatened or pending claim or action that would give rise to the
right of any Indemnitee to claim indemnification hereunder unless such
settlement (x) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnitee and (y) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnitee. The Borrower shall not be liable for any
settlement of any claim against any of the Indemnitees made without the
Borrower’s prior written consent, such consent not to be unreasonably withheld
or delayed. Notwithstanding the immediately preceding sentence, if at any time
any Indemnitee shall have requested indemnification or contribution in
accordance with this Section 8.05, the Borrower shall be liable for any
settlement or other action referred to in the immediately preceding sentence
effected without the Borrower’s consent if (1) such settlement or other action
is entered into more than 30 days after receipt by the Borrower of such request
for such indemnification or contribution and (2) the Borrower shall not have
provided such indemnification or contribution in accordance with such request
prior to the date of such settlement or other action. The Borrower agrees that
no Indemnitee shall have any liability (whether direct or indirect, in contract
or tort, or otherwise) to the Borrower or its Affiliates or to their respective
equity holders or creditors arising out of, related to or in connection with any
aspect of the transactions contemplated hereby, except to the extent such
liability is determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s own gross
negligence or willful misconduct. The obligations of the Borrower under this
Section 8.03 shall survive the payment and performance of the Obligations and
the termination of this Agreement. The obligations of the Loan Parties with
respect to Environmental Damages are (1) separate and distinct from the
Obligations described within the Mortgages and the Liens and security interests
created in the Mortgages, and (2) may be enforced against the Loan Parties
without regard to the existence of the Mortgages and independently of any action
with respect to the Mortgages. The Borrower acknowledges and agrees that no
Indemnified Party has provided any tax advice to any Loan Party or its
Affiliates.

 

 

 
-94-

--------------------------------------------------------------------------------

 

 

8.04.     Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders) or all of the Lenders if
expressly required herein; provided, however, that:

 

 

 
-95-

--------------------------------------------------------------------------------

 

 

(a)     Any amendment, waiver or consent which would (i) amend the definition of
“Required Lenders”, or modify in any other manner the number or percentage of
the Lenders required to make any determinations or to waive any rights under, or
to modify any provision of, this Agreement (other than “Required Lenders”), (ii)
increase the Total Revolving Loan Commitment (except as contemplated by
Section 2.01(b)), (iii) extend the Maturity Date, (iv) reduce the principal of
or interest on any Loan or any fees or other amounts payable for the account of
the Lenders hereunder, (v) extend any date fixed for any payment of the
principal of or interest on any Loans or any fees or other amounts payable for
the account of the Lenders, (vi) amend this Section 8.04 or Section 2.09 or
(vii) increase the dollar amounts in Section 2.01(b), must be in writing and
signed or approved in writing by all of the Lenders directly adversely affected
thereby .

 

(b)     Any amendment, waiver or consent which releases any Loan Party or all or
substantially all of the Collateral must be in writing and signed or approved in
writing by all Lenders and, to the extent not included therein, all Lender Rate
Contract Counterparties that have provided the Administrative Agent with prior
written notice of their status as such, except that (i) any such release in
connection with a sale or other disposition of Collateral authorized by
Section 5.02(c) may be executed by the Administrative Agent and shall not
require the approval of any Lenders and (ii) any amendment, waiver or consent
which modifies the terms of Section 5.02(c) (including any modification relating
to the prepayment of proceeds from any such sale or other disposition) shall
require the consent of the Required Lenders;

 

(c)     Any amendment, waiver or consent which increases or decreases the
Revolving Proportionate Share of any Lender must be in writing and signed by
such Lender (other than any such document that implements the provisions of
Section 2.01(b));

 

(d)     Any amendment, waiver or consent which would amend the application of
proceeds set forth in Section 6.02 must be in writing and signed or approved in
writing by all Lenders and, to the extent not included therein, all Lender Rate
Contract Counterparties that have provided the Administrative Agent with prior
written notice of their status as such;

 

(e)     Any amendment, waiver or consent which affects the rights or obligations
of the Administrative Agent must be in writing and signed by the Administrative
Agent.

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 8.04 shall apply equally to, and shall be binding upon, each of
the Administrative Agent, and the Lenders. Notwithstanding anything to the
contrary herein, any Defaulting Lender shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the (i)
Revolving Proportionate Share of such Defaulting Lender may not be increased,
(ii) the Maturity Date of any Loans of such Defaulting Lender, as applicable,
may not be extended, and (iii) principal and interest owing to such Defaulting
Lender may not be reduced, in each case without the consent of such Defaulting
Lender.

 

 

 
-96-

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, the application of the provisions of Section 2.01(b)
of the Guaranty or any similar provisions in any other Credit Document: (1) is
automatic to the extent applicable, (2) is not an amendment or modification of
the Guaranty or any other Credit Document and (3) does not require the consent
or approval of any Person.

 

No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. The Lenders may condition the giving or making of any amendment,
waiver or consent of any term, covenant, agreement or condition of this
Agreement or any other Credit Document on payment of a fee by the Borrower
(which may be payable only to the Lenders that consent to such matters within
specified periods).

 

In addition, notwithstanding the foregoing, (x) the Fee Letter may only be
amended, modified or changed, or rights or privileges thereunder waived, only by
the parties thereto in accordance with the respective provisions thereof and
(y) each Lender Rate Contract and agreement with respect to Lender Bank Products
may only be amended, modified or changed, or rights or privileges thereunder
waived, only by the parties thereto in accordance with the respective provisions
thereof.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 6.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, or (b) any Lender from exercising setoff or offset rights in
accordance with Section 8.06 (subject to the terms of Section 2.09); and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 6.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.09, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

8.05.     Successors and Assigns.

 

(a)     Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and permitted assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under any Credit Document (except in
connection with a merger or consolidation permitted by Section 5.02(d)) without
the prior written consent of the Administrative Agent and each Lender. Any
purported assignment or transfer by a Loan Party in violation of the foregoing
shall be null and void.

 

 

 
-97-

--------------------------------------------------------------------------------

 

 

(b)     Participations. Any Lender may, without notice to or consent of the
Borrower, at any time sell to one or more banks or other financial institutions
(“Participants”) participating interests in all or a portion of any Loan owing
to such Lender, any Note held by such Lender, any Revolving Loan Commitment of
such Lender or any other interest of such Lender under this Agreement and the
other Credit Documents; provided that notwithstanding the foregoing, no
Participant shall be a Loan Party or an Affiliate of a Loan Party. In the event
of any such sale by a Lender of participating interests, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of its Note for all purposes under this Agreement and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any such sale is effected may require
the selling Lender to obtain the consent of the Participant in order for such
Lender to agree in writing to any amendment, waiver or consent of a type
specified in Section 8.04(a)(i)-(v) or Section 8.04(b) but may not otherwise
require the selling Lender to obtain the consent of such Participant to any
other amendment, waiver or consent hereunder. The Borrower agrees that if
amounts outstanding under this Agreement and the other Credit Documents are not
paid when due (whether upon acceleration or otherwise), each Participant shall,
to the fullest extent permitted by law, be deemed to have the rights of setoff
and offset in respect of its participating interest in amounts owing under this
Agreement and any other Credit Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents; provided, however, that provided,
however, that no Participant shall exercise any rights under this sentence
without the consent of the Administrative Agent. The Borrower agrees that each
Participant shall be entitled to the full benefits of Section 2.10(c), 2.11 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.11(g) (it being understood that the documentation
required under Section 2.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section 8.05; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.14 as if it
were an assignee under paragraph (c) of this Section 8.05; and (B) shall not be
entitled to receive any greater payment under Sections 2.10(c) or 2.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change of Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.06 as though it were a
Lender

 

 

 
-98-

--------------------------------------------------------------------------------

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant n and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(c)     Assignments. Any Lender may, at any time, sell and assign to any Lender
or any Eligible Assignee (individually, an “Assignee Lender”) all or a portion
of its rights and obligations under this Agreement and the other Credit
Documents (such a sale and assignment to be referred to herein as an
“Assignment”) pursuant to an assignment agreement in substantially the form of
Exhibit F (an “Assignment Agreement”), executed by each Assignee Lender and such
assignor Lender (an “Assignor Lender”) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided, however, that:

 

(i)     Without the written consent of the Administrative Agent and, if no Event
of Default has occurred and is continuing, the Borrower (which consent of the
Administrative Agent and the Borrower shall not be unreasonably withheld), no
Lender may make any Assignment of Revolving Loan Commitments or, Revolving Loans
to any Assignee Lender which is not, immediately prior to such Assignment, a
Lender hereunder, provided that the Borrower shall be deemed to have consented
to any such Assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(ii)     Without the written consent of (1) the Administrative Agent, and (2) if
no Default has occurred and is continuing, the Borrower (which consent shall not
be unreasonably withheld or delayed), no Lender may make any Assignment to any
Assignee Lender (I) that is less than Five Hundred Thousand Dollars ($500,000)
or (II) if, after giving effect to such Assignment, the Revolving Loan
Commitment of such Lender or such Assignee Lender would be less than Five
Hundred Thousand Dollars ($500,000) (except that, in each case, a Lender may
make an Assignment which reduces its Revolving Loan Commitment to zero without
the written consent of the Borrower and the Administrative Agent except to the
extent such written consent is required by Section 8.05(c)(i) above.

 

Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with a Revolving Loan Commitment and Loans as set forth on Attachment
1 to such Assignment Agreement and shall have the rights, duties and obligations
of such a Lender under this Agreement and the other Credit Documents, and
(B) the Assignor Lender thereunder shall be a Lender with a Revolving Loan
Commitment and Loans as set forth on Attachment 1 to such Assignment Agreement
or, if the Revolving Loan Commitment and Loans of the Assignor Lender have been
reduced to $0, the Assignor Lender shall cease to be a Lender and to have any
obligation to make any Loan; provided, however, that any such Assignor Lender
which ceases to be a Lender shall continue to be entitled to the benefits of any
provision of this Agreement which by its terms survives the termination of this
Agreement; provided further, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Each Assignment Agreement shall
be deemed to amend Schedule I to the extent, and only to the extent, necessary
to reflect the addition of each Assignee Lender, the deletion of each Assignor
Lender which reduces its Revolving Loan Commitment and Loans to $0 and the
resulting adjustment of Revolving Loan Commitment and Loans arising from the
purchase by each Assignee Lender of all or a portion of the rights and
obligations of an Assignor Lender under this Agreement and the other Credit
Documents. On or prior to the Assignment Effective Date determined pursuant to
each Assignment Agreement, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent, in exchange for the surrendered Note, if
any, of the Assignor Lender thereunder, a new Note to the order of each Assignee
Lender thereunder that requests such a note (with each new Note to be in an
amount equal to the Revolving Loan Commitment assumed by such Assignee Lender)
and, if the Assignor Lender is continuing as a Lender hereunder, a new Note to
the order of the Assignor Lender if so requested by such Assignor Lender (with
the new Note to be in an amount equal to the Revolving Loan Commitment retained
by it). Each such new Note shall be dated the Closing Date, and each such new
Note shall otherwise be in the form of the Note replaced thereby. The Notes
surrendered by the Assignor Lender shall be returned by the Administrative Agent
to the Borrower marked “Replaced”.

 

 

 
-99-

--------------------------------------------------------------------------------

 

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Revolving Proportionate
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Governmental Rules without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(d)     Register. The Borrower hereby designates the Administrative Agent (the
“Agent”), and the Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Section 8.05(d), to maintain a register at its address referred
to in Section 8.01 (the “Register”) on which it will record the Revolving Loan
Commitments from time to time of each of the Lenders and the Loans made by, each
of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Revolving Loan Commitment shall not be effective until such transfer is
recorded on the Register maintained by the Agent. The ownership of such
Revolving Loan Commitment and Loans prior to such recordation and all amounts
owing to the transferor with respect to such Revolving Loan Commitment and Loans
shall remain owing to the transferor. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation and
revocation of designation, of any Lender as a Defaulting Lender. The
registration of an assignment or transfer of all or part of any Revolving Loan
Commitment, Loan shall be recorded by the Agent on the Register only upon the
acceptance by the Agent of a properly executed and delivered Assignment
Agreement pursuant to Section 8.05(c). Coincident with the delivery of such an
Assignment Agreement to the Agent for acceptance and registration of assignment
or transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note evidencing such Loan,
and thereupon one or more new Notes in the same aggregate principal amount shall
be issued to assigning or transferor Lender. The Borrower agrees to indemnify
the Agent from and against any and all losses, claims, damages and liabilities
of whatsoever nature which may be imposed on, asserted against or incurred by
the Agent in performing its duties under this Section 8.05(d).

 

 

 
-100-

--------------------------------------------------------------------------------

 

 

(e)     Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrower and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment Agreement and (ii) on the Assignment Effective Date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrower.
The Administrative Agent may, from time to time at its election, prepare and
deliver to the Lenders and the Borrower a revised Schedule I reflecting the
names, addresses and respective Commitments or Loans of all Lenders then parties
hereto (and in any event Schedule I shall be deemed amended to reflect any
assignment consummated pursuant to the terms of this Agreement or upon any
Lender becoming a party to this Agreement by any other means (including pursuant
to a joinder as contemplated by Section 2.01(b)).

 

(f)     Confidentiality. Subject to Section 8.10, the Administrative Agent and
the Lenders may disclose the Credit Documents and any financial or other
information relating to the Loan Parties to each other or to any potential
Participant or Assignee Lender.

 

(g)     Pledges to Federal Reserve Banks; Other Pledges of Notes.
Notwithstanding any other provision of this Agreement, any Lender may at any
time assign all or a portion of its rights under this Agreement and the other
Credit Documents to a Federal Reserve Bank. No such assignment shall relieve the
assigning Lender from its obligations under this Agreement and the other Credit
Documents. In the case of any Lender that is a Fund, such Lender may (i) assign
or pledge all or any portion of the Loans held by it (and Notes evidencing such
Loans) to the trustee under any indenture to which such Lender is a party in
support of its obligations to the trustee for the benefit of the applicable
trust beneficiaries, or (ii) pledge all or any portion of the Loans held by it
(and Notes evidencing such Loans) to its Lenders for collateral security
purpose; provided, however, no such pledgee under clause (i) or (ii) shall
become a Lender hereunder (by foreclosure, transfer in lieu of foreclosure or
otherwise) unless and until it complies with the assignment provisions of this
Agreement to become a Lender hereunder and has received all consents required
hereunder.

 

 

 
-101-

--------------------------------------------------------------------------------

 

 

(h)     True Sale. All participations in the Obligations or any portion thereof,
whether pursuant to provisions hereof or otherwise, are intended to be “true
sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140. Accordingly, any Lender that sells or is
deemed to have sold a participation in the Obligations (including any
participation in the Loans, any participations described in Section 8.05(b)
above and any participations under Section 2.09(b)) (each a “Participation
Seller”) hereby agrees that if such Participation Seller receives any payment in
respect of the Obligations to which such participation relates through the
exercise of setoff or offset by such Participation Seller against the Borrower
or any other obligor, then such Participation Seller agrees to promptly pay to
the participating party in such participation such participant’s pro rata share
of such setoff or offset (after giving effect to any sharing with the Lenders
under Section 2.09(b) hereof).

 

(i)     Additional Forms. If required by applicable Governmental Rules or
otherwise deemed prudent by the Administrative Agent, the Borrower and each
Lender shall prepare, execute and deliver a completed Form U-1 (or Form G-3, as
applicable) for each Lender (and, if applicable, for each Participant, in which
case the applicable Lender shall cause its Participant to satisfy the
requirements of this Section).

 

8.06.     Setoff; Security Interest.

 

(a)     Setoffs By Lenders. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrower, any such notice and consent being expressly waived by the Borrower
to the extent permitted by applicable Governmental Rules, upon the occurrence
and during the continuance of an Event of Default, to setoff or offset and apply
against the Obligations any amount owing from such Lender to the Borrower;
provided, however, that in the event that any Defaulting Lender shall exercise
any such right of setoff or offset, (i) all amounts so setoff or offset shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff or offset. The aforesaid right of
setoff or offset may be exercised by such Lender against the Borrower or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or against anyone else claiming through or against the Borrower or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff or offset may not have been
exercised by such Lender at any prior time. Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff or offset and application.

 

(b)     Security Interest. As security for the Obligations, the Borrower hereby
grants to the Administrative Agent and each Lender, for the benefit of the
Administrative Agent and the Lenders, a continuing security interest in any and
all deposit accounts or moneys of the Borrower now or hereafter maintained with
such Lender. Each Lender shall have all of the rights of a secured party with
respect to such security interest.

 

 

 
-102-

--------------------------------------------------------------------------------

 

 

8.07.     No Third Party Rights. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.

 

8.08.     Partial Invalidity. If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

 

8.09.     Jury Trial. EACH OF THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE
AGENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL RULES, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

8.10.     Confidentiality. None of the Administrative Agent or any Lender shall
disclose to any Person any Confidential Information, except that the
Administrative Agent and any Lender may disclose any such information (a) to its
own directors, officers, employees, auditors, counsel and other advisors and to
its Affiliates; (b) to the Administrative Agent or any other Lender; (c) which
is otherwise known or available to the public or which is otherwise known to the
receiving party prior to the time such Confidential Information was delivered to
the Administrative Agent or any Lender; (d) if required or appropriate in any
report, statement or testimony submitted to any Governmental Authority having or
claiming to have jurisdiction over the Administrative Agent or such Lender
(including as required in connection with pledges and assignments permitted
under Section 8.05 (g)); (e) if required in response to any summons or subpoena;
(f) in connection with any enforcement by the Administrative Agent or the
Lenders of their rights under this Agreement or the other Credit Documents or
any litigation among the parties relating to the Credit Documents or the
transactions contemplated thereby; (g) to comply with any Requirement of Law
applicable to the Administrative Agent or such Lender; (h) to any Assignee
Lender or Participant or any prospective Assignee Lender or Participant;
provided that such Assignee Lender or Participant or prospective Assignee Lender
or Participant agrees to be bound by the provisions of (or provisions
substantially similar to) this Section 8.10; or (i) otherwise with the prior
consent of such Loan Party; provided, however, that any disclosure made in
violation of this Agreement shall not affect the obligations of the Loan Parties
under this Agreement and the other Credit Documents. Nothing in this Section
8.10 shall limit the use of any Platform as described in Section 8.01(b).

 

8.11.     Counterparts. This Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “pdf” or similar electronic copy of an executed
counterpart of this Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart. Any party hereto may request an original
counterpart of any party delivering such electronic counterpart.

 

 

 
-103-

--------------------------------------------------------------------------------

 

 

8.12.     Consent to Jurisdiction. Each of the parties to this Agreement
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the courts of the United States located in New York, New York
and agrees that any legal action, suit or proceeding arising out of or relating
to this Agreement or any of the other Credit Documents may be brought against
such party in any such courts. In addition, the Borrower, the Administrative
Agent, and Lenders irrevocably submit to the non-exclusive jurisdiction of the
courts of any State (each a “Real Property State”) where any real property
described in any Mortgage is located and the courts of the United States located
in any such Real Property State and agree that any legal action, suit or
proceeding arising out of or relating to any Mortgage related to real property
located in a Real Property State may be brought against such party in any such
courts in such Real Property State. Final judgment against any party in any such
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
law. Nothing in this Section 8.12 shall affect the right of any party to
commence legal proceedings or otherwise sue any other party in any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon any other party in any manner
authorized by the laws of any such jurisdiction. The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such suit. Each
of the parties to this Agreement irrevocably waives to the fullest extent
permitted by applicable Governmental Rules (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York or any Real Property State or to any court
of the United States; (d) any immunity which it or its assets may have in
respect of its obligations under this Agreement or any other Credit Document
from any suit, execution, attachment (whether provisional or final, in aid of
execution, before judgment or otherwise) or other legal process; and (e) any
right it may have to require the moving party in any suit, action or proceeding
brought in any of the courts referred to above arising out of or in connection
with this Agreement or any other Credit Document to post security for the costs
of any party or to post a bond or to take similar action.

 

8.13.     Relationship of Parties. The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, is, and at
all times shall remain, solely that of borrower and lenders. Neither the Lenders
nor the Administrative Agent shall under any circumstances be construed to be
partners or joint venturers of the Borrower or any of its Affiliates; nor shall
the Lenders nor the Administrative Agent under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with the
Borrower or any of its Affiliates, or to owe any fiduciary duty to the Borrower
or any of its Affiliates. The Lenders and the Administrative Agent do not
undertake or assume any responsibility or duty to the Borrower or any of its
Affiliates to select, review, inspect, supervise, pass judgment upon or
otherwise inform the Borrower or any of its Affiliates of any matter in
connection with its or their property, any security held by the Administrative
Agent or any Lender or the operations of the Borrower or any of its Affiliates.
The Borrower and each of its Affiliates shall rely entirely on their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Lender, the Administrative Agent in connection with such matters is solely for
the protection of the Lenders, the Administrative Agent and neither the Borrower
nor any of its Affiliates is entitled to rely thereon.

 

 

 
-104-

--------------------------------------------------------------------------------

 

 

8.14.     Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.

 

8.15.     Waiver of Punitive Damages. Notwithstanding anything to the contrary
contained in this Agreement, each of the parties to the Agreement hereby agrees
that it shall not seek from any other party to the Agreement any punitive,
exemplary, special, indirect or consequential damages under any theory of
liability.

 

8.16.     USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
The Borrower shall, and shall cause each Subsidiary to, provide such information
as is reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

8.17.     Clarification. Notwithstanding anything to the contrary, the parties
hereto understand and agree that Wells Fargo is acting in various capacities
under this Agreement and the other Credit Documents and therefore shall be
permitted to fulfill its roles and manage its various duties hereunder in such
manner as Wells Fargo sees fit and, for the avoidance of doubt, in lieu of
sending notices to itself when acting in different capacities Wells Fargo may
keep internal records regarding all such communications, notices and actions
related to this Agreement and the other Credit Documents in accordance with its
past practice.

 

8.18.     Government Savings Clause. Each of the parties hereto agrees to
execute, deliver and, if necessary, record any and all additional instruments,
certifications, amendments, modifications and other documents as may be required
by any Gaming Board, or any applicable statute, rule or regulation in order to
effectuate, complete, perfect, continue or preserve the respective rights,
obligations, liens and interests of the parties thereto the fullest extent
permitted by law; provided, that any such additional instrument, certification,
amendment, modification or other document shall not materially change the
respective rights remedies, or obligations of the Borrower, the Administrative
Agent or the Lenders under this Agreement or any other Credit Document.

 

[The first signature page follows.]

 

 

 
-105-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent have
caused this Agreement to be executed as of the day and year first above written.

 

 

  BORROWER:           ALIANTE GAMING, LLC,           By: ALST Casino Holdco, LLC
    its managing member  

 

 

 

 

 

 

 

 

 

By:

/s/ SOOHYUNG KIM

 

 

 

Name: SOOHYUNG KIM

 

 

 

Title: CEO

 

 

 

 


--------------------------------------------------------------------------------

 

    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ G. LEE WAGNER, JR.

 

 

 

Name: G. Lee Wagner, Jr.

 

 

 

Title: Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

   

SCHEDULE I

 

THE LENDERS

 

Part A

 

Name of Lender

Revolving Loan Commitment

Revolving Proportionate Share

Wells Fargo Bank, National Association

$50,000,000.00

100%

Total

$50,000,000.00

100%

    

 

 
1

--------------------------------------------------------------------------------

 

 

Part B

  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Lender

 

Notices:

 

Wells Fargo Bank, National Association

5340 Kietzke Lane, Suite 102

MAC A4649-027

Reno, NV 89511

Attention: Lee Wagner

Tel. No. (775) 689-6008

Fax No. (775) 689-6026

E-mail: Lee.Wagner@wellsfargo.com

 

 
2

--------------------------------------------------------------------------------

 

     

SCHEDULE 3.01

 

Conditions Precedent to Closing

 

The occurrence of the initial Credit Event under the Credit Agreement is subject
to: (i) in the case of all conditions listed below which can be satisfied by the
delivery of documentation or other items by the Borrower, receipt by the
Administrative Agent of such documentation or other items, each, except as
otherwise noted below, in form and substance reasonably satisfactory to the
Administrative Agent and each Lender and with sufficient copies for the
Administrative Agent (and, where expressly indicated, each Lender) and (ii) in
the case of all other conditions listed below, the Administrative Agent’s
determination that such conditions have been reasonably satisfied or waived.

 

(a)     Principal Credit Documents.

 

(i)     This Agreement, duly executed by the Borrower, each Lender and the
Administrative Agent;

 

(ii)     A Note payable to each Lender, each duly executed by the Borrower;

 

(iii)     The Guaranty, duly executed by Parent;

 

(iv)     The Security Agreement in form and substance satisfactory to the
Administrative Agent, duly executed by the Borrower, together with
(A) the Pledged Intercompany Notes, if any; and (B) all other collateral listed
on Schedule I of the Security Agreement; and

 

(v)     A completed Collateral Certificate, duly executed by the Borrower.

 

(b)     Borrower’s Organizational Documents.

 

(i)     The articles of organization of the Borrower, certified as of a recent
date prior to the Closing Date by the Secretary of State (or comparable
official) of the State of Nevada;

 

(ii)     A certificate of a Responsible Officer of the Borrower, dated the
Closing Date, certifying that (A) attached thereto is a true and correct copy of
the articles of organization and limited liability company agreement of the
Borrower as in effect on the Closing Date; (B) attached thereto are true and
correct copies of resolutions duly adopted by the members or other governing
body of the Borrower (or other comparable enabling action) and continuing in
effect, which authorize the execution, delivery and performance by the Borrower
of this Agreement and the other Credit Documents executed or to be executed by
the Borrower and the consummation of the transactions contemplated hereby and
thereby; (C) there are no proceedings for the dissolution or liquidation of the
Borrower; and (D) the incumbency, signatures and authority of the officers of
the Borrower authorized to execute, deliver and perform this Agreement, the
other Credit Documents and all other documents, instruments or agreements
related thereto executed or to be executed by the Borrower; and

 

 

 


--------------------------------------------------------------------------------

 

 

(iii)     Certificates of good standing (or comparable certificates) for the
Borrower, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable official) of Nevada.

 

(c)     Parent Organizational Documents.

 

(i)     The certificate of formation of the Borrower, certified as of a recent
date prior to the Closing Date by the Secretary of State (or comparable
official) of the State of Delaware;

 

(ii)     A certificate of a Responsible Officer of Parent, dated the Closing
Date, certifying that (A) attached thereto is a true and correct copies of the
certificate of formation and limited liability company agreement of Parent as in
effect on the Closing Date; (B) attached thereto are true and correct copies of
resolutions duly adopted by the board of directors or other governing body of
Parent (or other comparable enabling action) and continuing in effect, which
authorize the execution, delivery and performance by Parent of the Credit
Documents to be executed by Parent and the consummation of the transactions
contemplated thereby; (C) there are no proceedings for the dissolution or
liquidation of Parent; and (D) certifying the incumbency, signatures and
authority of the officers of Parent authorized to execute, deliver and perform
the Credit Documents to be executed by Parent; and

 

(iii)     Certificates of good standing (or comparable certificates) for each
Guarantor, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable official) of Delaware.

 

(d)     Financial Statements, Financial Condition, Etc.

 

(i)     Copies of audited consolidated Financial Statements for the Loan Parties
for 2013, 2014 and 2015 certified by the chief financial officer of the Borrower
to present fairly the financial condition, results of operations and other
information reflected therein and to have been prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes);

 

(ii)     A copy of (and the Lenders’ satisfactory review of) the financial
budget for the year ending December 31, 2016, together with narrative
assumptions, including, in each case, projected statements of income and capital
expenditures of the Loan Parties, all in reasonable detail and prepared by a
financial officer of the Borrower; and

 

(iii)     Such other financial, business and other information regarding the
Borrower or any other Loan Party as the Administrative Agent or any Lender may
request.

 

(e)     Collateral Documents.

 

(i)     Evidence that upon the filing of appropriate financing statements the
Administrative Agent will have a valid, perfected first priority Lien on all
Collateral as to which a security interest can be perfected by filing a
financing statement, subject to Permitted Liens;

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(ii)     Uniform Commercial Code search certificates from the jurisdictions in
which Uniform Commercial Code financing statements are to be filed pursuant to
subsection (e)(i) above reflecting no other financing statements or filings
which evidence Liens of other Persons in the Collateral which are prior to the
Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents, except for any such prior Liens which
are expressly permitted by this Agreement to be prior;

 

(iii)     Appropriate documents for filing with the United States Patent and
Trademark Office, the United States Copyright Office and all other filings
necessary to perfect the security interests granted to the Administrative Agent
by the Security Documents, all appropriately completed and duly executed by the
Borrower and, where appropriate, notarized;

 

(iv)     Such other documents, instruments and agreements as the Administrative
Agent may request to establish and perfect the Liens granted to the
Administrative Agent or any Lender in this Agreement, the Security Documents and
the other Credit Documents; and

 

(v)     Such other evidence as the Administrative Agent may request to establish
that the Liens granted to the Administrative Agent or any Lender Party in this
Agreement, the Security Documents and the other Credit Documents are or upon the
proper filings shall be perfected and prior to the Liens of other Persons in the
Collateral, except for any such Liens which are expressly permitted by this
Agreement to be prior.

 

(f)     Real Property.

 

(i)     Title Insurance. ALTA standard coverage Lender’s policy of title
insurance (or a commitment therefor) insuring the validity and priority of the
Resort Mortgage, in such amount and with such endorsements as the Administrative
Agent may require, issued by a title insurer acceptable to the Administrative
Agent, together with such policies of co-insurance or re-insurance (or
commitments therefor) as the Administrative Agent may require;

 

(ii)     The Environmental Indemnity Agreement, duly executed by each party
thereto;

 

(iii)     The Resort Mortgage shall have been executed and recorded in Clark
County, Nevada;

 

(iv)     The Assignment of Entitlements shall have been executed and recorded in
Clark County, Nevada;

 

(v)     Matters Relating to Flood Hazard Properties. With respect to the Resort
Mortgage, the Administrative Agent shall have received (x) flood certifications
with respect to such parcel and, (y) if such parcel of real property is located
in a special flood hazard area:

 

(A)     notices to (and confirmation of receipt by) the Borrower as to the
existence of a special flood hazard and, if applicable, the unavailability of
flood hazard insurance under the National Flood Insurance Program because the
community does not participate in the National Flood Insurance Program; and

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

(B)     to the extent flood hazard insurance is available in the community in
which the real property is located, a copy of one of the following: (w) the
flood hazard insurance policy, (x) the Borrower’s application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, (y) a declaration page confirming that flood hazard insurance has
been issued to the Borrower or (z) such other evidence of flood hazard insurance
satisfactory to the Administrative Agent;

 

(vi)     Environmental Assessments. The Administrative Agent shall have received
a Phase I environmental assessment and such other environmental report
reasonably requested by the Administrative Agent regarding the real property
underlying the Resort Mortgage by an environmental engineering firm acceptable
to the Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws, either of which
could reasonably be expected to have a Material Adverse Effect; and

 

(vii)     Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders.

 

(g)     Opinion. Favorable written opinion from Greenberg Traurig LLP, special
counsel for the Loan Parties, dated the Closing Date, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may request and
otherwise in form and substance satisfactory to the Administrative Agent.

 

(h)     Other Items.

 

(i)     A duly completed and timely delivered Notice of Borrowing;

 

(ii)     Due diligence satisfactory to the Administrative Agent and the Lenders
shall have been completed (including, without limitation, corporate/company
documentation, ownership and organizational structure);

 

(iii)     The capital and ownership structure (including operating agreements,
company agreements, articles of incorporation and by-laws), stockholders
agreements and management of the Loan Parties shall be reasonably satisfactory
to Administrative Agent and the Lenders;

 

(iv)     An insurance analysis and review from the Administrative Agent’s
insurance consultant and evidence of insurance of the Borrower complying with
the requirements recommended by such consultant, in each case for the business
and properties of the Borrower, and in scope, form and substance reasonably
satisfactory to the Administrative Agent, including by naming the Administrative
Agent as an additional insured and/or loss payee, and, to the extent
commercially available, stating that such insurance shall not be cancelled or
revised without 30 days’ prior written notice by the insurer to the
Administrative Agent;

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

(v)     Evidence that all existing Indebtedness of the Loan Parties has been or
substantially concurrently with the Closing Date is being repaid in full (other
than Permitted Indebtedness) and a satisfactory arrangement concerning the
termination of the Liens securing such Indebtedness (including payoff letters or
the equivalent thereof);

 

(vi)     Copies of all Rate Contracts to which the Borrower or any Loan Party is
a party;

 

(vii)     A certificate of the chief financial officer or comparable officer of
the Borrower, addressed to the Administrative Agent and dated the Closing Date,
certifying that:

 

(A)     The representations and warranties set forth in Article IV and in the
other Credit Documents are true and correct in all material respects as of such
date (except to the extent that such representation and warranty is qualified by
materiality, in which case such representation and warranty must be true in all
respects) as if made on such date (except for representations and warranties
expressly made as of a specified date, which shall be true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as of such date);

 

(B)     No Default has occurred and is continuing as of such date;

 

(C)     Each of the Loan Parties is Solvent and, after the execution and
delivery of the Credit Documents and the consummation of transactions
contemplated hereby and thereby, will be Solvent;

 

(D)     Each Loan Party has obtained all Governmental Authorizations (including
all applicable Gaming Licenses) and Gaming Approvals and all consents of other
Persons, in each case that are necessary or advisable to have been obtained
prior to the Closing Date in connection with the transactions herein and the
continued operation of the business conducted by the Loan Parties in
substantially the same manner as conducted prior to the Closing Date. Each such
Governmental Authorization or consent is in full force and effect, except in a
case where the failure to obtain or maintain a Governmental Authorization or
consent, either individually or in the aggregate, could not have a Material
Adverse Effect. All applicable waiting periods have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Credit Documents. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing is
pending, and the time for any applicable Governmental Authority to take action
to set aside its consent on its own motion has expired; and

 

(E)     No temporary restraining order, preliminary or permanent injunction or
other order preventing the Borrower and the Guarantors, the Administrative Agent
or any Lender Party from entering into this Agreement or the other Credit
Documents or consummating the transactions contemplated hereby or thereby shall
have been issued by any court of competent jurisdiction or other Governmental
Authority having authority over any such Person and remains in effect, and no
applicable Governmental Rules shall be enacted or deemed applicable to the
Credit Documents by a Governmental Authority having authority over any such
Person that makes the closing of the Credit Documents or any extensions of
credit thereunder illegal.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

(viii)     To the extent not included above, a certified copy of each of the
Material Documents of the Borrower and Parent (including all exhibits,
appendices, schedules, annexes and attachments thereto and amendments and
assignments thereof) in effect as of the Closing Date;

 

(ix)     Each Loan Party has provided the documentation and other information to
the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act;

 

(x)     All fees and expenses payable to the Administrative Agent and the
Lenders on or prior to the Closing Date (including all fees payable to the
Administrative Agent pursuant to the Fee Letter);

 

(xi)     All fees and expenses of counsel to the Administrative Agent invoiced
through the Closing Date; and

 

(xii)     Such other evidence as the Administrative Agent or any Lender may
request to establish the accuracy and completeness of the representations and
warranties and the compliance with the terms and conditions contained in this
Agreement and the other Credit Documents.

 

 

-6-